EXECUTION COPY

Exhibit 10.30




STOCK AND MEMBERSHIP INTEREST PURCHASE AGREEMENT
by and among
CST BRANDS, INC.
(“Buyer”),
THE JONES COMPANY, PATAGONIA PARTNERS, LLC AND
JAMES A. WALKER, JR.
(“Sellers”),
solely for purposes of Section 4.12 and Section 9.13,
THE COMPANIES (AS DEFINED HEREIN),
and, solely for purposes of Section 4.4 and Section 4.12,
JAMES C. JONES III AND PATRICK C. JONES
November 24, 2015















--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE 1 PRINCIPAL TRANSACTION
2

Section 1.1
Sale and Purchase of Equity Interests    2

Section 1.2
Estimated Closing Cash Payment; Payments; Purchase Price    2

Section 1.3
Adjustments to Estimated Purchase Price    3

Section 1.4
Condemnation; Casualty    6

Section 1.5
Title Commitments and Title Insurance    7

Section 1.6
Closing    7

Section 1.7
Closing Deliverables    7

ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF SELLERS
9

Section 2.1
Organization; Capitalization; Ownership    9

Section 2.2
Financial Statements and Financial Matters    10

Section 2.3
Compliance with Law    12

Section 2.4
Taxes    12

Section 2.5
Business Operations    16

Section 2.6
Employees    18

Section 2.7
Employee Benefit Plans    19

Section 2.8
Real Property    22

Section 2.9
Other Assets and Properties; Inventory    24

Section 2.10
Intellectual Property    25

Section 2.11
Litigation    26


i

--------------------------------------------------------------------------------




Section 2.12
Authorization and Enforceability; No Conflict    26

Section 2.13
Material Contracts    27

Section 2.14
Insurance    29

Section 2.15
Environmental Matters    29

Section 2.16
Broker’s Fees    31

Section 2.17
FIRPTA Status    31

Section 2.18
Petroleum Refinery Business    31

Section 2.19
Suppliers    31

Section 2.20
Directors and Officers    31

Section 2.21
Bank Accounts    32

Section 2.22
Books and Records    32

Section 2.23
Related Parties    32

Section 2.24
Data Protection; Privacy; IT Systems    32

Section 2.25
Anti-Corruption and Trade Controls    34

Section 2.26
No Other Representations or Warranties    34

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF BUYER
35

Section 3.1
Organization and Good Standing    35

Section 3.2
Authorization and Enforceability; No Conflict    35

Section 3.3
Investment Intent    36

Section 3.4
Financing    36

Section 3.5
Solvency    36

Section 3.6
Inspection    36


ii

--------------------------------------------------------------------------------




Section 3.7
Broker’s Fees    36

Section 3.8
No Reliance    36

ARTICLE 4
37

COVENANTS AND AGREEMENTS
37

Section 4.1
Conduct Pending Closing    37

Section 4.2
Access to Information; Due Diligence Period    40

Section 4.3
Efforts; Notice; Further Assurances    41

Section 4.4
Restrictive Covenants    42

Section 4.5
Public Announcements    44

Section 4.6
[Intentionally Omitted]    44

Section 4.7
Pay-off Letters    44

Section 4.8
Records Retention    44

Section 4.9
Certain Tax Matters    44

Section 4.10
Employment and Employee Benefit Matters    50

Section 4.11
Insurance    52

Section 4.12
Releases    52

Section 4.13
Indemnification and Insurance    53

Section 4.14
[Intentionally Omitted]    54

Section 4.15
Sellers’ Representative    54

ARTICLE 5 CONDITIONS TO OBLIGATION TO CLOSE
55


iii

--------------------------------------------------------------------------------




Section 5.1
Conditions to Obligation of Buyer    55

Section 5.2
Conditions to Obligation of Sellers    57

ARTICLE 6 TERMINATION
58

Section 6.1
Termination Events    58

Section 6.2
Effect of Termination    59

ARTICLE 7 INDEMNIFICATION
59

Section 7.1
Survival    59

Section 7.2
Indemnification and Reimbursement by Sellers    60

Section 7.3
Indemnification and Reimbursement by Buyer    60

Section 7.4
Certain Limitations    60

Section 7.5
Indemnification Procedures    63

Section 7.6
Source of Payment    65

Section 7.7
Adjusted Purchase Price    65

Section 7.8
Exclusive Remedy    65

ARTICLE 8 DEFINITIONS
65

ARTICLE 9 GENERAL
82

Section 9.1
Binding Effect; Benefits; Assignment    82

Section 9.2
Entire Agreement    83

Section 9.3
Amendment and Waiver    83

Section 9.4
Governing Law; Exclusive Jurisdiction    83


iv

--------------------------------------------------------------------------------




Section 9.5
WAIVER OF TRIAL BY JURY    84

Section 9.6
Notices    84

Section 9.7
Counterparts    85

Section 9.8
Expenses    85

Section 9.9
Headings; Construction; Time of Essence    85

Section 9.10
Partial Invalidity    86

Section 9.11
Certain Disclosure Matters    86

Section 9.12
Specific Performance    86

Section 9.13
Representation by Barnes & Thornburg LLP; Privileged Communications    87



EXHIBITS


Exhibit 1.2(a)(ii)


New Construction Sites
Exhibit 4.1
Permitted Conduct Pending Closing
Exhibit 4.1(h)
Transferred Assets and Contracts
Exhibit 4.1(i)
Jones Transferred Assets and Contracts
Exhibit 4.10(a)
Severance Obligations
Exhibit 4.11
Excluded Insurance Policies
Exhibit 5.1(g)
Required Consents
Exhibit 8.1
Illustrative Calculation of Net Working Capital
Exhibit 8.2
Excluded Assets
 
 








v

--------------------------------------------------------------------------------




STOCK AND MEMBERSHIP INTEREST PURCHASE AGREEMENT


THIS STOCK AND MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made
as of November 24, 2015, by and among (i) CST Brands, Inc., a Delaware
corporation (“Buyer”); (ii) The Jones Company, a Georgia corporation (“Jones
Company”), Patagonia Partners, LLC, a Georgia limited liability company
(“Patagonia”), and James A. Walker, Jr. (“Walker,” and together with Patagonia
and the Jones Company, “Sellers” and each individually a “Seller”); (iii) solely
for purposes of Section 4.12 and Section 9.13, Flash Foods, Inc., a Georgia
corporation, Fuel South, Inc., a Georgia corporation, Fuel South Express, Inc.,
a Georgia corporation, Bacon Grocery Company, Inc., a Georgia corporation,
Cowford Holdings, LLC, a Georgia limited liability company (“Cowford”), and Kemp
Ridge Holdings, LLC, a Georgia limited liability company (collectively the
“Companies” and each a “Company”); and (iv) solely for purposes of Section 4.4
and Section 4.12, James C. Jones III and Patrick C. Jones (collectively
“Shareholders” and each a “Shareholder”). Buyer and Sellers are sometimes
individually referred to in this Agreement as a “Party” and collectively as the
“Parties.” Each capitalized term used in this Agreement and not otherwise
defined has the meaning set forth in Article 8.
The Companies are engaged primarily in the following businesses: (i) development
and operation of convenience stores and retail fuel stations, (ii) trading and
distributing refined petroleum products, including among other things, the
ownership of tractors and tankers for use in connection therewith, purchasing
petroleum products from the pipeline and trading in renewable energy credits,
(iii) warehousing and distributing grocery and in-store retail merchandise,
including among other things, the ownership of tractors and tankers for use in
connection therewith, and (iv) operating quick service restaurants branded as
“Jones Company Restaurants”, along with leasing activities to other franchise
restaurant operators, and (v) ownership of various real properties pursuant to
which the Companies conduct their respective businesses in the State of Georgia
and the State of Florida (the “Business”).
Buyer desires to purchase from Jones Company, and Jones Company desires to sell
to Buyer, all of the issued and outstanding shares of capital stock of each
Company that is a corporation and one hundred percent (100%) of the membership
interest in each Company (other than Cowford) that is a limited liability
company or hereinafter converts to a limited liability company as contemplated
herein (collectively the “Jones Company Interests”).
Buyer desires to purchase from Patagonia and Walker (the “Cowford Members”), and
the Cowford Members desire to sell to Buyer, one hundred percent (100%) of the
membership interest in Cowford (the “Cowford Interest” and, together with the
Jones Company Interests, the “Equity Interests”).
ACCORDINGLY, in consideration of the representations, warranties, covenants and
agreements contained in this Agreement, the Parties agree as follows:
Article 1
PRINCIPAL TRANSACTION




--------------------------------------------------------------------------------




Section 1.1    Sale and Purchase of Equity Interests. At Closing, on the terms
and subject to the conditions of this Agreement:
(a)    Jones Company will sell and transfer to Buyer, and Buyer will purchase
from Jones Company, all of the right, title and interest of Jones Company in and
to the Jones Company Interests, free and clear of any Encumbrances (other than
transfer restrictions arising under applicable securities Laws); and
(b)    the Cowford Members will sell and transfer to Buyer, and Buyer will
purchase from the Cowford Members, all of the right, title and interest of the
Cowford Members in and to the Cowford Interest, free and clear of any
Encumbrances (other than transfer restrictions arising under applicable
securities Laws).
Section 1.2    Estimated Closing Cash Payment; Payments; Purchase Price.
(a)    Estimated Closing Cash Payment. At Closing, subject to adjustment under
Section 1.3, in consideration of the sale and transfer of the Equity Interests
to Buyer, Buyer will pay to Sellers an aggregate amount equal to:
(i)    $425,000,000;
(ii)    plus the Estimated Closing Construction Amount;
(iii)    plus or minus (as applicable) the Estimated Closing Date Net Working
Capital Adjustment;
(iv)    plus Estimated Closing Date Cash;
(v)    minus Estimated Closing Date Debt;
(vi)    minus Estimated Closing Date Pre-Closing Taxes;
(vii)    plus Estimated Pre-Closing Tax Refunds;
(viii)    minus Estimated Seller Transaction Expenses ; and
(ix)    minus $3,187,500 (the “Escrow Funds”).
(the net amount of clauses (i) – (ix), the “Estimated Closing Cash Payment” and,
together with the Escrow Funds, the “Estimated Purchase Price”).
(b)    Payments at Closing. At Closing, Buyer will:
(i)    pay the Estimated Closing Cash Payment by wire transfer of immediately
available funds to an account designated by Sellers’ Representative no later
than two Business Days prior to the Closing Date;

2

--------------------------------------------------------------------------------




(ii)    discharge or cause to be discharged the Estimated Closing Date Debt
included in the calculation of the Estimated Closing Cash Payment pursuant to
pay-off letters and payment instructions delivered by Sellers’ Representative no
later than two Business Days prior to the Closing Date in accordance with
Section 4.7;
(iii)    pay or cause to be paid the Estimated Closing Date Seller Transaction
Expenses included in the calculation of Estimated Closing Cash Payment pursuant
to invoices or payment instructions delivered by Sellers’ Representative no
later than two Business Days prior to the Closing Date; and
(iv)    deposit the Escrow Funds with the Escrow Agent by wire transfer of
immediately available funds to an account designated by the Escrow Agent, which
Escrow Funds will be held and disbursed by the Escrow Agent pursuant to an
escrow agreement in a customary form to be mutually agreed to by the Parties
prior to the Closing (the “Escrow Agreement”).
(c)    Purchase Price. The Estimated Purchase Price, as adjusted under Section
1.3, Section 1.4, Section 4.9 and Article 7, is the “Purchase Price.”
Section 1.3    Adjustments to Estimated Purchase Price.
(a)    At least three Business Days prior to the Closing Date, Sellers’
Representative will deliver to Buyer a statement setting forth in reasonable
detail Sellers’ good faith written estimate of: (i) Closing Date Net Working
Capital (the “Estimated Closing Date Net Working Capital”) and the Closing Date
Net Working Capital Adjustment (the “Estimated Closing Date Net Working Capital
Adjustment”); (ii) Closing Date Cash (“Estimated Closing Date Cash”); (iii)
Closing Date Debt (“Estimated Closing Date Debt”); (iv) Closing Date Pre-Closing
Taxes (“Estimated Closing Date Pre-Closing Taxes”); (v) Closing Date Pre-Closing
Tax Refunds (“Estimated Closing Date Pre-Closing Tax Refunds”); (vi) Closing
Date Seller Transaction Expenses (“Estimated Closing Date Seller Transaction
Expenses”); (vii) the Closing Construction Amount (the “Estimated Closing
Construction Amount”); and (viii) the resulting Estimated Closing Cash Payment
derived therefrom. Buyer will have the right to review and comment on the
Estimated Closing Cash Payment (including the components thereof), and Sellers’
Representative will consider and negotiate in good faith any objections and
revisions proposed by Buyer to the Estimated Closing Cash Payment (including the
components thereof), provided that failure to object or comment will not
prejudice or limit Buyer’s rights pursuant to this Section 1.3.
(b)    Within 90 days after the Closing Date, Buyer will deliver to Sellers’
Representative a statement (the “Preliminary Closing Statement”) setting forth
in reasonable detail Buyer’s good faith written calculation of: (i) Closing Date
Net Working Capital and the Closing Date Net Working Capital Adjustment; (ii)
Closing Date Cash; (iii) Closing Date Debt; (iv) Closing Date Pre-Closing Taxes;
(v) Closing Date Pre-Closing Tax Refunds; (vi) Closing Date Seller Transaction
Expenses; (vi) Closing Construction Amount; and (vi) the resulting Final Closing
Cash Payment derived therefrom. Sellers will have an opportunity to review the
Preliminary Closing Statement for 60 days following its receipt thereof from
Buyer (the “Review Period”). During the Review Period, at Sellers’
Representative’s request, Sellers and their Representatives will, during normal
business hours, be provided with reasonable access to all Books and Records and
other

3

--------------------------------------------------------------------------------




information related to the preparation and calculation of the Final Closing Cash
Payment (including financial statements and work papers, whether prepared
internally or by third Persons) in the possession or control of Buyer or any of
its Affiliates (including the Companies) or Representatives, as well as access
to personnel of Buyer and its Affiliates (including the Companies) and
Representatives that were involved in the calculation or determination of the
items included in the Preliminary Closing Statement, in each case, as is
reasonably requested by Sellers’ Representative in connection with the review of
the Preliminary Closing Statement; provided, that such access will be in a
manner that does not interfere with the normal business operations of Buyer and
the Companies. Buyer’s calculation of Closing Date Net Working Capital, the
Closing Date Net Working Capital Adjustment, Closing Date Cash, Closing Date
Debt, Closing Date Pre-Closing Taxes, Closing Date Pre-Closing Tax Refunds,
Closing Date Seller Transaction Expenses, Closing Construction Amount and the
Final Closing Cash Payment derived therefrom will become final, conclusive and
binding unless, prior to the end of the Review Period, Sellers’ Representative
notifies Buyer in writing of Sellers’ objections to such calculation (an
“Objection Notice”), identifying in reasonable detail the disputed items, the
estimated amounts of the disputed items if then reasonably determinable and the
basic facts underlying such objections. If Sellers’ Representative delivers an
Objection Notice to Buyer prior to the end of the Review Period, Sellers’
Representative and Buyer will try in good faith to resolve Sellers’ objections
within 15 days following delivery of the Objection Notice. If Sellers’
Representative and Buyer resolve some or all of such objections within such
15-day period, they will document their resolution in a writing signed by each
of them, and such resolution will be final, conclusive and binding. If Sellers’
Representative and Buyer are unable to resolve all of Sellers’ objections within
15 days following delivery of the Objection Notice, they will promptly refer the
matters remaining in dispute for resolution as provided in Section 1.3(c).
(c)    Any unresolved dispute concerning the Preliminary Closing Statement under
Section 1.3(b) will be referred for resolution to the Atlanta, Georgia office of
BDO USA, LLP, who will be jointly retained by Sellers and Buyer. If Sellers and
Buyer are unable to engage BDO USA, LLP for any reason, then Sellers’
Representative and Buyer will each designate a nationally or regionally
recognized independent accounting firm located in Atlanta, Georgia with whom no
Party (or any of its Affiliates) has any current professional relationship, and
the accounting firm to resolve the dispute will be chosen by lot (BDO USA, LLP
or any other chosen accounting firm, the “Accounting Firm”). The selection of
the Accounting Firm will be made as promptly as possible after the expiration of
the 15-day period following the delivery of the Objection Notice, with the
understanding that Buyer and Sellers will retain the Accounting Firm within 30
days after the expiration of such 15-day period. The Accounting Firm will
determine the allocation of its fees and expenses to Sellers and Buyer based on
the inverse of the percentage that the Accounting Firm’s resolution of the
disputed items (before such allocation) bears to the total amount of the
disputed items as originally submitted to the Accounting Firm. (For example, if
the total amount of the disputed items as originally submitted to the Accounting
Firm equals $1,000 and the Accounting Firm awards $600 in favor of the position
of Sellers’ Representative, sixty percent (60%) of the fees and expenses of the
Accounting Firm would be borne by Buyer and forty percent (40%) of the fees and
expenses of the Accounting Firm would be borne by Sellers). The Accounting Firm
will act as a neutral arbitrator and will resolve only the disputed items that
have been referred to it pursuant to this Section 1.3(c) and solely in
accordance with the procedures (including any relevant defined terms) set forth
in this Agreement. Any resolution of a disputed item by the Accounting

4

--------------------------------------------------------------------------------




Firm must be within the range of the differences between the respective
positions of Sellers’ Representative and Buyer with respect to such disputed
item. Sellers’ Representative and Buyer will each submit: (i) an initial written
submission to the Accounting Firm setting forth in reasonable detail its
position with respect to matters in dispute within 15 days after the selection
of the Accounting Firm, or on the schedule otherwise determined by the
Accounting Firm; and (ii) a written submission responding to the initial
submission made by the Other Party promptly following the date on which such
initial submission is made by the Other Party (but in any event within 15 days
after the date on which such initial submission was made by the Other Party). In
addition, each Party will provide the Accounting Firm with all Books and Records
in its or its respective Affiliates’ possession or control to the extent such
Books and Records are requested by the Accounting Firm and relate to the
Objection Notice. No Party and no Affiliate or Representative of a Party will
meet or discuss any substantive matters with the Accounting Firm without
Sellers’ Representative and Buyer and their respective Representatives present
or having the opportunity following at least three Business Days’ written notice
to be present, either in person or by telephone. The Accounting Firm will have
the power to require any Party to provide to it such Books and Records and other
information it deems reasonably relevant to the resolution of the dispute, and
to require any Party to answer questions that it deems reasonably relevant to
the resolution of the dispute. All Books and Records and other information
(including answers to questions from the Accounting Firm) submitted to the
Accounting Firm must be concurrently delivered to the Other Party. All disputes
with respect to the application of Accounting Principles or to the mathematical
calculation of any disputed components of the Preliminary Closing Statement that
have been referred to the Accounting Firm will be resolved exclusively by the
Accounting Firm. The determination of the Accounting Firm with respect to
disputes to be resolved by it hereunder, absent manifest error, will be final,
conclusive and binding. Closing Date Net Working Capital, the Closing Date Net
Working Capital Adjustment, Closing Date Cash, Closing Date Debt, Closing Date
Pre-Closing Taxes, Closing Date Pre-Closing Tax Refunds, Closing Date Seller
Transaction Expenses and the resulting Final Closing Cash Payment derived
therefrom, in each case as finally determined in accordance with this Section
1.3 (whether as a result of a failure to timely deliver an Objection Notice,
mutual resolution of Sellers’ Representative and Buyer, determination by the
Accounting Firm, or any combination thereof), will be used for purposes of any
adjustments to the Estimated Purchase Price pursuant to Section 1.3(d).
(d)    After Closing, the Estimated Purchase Price will be either: (i) increased
on a dollar-for-dollar basis by the amount that the Final Closing Cash Payment
is greater than the Estimated Closing Cash Payment (such excess amount, the
“Sellers’ Adjustment Amount”) or (ii) decreased on a dollar-for-dollar basis by
the amount that the Estimated Closing Cash Payment is greater than the Final
Closing Cash Payment (such excess amount, the “Buyer’s Adjustment Amount”).
(a)    If the Estimated Purchase Price is increased by the adjustment provided
for in Section 1.3(d), then within three Business Days following the
determination of the Final Closing Cash Payment, Buyer will pay the Sellers’
Adjustment Amount to Sellers by wire transfer of immediately available funds to
an account designated by Sellers’ Representative.

5

--------------------------------------------------------------------------------




(b)    If the Estimated Purchase Price is decreased by the adjustment provided
for in Section 1.3(d), then within three Business Days following the
determination of the Final Closing Cash Payment, Sellers will pay the Buyer’s
Adjustment Amount to Buyer by wire transfer of immediately available funds to an
account designated by Buyer; provided, however, if Sellers fail to timely pay
such amount, Buyer will have the option, in Buyer’s sole discretion, to recover
the Buyer’s Adjustment Amount from the Escrow Funds and Buyer and Sellers’
Representative will provide the Escrow Agent with joint written instructions
directing the payment of the Buyer’s Adjustment Amount to Buyer.
(c)    If the Final Cash Closing Payment is equal to the Estimated Cash Closing
Payment, there will be no adjustment to the Estimated Purchase Price pursuant to
Section 1.3(d).
(d)    For the avoidance of doubt, and notwithstanding anything else contained
in this Agreement to the contrary : (i) for purposes of calculating the
Estimated Purchase Price, the Final Closing Cash Payment or the Purchase Price
hereunder, no items included in the definitions of Closing Date Cash, Closing
Date Debt, Closing Date Pre-Closing Taxes, Closing Date Pre-Closing Tax Refunds
or Closing Date Seller Transaction Expenses (or any components thereof) will be
double counted; and (ii) for purposes of calculating Closing Date Pre-Closing
Tax Refunds used to determine the Final Closing Cash Payment, any and all Tax
deductions of each Company that are permitted under the Code or other applicable
Law in respect of, or that are attributable to, any of the following will be
treated as occurring prior to the Closing Effective Time on the Closing Date:
(A) any and all Seller Transaction Expenses (including amounts that would be
Closing Date Seller Transaction Expenses except for the fact that such expenses
were paid prior to Closing); (B) any and all amounts incurred in connection with
the retirement of the Indebtedness of any Company (including the retirement of
Closing Date Debt as contemplated in this Agreement); (C) any and all deductions
for unamortized financing costs of any Company (without duplication of amounts
taken into account in clause (ii)(B) above); and (D) any and all other amounts
paid with respect to the transactions contemplated by this Agreement that are
properly deductible in a Pre-Closing Period.
Section 1.4    Condemnation; Casualty.
(a)    If any part of the Owned Real Property or Leased Real Property is taken,
or noticed for taking, by eminent domain prior to the Closing other than as
indicated on Schedule 2.8(e), Sellers will promptly give Buyer written notice
thereof and the Closing will nevertheless proceed (subject to satisfaction or
waiver of the conditions set forth in Section 5.1); provided, however, that the
applicable Company will be entitled to the benefit of any proceeds due such
Company as the result of such taking. For purposes of clarity, in no event will
the proceeds due to any Company with respect to such taking be included in the
calculation of the Closing Date Cash or Closing Date Net Working Capital.
(b)    If any of the improvements, equipment or other assets of the Companies
are damaged or destroyed prior to Closing, the insurance proceeds available to
the Companies on account of such casualty will not be taken into account in the
calculation of Closing Date Cash or Closing Net Working Capital.

6

--------------------------------------------------------------------------------




Section 1.5    Title Commitments and Title Insurance. Buyer has received or
anticipates receiving a current, standard form title insurance commitment (each,
a “Title Commitment” and collectively, the “Title Commitments”) for each
property that is part of the Owned Real Property and the Leased Real Property,
from a title company selected by Buyer and reasonably acceptable to Sellers,
which Title Commitments provide that, except as indicated in the Title
Commitments, the Title Company will, upon payment of the applicable title
insurance premium and fees, insure against loss on account of any defect or
encumbrance in the fee simple title to each property that is part of the Owned
Real Property and in the leasehold estate in each property that is part of the
Leased Real Property. At Closing, Sellers will reimburse Buyer for 50% of the
costs of the Title Commitments, except that if Buyer chooses to purchase a title
policy for any Location at or around the time of Closing, the premium cost of
such policies will be fully paid by Buyer and Seller will not be responsible for
any portion of the cost of the Title Commitment or title policy for such
Location.
Section 1.6    Closing. The consummation of the transactions contemplated by
this Agreement (“Closing”) will take place at the offices of Barnes & Thornburg
LLP, Suite 1700, 3475 Piedmont Road N.E., Atlanta, Georgia, at 10:00 a.m. local
time on the latter of February 1, 2016 or the third Business Day following the
satisfaction or waiver of the conditions set forth in Article 5 (other than
conditions which by their nature are to be satisfied at Closing, which
conditions must be satisfied at Closing, unless waived), or at any other place,
time or date as may be mutually agreed by Buyer and Sellers’ Representative. In
lieu of an in-person Closing, upon the mutual agreement of Sellers’
Representative and Buyer, Closing may instead be accomplished remotely by
facsimile or email (in PDF format) exchange of Closing deliverables, delivered
upon actual confirmed receipt, with originals delivered reasonably promptly
thereafter. The date on which Closing occurs is referred to as the “Closing
Date.
Section 1.7    Closing Deliverables.
(a)    Buyer Deliveries. At Closing, Buyer will deliver:
(i)    the Escrow Agreement, executed by Buyer and the Escrow Agent;
(i)    the assumption by one of the Companies, Buyer or an Affiliate of Buyer,
as designated by Buyer, in a form reasonably acceptable to Buyer, of the
obligations of Jones Company with respect to its lease of real property at 215
Pendleton Street, Waycross, Georgia, executed by Buyer;
(ii)    a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of Buyer that attached thereto are true and complete copies of all
resolutions adopted by the board of directors (or equivalent governing body) of
Buyer authorizing the execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby;

7

--------------------------------------------------------------------------------




(iii)    a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of Buyer certifying the names and signatures of the managers or
officers of Buyer authorized to sign this Agreement, the Transaction Documents
and the other documents to be delivered hereunder and thereunder; and
(iv)    all other Transaction Documents to be executed and delivered by Buyer
under this Agreement.
(b)    Sellers Deliveries. At Closing, Sellers will deliver:
(i)    stock and membership interest powers, executed by Jones Company and in a
form reasonably acceptable to Buyer, sufficient to transfer the Jones Company
Interests to Buyer;
(ii)    membership interest powers, executed by the Cowford Members and in a
form reasonably acceptable to Buyer, sufficient to transfer the Cowford Interest
to Buyer;
(iii)    the Escrow Agreement, executed by Sellers’ Representative;
(iv)    evidence of the termination or release of, or the right to terminate or
release, all Encumbrances (other than transfer restrictions arising under
applicable securities Laws) on the Equity Interests and all Encumbrances (other
than Permitted Encumbrances) on the assets and properties of the Companies;
(v)    resignations effective as of Closing, in forms reasonably acceptable to
Buyer, of all directors, managers and officers of each Company;
(vi)    a reasonably current certificate of existence (or its equivalent) for
each Seller that is not an individual and each Company from the Secretary of
State of Georgia and each jurisdiction in which such Seller or such Company is
qualified to do business;
(vii)    copies of the articles of incorporation or articles of organization of
each Seller that is not an individual and each Company, certified by the
Secretary of State of Georgia, and a copy of the bylaws, operating agreement or
other similar organizational documents of such Seller or such Company, certified
by a manager or officer of such Seller or such Company;
(viii)    any original minute books of each Company, including any share and
unit ledgers;
(ix)    a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of each Seller that is not an individual certifying that attached
thereto are true and complete copies of all resolutions adopted by the board of
directors (or equivalent governing body) of such Seller authorizing the
execution, delivery and performance of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby, and that all such resolutions are in full force and effect and are all
the resolutions adopted in connection with the transactions contemplated hereby
and thereby;

8

--------------------------------------------------------------------------------




(x)    a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of each Seller that is not an individual certifying the names and
signatures of the managers or officers of such Seller authorized to sign this
Agreement, the Transaction Documents and the other documents to be delivered
hereunder and thereunder;
(xi)    a certificate, executed by each Seller, in the applicable form described
in Treasury Regulations Section 1.1445-2, certifying that such Seller is not a
foreign person;
(xii)    if applicable, in the event Buyer is obtaining title insurance policies
with respect to any of the Owned Real Property or Leased Real Property,
commercially reasonable non-imputation affidavits, title affidavits, and such
other documents, executed by the applicable Seller or the applicable Company, as
may be reasonably required by the Title Company in order to issue such title
insurance; and
(xiii)    all other Transaction Documents to be executed and delivered by
Sellers under this Agreement.


ARTICLE 2    
REPRESENTATIONS AND WARRANTIES OF SELLERS
Except as set forth in the Disclosure Schedule (which references the specific
Section or subsection of this Article 2 to which such disclosure relates or sets
forth facts in sufficient detail so that the relevance of the disclosure to the
applicable Section or subsection of this Article 2 would be reasonably apparent
to a reader of such disclosure), Sellers make the representations and warranties
to Buyer set forth in this Article 2.
Section 2.1    Organization; Capitalization; Ownership.
(a)    Jones Company is a corporation duly organized, validly existing and in
good standing under the Laws of the State of Georgia, and is duly qualified to
do business as a foreign corporation and is in good standing in any
jurisdictions set forth on Schedule 2.1(a) , which, except as otherwise set
forth on Schedule 2.1(a), are all of the jurisdictions in which either the
ownership, leasing or use of the assets or properties owned or used by it or the
nature of the activities conducted by it requires such qualification.
(b)    Patagonia is a limited liability company duly organized, validly existing
and in good standing under the Laws of the State of Georgia, and is duly
qualified to do business as a foreign company and is in good standing in any
jurisdictions set forth on Schedule 2.1(b), which, except as otherwise set forth
on Schedule 2.1(b), are all of the jurisdictions in which either the ownership,
lease or use of the assets or properties owned or used by it or the nature of
the activities conducted by it requires such qualification.
(c)    Each Company is a corporation or limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Georgia. Each

9

--------------------------------------------------------------------------------




Company: (i) has the requisite power and authority to conduct its business as it
is now being conducted and to own and use the assets and properties it purports
to own and use; and (ii) is duly qualified to do business as a foreign
corporation or limited liability company and is in good standing in each
jurisdiction in which either the ownership or use of the assets or properties
owned or used by it or the nature of the activities conducted by it requires
such qualification, as set forth on Schedule 2.1(c).
(d)    Schedule 2.1(d) lists the authorized, issued and outstanding capital
stock and other equity interests of each Company and the respective holders
thereof. Except for the Equity Interests, there are no issued or outstanding
capital stock or other equity interests of any Company or any other issued or
outstanding interests convertible into or exchangeable for any equity interests
of any Company. All Equity Interests are duly authorized, validly issued, fully
paid, nonassessable (to the extent such concepts are applicable to the relevant
Company) and were not issued in violation of any pre-emptive rights, rights of
first refusal or similar rights of any Person, and no Person has any preemptive
or similar rights with respect to any equity interests of any Company. There are
no Contracts to which any Seller or any Company is a party or otherwise bound
obligating such Seller or such Company to sell or issue or to purchase or redeem
any Equity Interests. Except as set forth on Schedule 2.1(d), there are no
outstanding equity appreciation rights, profit participation rights, phantom
equity or similar rights with respect to any Company.
(e)    Jones Company owns the Jones Company Interests free and clear of all
Encumbrances (other than transfer restrictions arising under applicable
securities Laws or the Organizational Documents of the applicable Company). The
Cowford Members own the Cowford Interest free and clear of all Encumbrances
(other than transfer restrictions arising under applicable securities Laws or
the Organizational Documents of Cowford). Except for this Agreement, there is no
Contract (including any shareholder agreement, voting trust or proxy) that
requires any Seller or any Company to issue, sell, purchase, redeem, acquire or
vote in any manner any equity interest in any Company or any derivative
securities related thereto.
(f)    Except as set forth on Schedule 2.1(f), no Company owns or has the right
to acquire any equity interests or other interests convertible into or
exchangeable for any equity interests of any other Person.
Section 2.2    Financial Statements and Financial Matters.
(e)    Attached hereto as Schedule 2.2(a) are copies of: (i) the audited
consolidated financial statements of Jones Company, the Companies and the
Non-Company Affiliates, including a consolidating balance sheet and a
consolidating statement of income, as of and for the fiscal years ended December
31, 2014 and December 31, 2013 (the “Audited Financial Statements”); (ii) a pro
forma unaudited consolidated balance sheet and a pro forma unaudited
consolidated statement of income of the Business, derived from the consolidating
balance sheet and the consolidating statement of income included in the Audited
Financial Statements, as of and for the fiscal year ended December 31, 2014 (the
“Pro Forma Financial Statements”); and (iii) a pro forma unaudited interim
consolidated balance sheet and a pro forma unaudited interim consolidated
statement of income of the Business as of and for the nine-month period ended
September 30, 2015 (the “Interim Financial Statements” and the pro forma
unaudited interim consolidated balance sheet

10

--------------------------------------------------------------------------------




included therein, the “Balance Sheet”). Except as set forth on Schedule 2.2(a),
the Audited Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered thereby and present
fairly, in all material respects, the consolidated financial position of Jones
Company, the Companies and the Non-Company Affiliates for the periods covered
thereby. Except as set forth on Schedule 2.2(a), the Pro Forma Financial
Statements and the Interim Financial Statements have been prepared in accordance
with GAAP applied on a consistent basis throughout the periods covered thereby
and present fairly, in all material respects, the consolidated financial
position of the Business for the periods covered thereby, except that the Pro
Forma Financial Statements and the Interim Financial Statements lack footnotes
and other presentation items required by GAAP and the Interim Financial
Statements are subject to normal year-end adjustments, none of which,
individually or in the aggregate, would reasonably be expected to result in a
material adverse adjustment to, or have a material adverse impact on, the
financial condition or results of operations of the Companies taken as a whole.
(f)    The Companies do not have any liabilities or obligations required under
GAAP, or contingent liabilities that would be required under GAAP but for the
assessment of the low probability of the likelihood of such claim, to be
reflected on a consolidated balance sheet of the Business, except for
liabilities and obligations: (i) reflected on or reserved against on the Balance
Sheet; (ii) disclosed or reflected on Schedule 2.2(b); (iii) incurred in the
Ordinary Course of Business since the date of the Balance Sheet; (iv) relating
to the payment of expenses incurred in connection with the transactions
contemplated by this Agreement; or (v) performance obligations under the
executory portion of Contracts to which any Company is a party or by which it is
bound.
(g)    To Sellers’ Knowledge, the Companies have established and maintained a
system of internal accounting controls sufficient to provide reasonable
assurances that the preparation and fair presentation of financial statements is
free from material misstatement.
(h)    The accounts receivable of the Companies reflected in the Balance Sheet,
and all accounts receivable arising subsequent to the date of the Balance Sheet,
(i) arose from bona fide transactions in the Ordinary Course of Business and
(ii) are recorded, in all material respects, in accordance with GAAP. The
reserve set forth on the Balance Sheet against the accounts receivable for bad
debts has been calculated in a manner consistent with the Accounting Policies
and with the past practices of the Companies. The accounts receivable reflected
on the Balance Sheet (net of allowances for doubtful accounts as reflected
therein) are valid receivables and, to Sellers’ Knowledge, are not subject to
any valid set-off or counterclaim.
(i)    Since January 1, 2013, no Company has entered into, and is not currently
a party to, any securitization transactions, off-balance sheet arrangements,
synthetic leases, sale/leaseback arrangements or arrangements providing for the
factoring of receivables or entered into any transaction involving the use of
special purposes entities for any of the foregoing.
(j)    At the Closing Effective Time, no Seller, Shareholder or any of their
respective Affiliates will have any outstanding Indebtedness to any Company, and
no Company will have any outstanding Indebtedness to any Seller, Shareholder or
any of their respective Affiliates, other than Closing Date Debt to be
discharged at Closing.

11

--------------------------------------------------------------------------------




Section 2.3    Compliance with Law.
(a)    Each Company holds and maintains in its name, all Governmental
Authorizations required by Law to: (i) carry on its business as presently
conducted and (ii) own and use its assets and properties. All required
Governmental Authorizations are in full force and effect and all material
charges and fees with respect thereto that are due and payable have been paid in
full. Each Company is in compliance in all material respects with the terms and
conditions of all of such Governmental Authorizations.
(b)    Each Company is and has been in compliance in all material respects with
all Laws, Governmental Authorizations and Orders, and, except as set forth on
Schedule 2.3(b), in the last three years, or prior to such three-year period
with respect to any matter that has not been fully and finally resolved, no
Company or Seller has received from any Governmental Body any written notice
(or, to Sellers’ Knowledge, any other notice) of any alleged material violation
of, or citation for material noncompliance with, any Law, Governmental
Authorization or Order. No claims, charges or investigations are pending or, to
Sellers’ Knowledge, threatened against any Company or any of its officers,
directors or employees (in their respective capacities as such) with respect to
any material violation of any Law. To Sellers’ Knowledge, a list of all material
Governmental Authorization-related violations or citations (including alcoholic
beverage and tobacco license violations) issued with respect to any Company
location which are unresolved as of the date of this Agreement is set forth on
Schedule 2.3(b).
Section 2.4    Taxes.
(a)    Schedule 2.4(a) lists:
(i)    each Tax Return filed by each Company since January 1, 2013, and Sellers
have delivered to Buyer copies of all such Tax Returns;
(ii)    the taxable years of each Company as to which the applicable statutes of
limitations on the assessment and collection of Taxes have not expired;
(iii)    all audits of Tax Returns, including a description of the nature, and,
if completed, the outcome of each audit since January 1, 2011; and
(iv)    all deficiencies proposed as a result of such audits, all of which have
been paid, have been settled or are being contested in good faith by appropriate
Proceedings.
(b)    Jones Company is, and continuously has been for at least seven completed
tax years, properly classified as a subchapter S corporation for federal income
tax purposes within the meaning of Code Sections 1361 and 1362, and Jones
Company will continue to qualify an S corporation for federal income tax
purposes until and including the Closing Effective Time, and during such time
(i) all of the federal income tax returns filed by Jones Company with the IRS
during such time have been S corporation returns on Form 1120S, and (ii) each
shareholder of Jones Company is or will be a valid S corporation shareholder as
defined in Code Section 1361(b)(1)(B), and the Treasury Regulations thereunder.

12

--------------------------------------------------------------------------------




(c)    Flash Foods, Inc., a Georgia corporation, Fuel South, Inc., a Georgia
corporation, Fuel South Express, Inc., a Georgia corporation, and Bacon Grocery
Company, Inc., a Georgia corporation (collectively, the “QSUB Companies” and
each a “QSUB Company”), each are, and continuously has been for at least seven
completed tax years, an entity classified as a Qualified Subchapter S Subsidiary
(a “QSUB”), as that term is defined in Code Section 1361(b)(3)(B) and the
Treasury Regulations thereunder, for federal income tax purposes, and each of
the QSUB Companies has been or will be consistently reported as a QSUB for
federal income tax purposes by the Jones Company for all tax periods since such
Company became a QSUB until the Closing Effective Time or until the QSUB
Conversion.
(d)    Kemp Ridge Holdings, LLC, a Georgia limited liability company (“Kemp
Ridge”), is, and since its formation continuously has been, classified as an
entity that is disregarded for federal income tax purposes pursuant to Treasury
Regulations Section 301.7701-3(a), and Kemp Ridge has been or will be
consistently reported as disregarded for federal income tax purposes by the
Jones Company for all tax periods during which Kemp Ridge has been disregarded
for federal income tax purposes until and including the Closing Effective Time.
(e)    Cowford is, and since its formation continuously has been, classified as
a partnership for federal income tax purposes, and Cowford has been or will be
consistently reported as a partnership for federal income tax purposes by
Patagonia and Walker for all tax periods during which Kemp Ridge has been in
existence until the Closing Effective Time.
(f)    Except as set forth on Schedule 2.4(f) (identifying the below subsection
to which such exception relates):
(i)    All Tax Returns of each Company that were required to have been filed
under all applicable Laws with respect to such Company, whether separately by
such Company or on a consolidated basis, have been, or will be, timely filed,
and such Tax Returns are, or will be, true, complete and correct in all
respects, and have been, or will be, prepared in compliance with all applicable
Laws. No Company has requested, or is the beneficiary of, any extension of time
within which to file any Tax Returns. No claim has ever been made by a
Governmental Body or Taxing Authority in a jurisdiction where a Company does not
file Tax Returns that such Company is or may be subject to taxation by that
jurisdiction, nor is there any reasonable basis for such a claim.
(ii)    All Taxes due and payable by any Company (whether or not shown or
required to be shown on any Tax Return) have been, or will be, paid on or prior
to the Closing Date, and no Company has any liability for any Pre-Closing Taxes,
other than Pre-Closing Taxes not due and payable as of the Closing Effective
Time that will be taken into account in the Final Closing Cash Payment. Each
Company has withheld and timely remitted and paid over to the appropriate Taxing
Authority all Taxes that such Company was required to withhold and remit in
connection with amounts paid or owing to any employee, independent contractor,
creditor, customer, shareholder or other party, and complied with all
information reporting and backup withholding provisions of applicable Law, and
all Forms W-2 and 1099 required with respect thereto have been properly
completed and timely filed. All Persons providing services have been properly
classified as employees or independent contractors for Tax and other purposes.

13

--------------------------------------------------------------------------------




(iii)    The amount of the Companies’ Liability for unpaid Taxes for all periods
ending on or before September 30, 2015 does not, in the aggregate, exceed the
amount of accruals for Taxes (excluding reserves for deferred Taxes) reflected
on the Interim Financial Statements. The amount of the Liability of the
Companies for unpaid Taxes for all periods following the end of the recent
period covered by the Interim Financial Statements will not, in the aggregate,
exceed the amount of accruals for Taxes (excluding reserves for deferred Taxes)
as adjusted for the passage of time in accordance with the past custom and
practice of the Business (and such accruals will not exceed comparable amounts
incurred in similar periods in prior years).
(iv)    All Tax Returns of each Company have either been audited by the IRS or
other Taxing Authority or are closed by the applicable statute of limitations
for all taxable years through 2011. Sellers have delivered copies of any
reports, statements of deficiencies or similar items with respect to such
audits. No Governmental Body will assess any additional Taxes for any period for
which Tax Returns have been filed.
(v)    No Tax Return of any Company is under audit by the IRS or other
Governmental Body, and no notice of such an audit has been received by any
Company. There are no ongoing or pending Proceedings by any Taxing Authority
against any Company and no written notification has been received by any Company
threatening any such Proceeding. No issues relating to Taxes have been raised in
writing by the IRS or other Governmental Body during any pending audit, and no
issues relating to Taxes have been raised in writing by the IRS or other
Governmental Body in any audit that could recur in a later taxable period. There
is no Tax assessment or adjustment proposed in writing against any Company, and
no Company has received a written request from a Governmental Body for
information related to Tax matters. No Seller or Company has entered into any
Contract or given or been requested to give waivers or extensions (or is or
would be subject to a waiver or extension given by any other Person) of any
statute of limitations in which a Governmental Body may assess or collect a Tax
against such Company.
(vi)    There are no Encumbrances for Taxes upon any of the ownership interests,
assets or properties of any Company other than Permitted Encumbrances.
(vii)    The charges, accruals, and reserves with respect to Taxes on the
accounting records of each Company are adequate and are at least equal to that
Company’s liability for Taxes and to the Companies’ liability for Taxes on a
consolidated basis, respectively.
(viii)    No Company and no predecessor of any Company has ever been a member of
a combined, consolidated, affiliated or unitary group for Tax purposes, other
than a group consisting of Sellers, other Companies and Non-Company Affiliates.
No Company is liable for the Taxes of any Person (other than another Company)
under Treasury Regulations Section 1.1502-6 or any similar provision of any
applicable Law, as a transferee or successor, by contract, or otherwise.
(ix)    There is no tax sharing agreement, tax allocation agreement, tax
indemnity obligation, or similar agreement, arrangement, understanding, or
practice, oral or written, with respect to Taxes that will require any payment
by any Company.

14

--------------------------------------------------------------------------------




(x)    No Company is a party to any Contract that could result separately or in
the aggregate in any payment (A) of an “excess parachute payment” within the
meaning of Section 280G of the Code, or (B) that would not be fully deductible
as a result of the application of Section 404 or Section 162(m) of the Code.
(xi)    Except for the leased property described in Section 1.7(a)(ii), none of
the assets and properties of any Company, Seller or any subsidiaries of Seller:
(A) secure any debt the interest on which is tax-exempt under Code §103(a), (B)
is “tax –exempt use property” within the meaning of Code §168(h), (C) is “tax
–exempt bond financing property” within the meaning of Code §168(g)(5), (D) is
“limited use property” with the meaning of Revenue Procedure 76-30, or (v) will
be treated as owned by any other Person pursuant to the provisions of former
Code §168(f)(8).
(xii)    No Company is required to include in income any adjustment pursuant to
Section 481 of the Code by reason of a voluntary change in accounting method
initiated by any Acquired Company, and the IRS has not proposed any such change
in accounting method.
(xiii)    No Seller or Company is liable for any Taxes under Code Section 1374
in connection with the deemed sale of the assets of Sellers or any Company.
(xiv)    No Seller or Company is a foreign person within the meaning of Section
1445(f)(3) of the Code. No Company has been a United States real property
holding corporation within the meaning of Section 897(c)(2) of the Code during
the applicable period specified in Section 897(c)(1)(A)(ii).
(xv)    No Company has received, been the subject of, or requested a written
ruling of a Governmental Body relating to Taxes, and no Company has entered into
a Contract with a Governmental Body relating to Taxes that would have a
continuing effect after the Closing Date.
(xvi)    No Company will be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any use of
improper method of accounting, “closing agreement” as described in Code Section
7121 (or any corresponding or similar provision of Law), intercompany
transaction or excess loss account described in the Treasury Regulations under
Code Section 1502 (or any corresponding or similar provision of Law),
installment sale or open transaction disposition, prepaid amount received on or
prior to the Closing Date, or election under Code Section 108(i).
(xvii)    Neither Sellers nor any Company is a “controlled foreign corporation”
as defined in Code Section 957, is a “passive foreign investment company” within
the meaning of Code Section 1297, or has a permanent establishment (within the
meaning of an applicable Tax treaty) or otherwise has an office or fixed place
of business in a country other than the country in which it is organized.

15

--------------------------------------------------------------------------------




(xviii)    Each Company that is required to file a federal income Tax Return has
disclosed on its federal income Tax Returns all positions taken by it that could
give rise to substantial understatement of federal income Tax within the meaning
of Section 6662 of the Code.
(xix)    No Company has ever distributed stock of another Person or had its
stock distributed by another Person, in a transaction that purported or was
intended to be governed in whole or in part by Code Section 355 or Code Section
361.
(xx)    No Company has participated in any “reportable transaction” as defined
in Treasury Regulations Section 1.6011-4(b).
This Section 2.4 and Section 2.7(b) contain the only representations and
warranties of Sellers with respect to Tax matters.
Section 2.5    Business Operations. Since December 31, 2014, except for actions
taken in contemplation of the transactions contemplated by this Agreement
(including those set forth on Exhibit 4.1) or as set forth on Schedule 2.5:
(a)    the Companies have operated in the Ordinary Course of Business in all
material respects and no Company has sold, leased, transferred, assigned or
granted any rights in or to any material assets, tangible or intangible, outside
the Ordinary Course of Business;
(b)    no Company has terminated or canceled (excluding any expiration by its
stated terms) any material Contract to which any Company is a party or by which
any Company is bound and which would have been a Material Contract had it not
been so terminated or canceled.
(c)    there has not been any Company Material Adverse Effect nor, to Sellers’
Knowledge has there occurred any event, development or state of circumstances
which would reasonably be expected to result in a Company Material Adverse
Effect;
(d)    the Companies have not suffered any material loss, damage or destruction
to, or any material interruption in the use of, any of their assets or
properties;
(e)    there has not been any material change in the Organizational Documents of
any Company;
(f)    no Seller or any Company has (i) issued, sold or otherwise disposed of
any Equity Interests or other equity interests or securities of any Company,
(ii) granted, or entered into any agreements to grant, any options, warrants,
puts, calls, subscriptions, rights, claims, commitments or other rights of any
character relating to the issuance, sale, purchase, redemption, conversion,
exchange, registration, voting or transfer of any Equity Interests or other
equity interests or securities of any Company, or (iii) entered into any
agreement to modify the rights of any Equity Interests or other equity interests
or securities of any Company;
(g)    except for all cash dividends paid in full prior to the Closing Effective
Time, no Company has declared, set aside or paid any dividend or made any
distribution with respect to any Equity Interests, or other equity interests and
securities of any Company or redeemed,

16

--------------------------------------------------------------------------------




purchased or otherwise acquired any Equity Interests or other equity interests
or securities of any Company;
(h)    no Company has made any loan to, or entered into any other transaction
(other than the payment of compensation and benefits or in any other way related
to employment) with, any of its shareholders, members, directors, managers or
officers (or any Affiliate thereof);
(i)    no Company has modified its cash management activities (including the
timing of, invoicing and collection of receivables and the accrual and payment
of payables and other current liabilities) or modified the manner in which its
Books and Records are maintained other than in the Ordinary Course of Business;
(j)    the Companies have not made any change to their accounting methods,
principles or practices that affects the reporting of assets, liabilities or
results of operations, except as required by any change in GAAP;
(k)    no Company has engaged in any merger, consolidation, reorganization,
reclassification, liquidation, dissolution or similar transaction or filed a
petition in bankruptcy under any provision of federal or state bankruptcy Law or
consented to the filing of any bankruptcy petition against it under any similar
Law;
(l)    no Company has created, incurred, assumed or otherwise become liable, or
agreed to create, incur, assume or otherwise become liable, with respect to any
Indebtedness which would survive Closing or granted any Encumbrance (other than
Permitted Encumbrances) with respect to its assets or properties which would
survive Closing;
(m)    no Company has (i) made any material change in the benefits provided or
compensation payable or to be provided or to become payable to any of its
shareholders, members, directors, managers, officers or employees (other than
increases in the Ordinary Course of Business), (ii) granted any severance or
termination pay to, or entered into or materially amended any employment,
severance or other agreement or arrangement with, shareholders, members,
directors, managers, officers, employees, agents, independent contractors or any
of their respective Affiliates, other than in the Ordinary Course of Business,
or (iii) established, adopted or entered into or materially amended any material
Employee Benefit Plan;
(n)    no Company has cancelled or terminated any Insurance Policy without
obtaining comparable substitute insurance coverage or otherwise failed to take
commercially reasonable efforts to maintain any such Insurance Policy;
(o)    no Company has effectuated a “plant closing” or “mass layoff” (as those
terms are defined under the WARN Act) affecting in whole or in part any site of
employment, facility, operating unit or employees;
(p)    no Company has entered into any new line of business or abandoned or
discontinued any existing line of business; and

17

--------------------------------------------------------------------------------




(q)    no Company has agreed to do any of the foregoing.
Section 2.6    Employees.
(c)    Schedule 2.6(a) sets forth a true, correct and complete list, as of a
recent date set forth thereon, of the employees of Jones Company that work
primarily in the Business and the employees of each of the Companies. With
respect to each such employee, Schedule 2.6(a) contains, as of a recent date set
forth thereon, the name, job title, employer, classification as exempt or
non-exempt for wage and hour purposes, date of hire, annual base salary, unused
vacation and leave entitlements, and whether paid on a salary, hourly or
commission basis. The list separately identifies those employees currently on
leave and receiving short-term disability, long-term disability or workers’
compensation benefits under any Employee Benefit Plan.
(d)    Except as set forth on Schedule 2.6(b):
(xxi)    there are no employment agreements governing the employment of
employees of Jones Company that work primarily in the Business or the employment
of employees of any Company, and all such employees are employed at will;
(xxii)    without providing any assurance of the continuation of employment of
any employee of the Business, to Sellers’ Knowledge, as of the date of this
Agreement, no executive, key employee or group of employees material to the
operation of the Business has any plans to terminate employment with Jones
Company (except to the extent anticipated in connection with the consummation of
the transaction contemplated hereby or retirement) or any Company;
(xxiii)    Jones Company nor any Company has been party to or bound by any
collective bargaining Contract, labor Contract or other Contract with any union
or labor organization covering wages, hours or terms or conditions of
employment;
(xxiv)    no labor organization or group of employees of Jones Company or any
Company has made a demand for recognition or certification, and there are no
representation or certification proceedings or petitions seeking a
representation proceeding presently or, to Sellers’ Knowledge, threatened to be
brought or filed with the National Labor Relations Board or any other labor
relations tribunal or authority;
(xxv)    there is no unfair labor practice complaint against Jones Company or
any Company pending before the National Labor Relations Board or any other
Governmental Body;
(xxvi)    there is no pending labor strike, work stoppage or lockout or other
material labor dispute affecting Jones Company or any Company;
(xxvii)    Jones Company and each Company is and has been in compliance in all
material respects with all applicable Laws respecting labor and employment
matters, including fair employment practices, work place safety and health,
terms and conditions of employment, wages and hours, prohibitions against
discrimination and harassment, leaves of absence, the proper classification and
treatment of employees as exempt or non-exempt and the proper classification

18

--------------------------------------------------------------------------------




and treatment of any independent contractor who has in the past or currently
provides service to Jones Company or any Company;
(xxviii)    neither Jones Company nor any Company is delinquent in any payments
for any wages, salaries, commissions, bonuses, fees or other compensation due
with respect to any services performed on behalf of Jones Company or such
Company;
(xxix)    there are no grievances, complaints or charges with respect to
employment or labor matters (including allegations of employment discrimination,
retaliation or unfair labor practices) pending against Jones Company or any
Company in any judicial, regulatory or administrative forum;
(xxx)     neither Jones Company nor any Company has received notice from any
Governmental Body that any employment policy or practice of Jones Company or any
Company is currently being audited or investigated;
(xxxi)    neither Jones Company nor any Company is, and within the last two
years neither Jones Company nor any Company has been, subject to any Order or
private settlement Contract in respect of any labor or employment matters;
(xxxii)    Jones Company and each Company is and has been in compliance in all
material respects with the requirements of the Immigration Reform Control Act of
1986;
(xxxiii)    neither Jones Company nor any Company is a joint employer with any
of its vendors or any other Person; and
(xxxiv)    Jones Company and each Company has made all required payments to its
unemployment compensation reserve accounts with each appropriate Governmental
Body of the states or other jurisdictions where it is required to maintain such
accounts.
Section 2.7    Employee Benefit Plans.
(a)    Schedule 2.7(a) sets forth a list of all Employee Benefit Plans. Sellers
have delivered to Buyer true, correct and complete copies of: (i) each Employee
Benefit Plan, including all amendments to such plan, and all summary plan
descriptions, and other summaries of such plans, (ii) each trust agreement,
annuity or insurance contract, or other funding instrument pertaining to each
Employee Benefit Plan, (iii) the most recent determination letter issued by the
IRS with respect to each Employee Benefit Plan that is intended to be
tax-qualified (or with respect to a preapproved document, the prototype opinion
letter, or volume submitter notification letter issued by the IRS in relation to
such document), ( iv) the two most recent annual reports (IRS Form 5500 Series),
including all schedules to such reports, if applicable, filed with respect to
each Employee Benefit Plan, ( v) the most recent plan audits, financial
statements, and accountant's opinion (with footnotes) for each Employee Benefit
Plan, ( vi) all relevant schedules and reports concerning the administrative
costs, benefit payments, employee and employer contributions, claims experience,
financial information, and insurance premiums for each Employee Benefit Plan, (
vii) the most recent nondiscrimination tests performed under the Code with
respect each Employee Benefit Plan, ( viii)

19

--------------------------------------------------------------------------------




copies of all notices, letters or other correspondence with any Governmental
Body concerning the audit or review of any Employee Benefit Plan by such
Governmental Body, and (ix) for each “top hat plan”, a copy of any filing with
the Department of Labor.
(b)    With respect to each Employee Benefit Plan listed on Schedule 2.7(a),
except as disclosed on Schedule 2.7(b), and except with respect to matters that
are not material concerning Employee Benefit Plans sponsored by the Jones
Company or an entity other than any Company, or with respect to which the Jones
Company or such other entity is a party:
(i)    Each Employee Benefit Plan that is intended to qualify under Section
401(a) of the Code has received a favorable determination letter from the IRS or
may rely on an opinion letter issued by the IRS with respect to a prototype plan
adopted in accordance with the requirements for such reliance, and the trust
forming part of such plan is exempt from U.S. federal income tax under Section
501(a) of the Code. To Sellers’ Knowledge, no event has occurred nor does any
circumstance exist that could reasonably be expected to cause any Employee
Benefit Plan to lose, or would otherwise adversely affect, such qualification.
(ii)    Nothing has occurred with respect to any Employee Benefit Plan that has
subjected or could reasonably be expected to subject Sellers or any Company or
any of their respective ERISA Affiliates to a penalty under Section 4975 of the
Code or Section 502 of ERISA or result in a violation of Section 406 of ERISA.
No Employee Benefit Plan is intended to meet the requirements of Code Section
501(c)(9).
(iii)    Each Employee Benefit Plan is and has been operated in material
compliance with applicable Laws (including, but not limited to, all reporting
and disclosure requirements for all plan years) and is and has been administered
in form and operation in all material respects in accordance with applicable
Laws and with its terms. Without limiting the foregoing, each Employee Benefit
Plan that is a group health plan has been administered in compliance with Part 6
of Title I of ERISA and Section 4980B of the Code.
(iv)    Jones Company, the Companies and their respective ERISA Affiliates and
each Employee Benefit Plan (a) are each currently in compliance in all material
respects with the Patient Protection and Affordable Care Act, Pub. L. No. 111-
148, the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-
152, and all regulations and guidance issued thereunder by any Governmental Body
(collectively, the “Healthcare Reform Laws”), and (b) have each been in
compliance in all material respects with all applicable Healthcare Reform Laws
since March 23, 2010. No event has occurred, and no condition or circumstance
exists, that could reasonably be expected to subject Jones Company, any Company,
any of their respective ERISA Affiliates or any Employee Benefit Plan to
penalties or excise taxes under Sections 4980D, 4980H, or 4980I of the Code or
any other provision of the Healthcare Reform Laws. Without limiting the
foregoing, Jones Company and each of the Companies is prepared, or will be
prepared, to accurately complete, timely distribute and file all such annual
forms as may be, and in the manner, required by Code Sections 6055 and 6056 in
connection with the Healthcare Reform Laws.
(v)    Each Employee Benefit Plan sponsored by Jones Company, any Company and
their respective ERISA Affiliates is designed and administered in a manner that
is

20

--------------------------------------------------------------------------------




nondiscriminatory with respect to eligibility and benefits in accordance with
and under applicable provisions of Sections 105, 125 and 79 of the Code.
(vi)    No agreement, commitment, or obligation exists to increase any benefits
under any Employee Benefit Plan or to adopt any new Employee Benefit Plan, and
neither Sellers nor any Company has a commitment or obligation and has not made
any representations to any employee, officer, director, independent contractor
or consultant, whether or not legally binding, to adopt, amend, modify or
terminate any Employee Benefit Plan or any collective bargaining agreement, in
connection with the consummation of the transactions contemplated by this
Agreement or otherwise, except for any such actions as are required by Law.
(vii)    All benefits due under each Employee Benefit Plan have been timely paid
and no Proceeding has occurred or is pending, other than routine claims for
benefits, or to Sellers’ Knowledge threatened, against any Employee Benefit Plan
or the fiduciaries of any such plan or otherwise involving or pertaining to any
such plan, and no basis exists for any such Proceeding. Further, no matters are
pending with respect to any Employee Benefit Plan under the IRS Employee Plans
Compliance Resolution System, the Department of Labor Delinquent Filer
Compliance Program or the Department of Labor Voluntary Fiduciary Correction
Program, and neither Sellers nor any Company or its ERISA Affiliates has
received any correspondence or written or verbal notice from the IRS, the
Department of Labor or any other Governmental Body, or any participant or
beneficiary of any Employee Benefit Plan, that brings into question the
compliance of Sellers, any Company or any of its ERISA Affiliates with respect
to any Employee Benefit Plan.
(viii)    All benefits, premiums, payments and contributions required to have
been made or all contributions for any period ending on or before the Closing
Date that are not yet due with respect to any Employee Benefit Plan either have
been made on a timely basis consistent with applicable guidance from the
Department of Labor or have been accrued for in the financial statements of the
appropriate Company in accordance with the terms of such Employee Benefit Plan
and applicable Law. Each Employee Benefit Plan that provides health or welfare
benefits is fully insured, and any incurred but not reported claims under each
such Employee Benefit Plan that is not fully insured have been properly accrued.
(ix)    No Company or any ERISA Affiliate, nor any entity which within the
previous six (6) years was under common control (within the meaning of Code
Section 414) with any Company or any ERISA Affiliate, has ever maintained any
Employee Benefit Plan that is or was (A) subject to Title IV of ERISA, Section
412 of the Code or Section 302 of ERISA or (B) a Multi-Employer Retirement Plan.
(x)    No Company or any ERISA Affiliate has ever incurred any liability under
Title IV of ERISA that has not been paid in full.
(xi)    No Employee Benefit Plan provides health care or any other non-pension
benefits to any employees after their employment is terminated (other than as
required by Part 6 of Subtitle B of Title I of ERISA or similar state Law), and
no Company has ever promised to provide such post-termination benefits.

21

--------------------------------------------------------------------------------




(xii)    Each Employee Benefit Plan that constitutes in any part a nonqualified
deferred compensation plan within the meaning of Section 409A of the Code has
been operated and maintained in all material respects in operational and
documentary compliance with Section 409A of the Code and applicable guidance
thereunder.
(xiii)    No payment to be made under any Employee Benefit Plan is, or to
Sellers’ Knowledge will be, subject to the penalties of Section 409A(a)(1) or
(b)(4)(A) of the Code, neither Sellers nor any Company has materially modified
any Employee Benefit Plan in a manner that could cause an interest previously
granted under such plan to become subject to the penalties of Section 409A(a)(1)
or (b)(4)(A) of the Code, nor is any Seller or any Company under the obligation
to gross up, indemnify or otherwise reimburse any individual for any such
penalties.
(xiv)    No Employee Benefit Plan is subject to the Laws of any jurisdiction
outside the United States.
(xv)    Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will, either alone or in
conjunction with any other event, (i) result in any “parachute payment” as
defined in Section 280G(b)(2) of the Code (whether or not such payment is
considered to be reasonable compensation for services rendered) or require a
“gross-up” or other payment to any “disqualified individual” within the meaning
of Section 280G of the Code; (ii) result in a requirement to pay any tax
“gross-up” or similar “make-whole” payments to any employee, director or
consultant of any Company or any ERISA Affiliate; or (iii) obligate any Seller
or any Company to pay any separation, severance, termination, or similar benefit
to, or accelerate the vesting for, change the time of payment to, or increase
the amount of compensation due to, any director, employee, officer, former
employee, or former officer of any Seller or any Company under any severance
agreement, deferred compensation agreement, employment agreement, equity
compensation or change in control agreement.
(xvi)    Each Employee Benefit Plan that is intended to be a “top hat plan”
under applicable Law meets the requirements thereof and all filings pursuant to
29 CFR 2520.104-23 have been timely made with the Department of Labor with
respect to each.
(c)    This Section 2.7 contains the only representations and warranties of
Sellers with respect to employee benefits matters.
Section 2.8    Real Property.
(a)    Schedule 2.8(a) sets forth a list of each parcel of real property owned
by any Company (collectively, the “Owned Real Property”) and the record owner
thereof. The applicable Company has good, marketable and valid fee simple title,
free and clear of all Encumbrances except for Permitted Encumbrances, to any
Owned Real Property that is listed as owned by such Company on Schedule 2.8(a).
(b)    Schedule 2.8(b) sets forth a list of all leasehold interests of each
Company in real property (the “Leased Real Property”). A copy of each lease of
Leased Real Property to any Company (together with all modifications,
amendments, extensions, renewals, guaranties,

22

--------------------------------------------------------------------------------




supplements and other material agreements thereto, collectively, the “Real
Property Leases” and each a “Real Property Lease”) has been made available to
Buyer.
(c)    Except as set forth on Schedule 2.8(c), with respect to each Real
Property Lease:
(i)    the applicable Company has a good, marketable and valid leasehold estate,
free and clear of all Encumbrances except for Permitted Encumbrances, to the
Leased Real Property covered by such Real Property Lease;
(ii)    such Schedule lists each nondisturbance agreement known by Sellers to be
in existence with respect to any Real Property Lease that is subordinate to any
lien on the underlying fee title of the landlord and, with respect to each
nondisturbance agreement listed, to Sellers’ Knowledge such nondisturbance
agreement is enforceable (meaning that in the event of foreclosure such lease
would continue unless a tenant default existed at such time as would permit the
landlord to terminate such lease under the terms thereof);
(iii)    the applicable Company enjoys peaceful possession under such Real
Property Lease, subject to the Permitted Encumbrances;
(iv)    such Real Property Lease is legal, valid, binding and enforceable as
against the applicable Company and, to Sellers’ Knowledge, each other party
thereto, and is in full force and effect;
(v)    no Company has received written notice of any default under such Real
Property Lease which remains outstanding, and neither the applicable Company
nor, to Sellers’ Knowledge, any other Person that is a party to such Lease is in
breach or default under such Real Property Lease, and, to Sellers’ Knowledge, no
event has occurred or circumstance exists which, with the delivery of notice,
the passage of time or both, would give rise to any modification, acceleration,
payment, cancellation or termination under, or in any manner release any party
thereto from any obligation under, such Real Property Lease; and
(vi)    the rent set forth in such Real Property Lease is the actual rental
being paid, and there are no separate agreements or understandings with respect
to the same.
(d)    Schedule 2.8(d) sets forth a list of all Owned Real Property that is
currently unimproved, undeveloped or otherwise not operational.
(e)    Except as set forth on Schedule 2.8(e):
(i)    no Company has received any written notice of any condemnation,
expropriation, eminent domain or similar proceeding affecting all or any
location that is a part of the Owned Real Property (an “Owned Location” where
singular and collectively the “Owned Locations”) or the Leased Real Property (a
“Leased Location” where singular and collectively the “Leased Locations,” and
the Owned Locations and the Leased Locations being referred to herein
collectively as the “Locations” and individually as a “Location”), nor is there
any pending, or to

23

--------------------------------------------------------------------------------




Sellers’ Knowledge threatened, condemnation, expropriation, eminent domain or
other similar proceeding affecting all or any portion of any Location;
(ii)    the Owned Real Property and the Leased Real Property are in good
operating condition and repair in all material respects, reasonable wear and
tear excepted, and there are no material physical defects with regard to any of
the Locations;
(iii)    Sellers have made available for review by Buyer, true, correct and
complete copies of all surveys, reports or deficiency notices concerning the
Locations to the extent in the possession of any Company;
(iv)    no Company has received any written notice of default under any Law,
lease, Contract or permit, relating to the use and operation of the Locations,
which would reasonably be expected to have an adverse effect on the operation of
such Location by any Company or the Business in any material respect;
(v)    to Sellers’ Knowledge, none of the Locations are without legal access;
and
(vi)    with respect to each Location, there are no delinquent assessments
imposed by any property owners association, and there are no delinquent special
district assessments not included within the definition of Taxes.
(f)    Schedule 2.8(f) sets forth a list of all lease agreements for tenants at
the Owned Locations (the “Third Party Leases”). A complete copy of each of the
Third Party Leases (together with all modifications, amendments, extensions,
renewals, guaranties, supplements and other material agreements thereto) has
been made available to Buyer.
(g)    Except as set forth on Schedule 2.8(g), no Company has received written
notice of any default under any of the Third Party Leases, and, to Sellers’
Knowledge, no event has occurred which, with the lapse of time or action by a
third party, will result in a material default under any of the Third Party
Leases and, to Sellers’ Knowledge, no Person other than a Company is in material
default under the Third Party Leases.
Section 2.9    Other Assets and Properties; Inventory.
(a)    One of the Companies owns good and valid title to, or has a valid
leasehold interest in or license to use, all of the material tangible assets
used or held for use in the Business, free and clear of all Encumbrances other
than Permitted Encumbrances. Such tangible personal property is in good
operating condition and repair in all material respects, reasonable wear and
tear excepted. The assets owned, leased and licensed by the Companies (including
those assets owned, leased or licensed by Jones Company or any Non-Company
Affiliate which are used in the Business and are transferred to a Company or to
Buyer or its Affiliate on or prior to Closing in accordance with Section 4.1(h))
are sufficient for the Company to conduct the Business as presently conducted.

24

--------------------------------------------------------------------------------




(b)    All inventory of any Company reflected in the Balance Sheet or acquired
after the date thereof consists of quality and quantity usable and saleable in
the Ordinary Course of Business consistent with past practices, except for
obsolete, damaged, defective or slow-moving items that have been written off or
written down to fair market value or for which adequate reserves have been
established. All such inventory is owned by such Company free and clear of all
Encumbrances (other than Permitted Encumbrances), and no material amount of
inventory is held on a consignment basis.
Section 2.10    Intellectual Property.
(a)    Schedule 2.10(a) sets forth a true and complete list of: (i) all
Intellectual Property Assets owned by each Company that are subject to
registration or a pending application to register (“Registered Intellectual
Property Assets”); (ii) all unregistered common law trademarks in use and owned
by any Company (“Unregistered Intellectual Property Assets”); (iii) all material
Intellectual Property Assets (other than OTS Software) used by any Company in
connection with the operation of the Business that are not owned by any Company
(collectively, the “Other Intellectual Property Assets”); and (iv) all Contracts
relating to Registered Intellectual Property Assets, Unregistered Intellectual
Property Assets or Other Intellectual Property Assets which are material to the
Business and to which any Company is a party (other than Contracts relating to
OTS Software) (each of the foregoing in this clause (iv), an “Intellectual
Property Contract” and, collectively, the “Intellectual Property Contracts”).
(b)    One or more of the Companies: (i) owns the entire right, title and
interest in and to the Registered Intellectual Property Assets and the
Unregistered Intellectual Property Assets free and clear of all Encumbrances
other than Permitted Encumbrances; and (ii) either owns or has a valid right to
use all Other Intellectual Property Assets that are necessary for or material to
the conduct of the Business as currently conducted.
(c)    Except as set forth on Schedule 2.10(c): (i) to Sellers’ Knowledge, no
Company is infringing or unlawfully using any Intellectual Property Assets of
any other Person; and (ii) to Sellers’ Knowledge, there has been no infringement
or violation of any other intellectual property right by any other Person (other
than another Company) of any Intellectual Property Assets of the Companies which
would, individually or in the aggregate, reasonably be expected to adversely
affect the Companies (taken as a whole) in any material respect. No Intellectual
Property Asset of the Companies is subject to any Proceeding pending or, to
Sellers’ Knowledge, threatened. No Intellectual Property Asset of the Companies
is subject to any Order restricting, in any material respect, the use thereof in
the manner currently used by any Company.
(d)    To Sellers’ Knowledge, the Registered Intellectual Property Assets and
the Unregistered Intellectual Property Assets material to the Business are valid
and enforceable, except as stated on Schedule 2.10(a). All required maintenance,
annuity, renewal and similar fees and filings with respect to such Registered
Intellectual Property Assets due within 90 days of the Closing Date have been
timely paid and filed. Except as set forth on Schedule 2.10(d), the Companies
have taken reasonable measures to protect the secrecy of all material trade
secrets of the Companies.

25

--------------------------------------------------------------------------------




(e)    Except as set forth on Schedule 2.10(e), no Company is using any Open
Source Software in any proprietary Software specifically developed by or for a
Company for internal use or licensing to third parties (“Proprietary Software”)
in any manner that is material to the Business. To the extent any Open Source
Software is listed on Schedule 2.10(e), the Companies using such Open Source
Software are in compliance with the applicable license agreements, and copies of
or links to such license agreements have been provided to Buyer.
(f)    Except as set forth on Schedule 2.10(f), and except for OTS Software and
Open Source Software listed in Schedule Section 2.10(e), all Proprietary
Software in use by the Companies has been created by employees working within
the course and scope of their employment for the Companies or by independent
contractors who have assigned to one of the Companies in writing all patent,
copyright, trademark, trade secret, and other intellectual property rights in
and to such Proprietary Software.
(g)    Except for OTS Software, all Proprietary Software in use by the Companies
is set forth on Schedule Section 2.10(g).
Section 2.11    Litigation. Except as set forth on Schedule 2.11: (a) there is
no Order or material Proceeding pending or, to Sellers’ Knowledge, threatened
against any Company or any assets or properties of any Company (other than
immaterial Proceedings including routine immaterial employee Proceedings related
to workers compensation, immaterial personal injury Proceedings and other
immaterial normal course Proceedings the subject matter of which is covered by
insurance); and (b) no Company has received any written notice (or to Sellers’
Knowledge any non-written notice) of a material pending investigation or review
and, to Sellers’ Knowledge, there is no threatened material investigation or
review by, any Governmental Body with respect to any Company or any assets or
properties of any Company. To Sellers’ Knowledge, no event has occurred, and no
claim, dispute or other condition or circumstance exists, that will, or that
would reasonably be expected to, give rise to or serve as a basis for the
commencement of any such Proceeding or Order, including any Proceeding relating
to any Company’s insolvency.
Section 2.12    Authorization and Enforceability; No Conflict.
(a)    Each Seller has the requisite power and authority to execute, deliver and
perform its obligations under the Transaction Documents to which such Seller is
or will be a party and to carry out the transactions contemplated by such
Transaction Documents. Each Transaction Document to which any Seller is or will
be a party has been or will be duly and validly executed by such Seller and
(assuming the due authorization, execution and delivery by any other Person
party thereto) constitutes, or will upon execution and delivery constitute, a
valid and binding obligation of such Seller enforceable against such Seller in
accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar Laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity. The execution, delivery and performance by each Seller of
each Transaction Document to which such Seller is or will be a party has been
duly authorized and approved by all necessary action on its part, and no other
action or proceeding on the part of such Seller is necessary to authorize such
execution, delivery or performance.

26

--------------------------------------------------------------------------------




(b)    The execution, delivery and performance by each Seller of the Transaction
Documents to which it is a party and the consummation by such Seller of the
transactions contemplated thereby do not and will not: (i) contravene or
conflict with any provision of the Organizational Documents of any Seller or any
Company; (ii) assuming receipt of any consent, approval or authorization set
forth on Schedule 2.12(b), result in a breach of or constitute a default under
(with or without notice or lapse of time or both), terminate or give rise to any
right on the part of any Person to terminate, accelerate or modify, or require
any Company to make a payment under, or require any consent or notice under, any
Material Contract to which it is a party or otherwise bound; (iii) breach,
violate or result in a default under any Law, Order or Governmental
Authorization; (iv) result in an Encumbrance, other than a Permitted
Encumbrance, on the Equity Interests or any asset or property of any Company; or
(v) except for compliance with the HSR Act or as set forth on Schedule 2.12(b),
require any Company to obtain any Governmental Authorization.
Section 2.13    Material Contracts.
(a)    Schedule 2.13(a) sets forth, as of the date of this Agreement, a true,
accurate and complete list of each outstanding Applicable Contract of the
following type or category:
(i)    any power of attorney or other similar Contract or grant of agency by any
Company;
(ii)    any Contract relating to the ownership of or investment in any business
or enterprise by any Company, including investments in joint ventures,
partnerships, franchises, minority equity investments and similar Contracts;
(iii)    any Contract involving Indebtedness of any Company including any loan
agreement, promissory note, letter of credit, advance or other evidence of
indebtedness of any Company which will survive Closing;
(iv)    any Contract for any Company to act as an indemnifier, guarantor or
surety for, or be contingently or secondarily liable for, the obligations of
another Person (other than another Company);
(v)    any Contract relating to any material Proceeding involving any Company at
any time during the last two years;
(vi)    any settlement, conciliation or similar Contract regarding a Proceeding
entered into with any Governmental Body or pursuant to which any Company will be
required to pay consideration in excess of $100,000 after the date of this
Agreement;
(vii)    any Contract that prohibits, restrains, limits or impedes in any
material respect the ability of any Company or its Affiliates to compete with
any Person, engage in any line of business, operate in any geographic area or
sell any particular brands of products, other than those relating solely to one
or more specific Locations at which the Business currently operates;

27

--------------------------------------------------------------------------------




(viii)    any Contract that requires any Company to purchase more than 25% of
its total requirements of a good or service from another Person;
(ix)    any Contract that is a collective bargaining agreement or involves a
labor union or other representative group of employees;
(x)    any Contract with any director, manager, officer or employee of any
Company pursuant to which such Company is or would reasonably be expected to
become obligated to make payments of more than $100,000 in base salary in any
12-month period after Closing;
(xi)    any consulting or independent contractor Contract to which any Company
is a party pursuant to which such Company is or would reasonably be expected to
become obligated to make payments of more than $100,000 in any 12-month period
after Closing;
(xii)    any lease (other than a Real Property Lease) of material tangible
personal assets and property by any Company that requires more than $100,000 in
payments in any 12-month period (excluding payments to another Company);
(xiii)    any Contract calling for the joint development with a third-party of
any of the Locations;
(xiv)    any Contract for the sale of, or granting of a preferential right with
respect to, any of the Owned Real Property;
(xv)    any Contract entered into during the three-year period prior to the date
of this Agreement that relates to the acquisition, for consideration in excess
of $1,000,000, of substantially all of the assets of a business or equity
securities of another Person;
(xvi)    any Contract between (A) any Company and (B) any Seller, any
Non-Company Affiliate, any shareholder, member, director or manager of any
Seller or any person related by blood, marriage or adoption to any such
shareholder, member, director or manager;
(xvii)    any Contract for any Company containing material joint marketing or
development agreements;
(xviii)    any Contract that (A) contains a minimum annual purchase requirement
or minimum annual expenditure requirement of $250,000 or more or (B) has a term
of more than one year that cannot be terminated on 90 days or less notice;
(xix)    any Contract relating to the acquisition, disposition or sale of any
Company’s real property under which such Company has material obligations
outstanding; and
(xx)    any Contract for the supply of fuel in which a Company is a supplier or
customer.
(b)    Each Applicable Contract listed on Schedule 2.13(a), each Real Property
Lease listed on Schedule 2.8(b), each Intellectual Property Contract and each
Third Party Lease

28

--------------------------------------------------------------------------------




(collectively, the “Material Contracts”) is in full force and effect and is a
valid and binding obligation of each Company that is a party thereto and, to
Sellers’ Knowledge, each other Person that is a party thereto, enforceable
against such Company and, to Sellers’ Knowledge, each other Person that is a
party thereto in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar Laws affecting the enforcement of creditors’ rights generally and by
general principles of equity. Except as set forth on Schedule 2.13(b), no
Company is, and to Sellers’ Knowledge, no other Person that is a party to a
Material Contract is, in material breach or default under such Material
Contract, and no Company has received any written notice asserting that such
Company has committed a material breach or default under any Material Contract
that has not been fully resolved. The Contracts which reside at Jones Company or
any other Non-Company Affiliate but are used in the Business (the “Non-Company
Affiliate Contracts”) (excluding Contracts relating to Employee Benefit Plans
and Insurance Policies) are set forth on Schedule 2.13(b) and, excluding
Contracts relating to Employee Benefit Plans and Insurance Policies, the
Non-Company Affiliate Contracts, together with the Applicable Contracts, are all
of the Contracts required for the operation of the Business as presently
conducted.
(c)    True, correct and complete copies of all written Material Contracts have
been made available to Buyer and the Sellers have delivered a written summary of
the material terms and conditions of each oral Material Contract, including all
amendments, supplements, schedules, exhibits and modifications thereto.
Section 2.14    Insurance. A list of all insurance policies held by or insuring
any Company as of the date of this Agreement is set forth on Schedule 2.14 (the
“Insurance Policies” and each an “Insurance Policy”). No further premiums or
payments will be due under the Insurance Policies after the Closing with respect
to periods prior to the Closing (except to the extent taken into account in the
calculation of the Final Closing Cash Payment). No Company is in breach or
default with respect to its obligations under any Insurance Policies and, to
Sellers’ Knowledge, no event has occurred which, with notice or the lapse of
time, would constitute such a material breach or default, or permit coverage
limitation, termination, modification or acceleration, under any Insurance
Policy. No Company has failed to give any notice or to present any claim under
any such policy for which insurance coverage has been sought in a due and timely
manner and, to Sellers’ Knowledge, no party to any Insurance Policy has
repudiated any material provision thereof. Schedule 2.14 sets forth any material
self-insurance arrangements affecting any Company. Excluding Insurance Policies
that have expired and have been replaced in the Ordinary Course of Business, no
Insurance Policy has been cancelled within the last two years and, to Sellers’
Knowledge, no threat has been made to cancel any Insurance Policy during such
period. True and complete copies of the Insurance Policies listed on Schedule
2.14 have been made available to Buyer. A loss run, dated as of a recent date
set forth thereon, reflecting all claims against Insurance Policies made with
respect to the Business in the preceding three years is attached to Schedule
2.14.
Section 2.15    Environmental Matters. Except as set forth on Schedule 2.15 or
in any Environmental Document obtained by or provided to, or prepared or created
by or for, Buyer or any Affiliate (including any Environmental Document obtained
from or provided by or on behalf of Seller or any Company in good faith on or
before the Update Disclosure Delivery Date) (Environmental Documents will be
deemed “provided to” Buyer by Sellers if such document was

29

--------------------------------------------------------------------------------




disclosed in the electronic data room or directly provided to Buyer or its
Representatives prior to the Update Disclosure Delivery Date):
(a)    Each Company is in compliance in all material respects with applicable
Environmental Laws and Environmental Permits. No Company has received a written
notice in any form from a Governmental Body, no complaint has been served, no
penalty has been assessed and, to Sellers’ Knowledge, no investigation or review
is pending or threatened by any Governmental Body or other Person, with respect
to any past or present (i) allegation that it is in violation of any applicable
Environmental Law or has any liability thereunder, (ii) alleged failure by such
Company to possess any required Environmental Permit in connection with the
conduct of its Business or the ownership or use of its assets or (iii) release
of Hazardous Substances.
(b)    Each Company possesses all material Governmental Authorizations required
to be held under applicable Environmental Laws for such Company to own and use
its assets and properties and to conduct its business as currently conducted
(“Environmental Permits”).
(c)    To Sellers’ Knowledge, (i) no release to the Environment by any Company
has occurred at, on or from any location (past or present), and (ii) there does
not exist on any Location, and there did not exist on any other location during
any Company’s ownership thereof, any Hazardous Substance in a quantity or
concentration, in either case that has resulted or would reasonably be expected
to result in any material Environmental Liability or other material obligation
(including any investigatory or corrective action obligation) to such Company.
(d)    To Sellers’ Knowledge, no release of any Hazardous Substance to the
Environment by any third Person has occurred at, on or from any location owned
by any Company (past or present) which would reasonably be expected to give rise
to any material Environmental Liability.
(e)    There is no material Proceeding or Order pending, issued, or threatened
in a writing received by any Company, against or involving any Company or any of
its assets or properties pursuant to any Environmental Law.
(f)    No Hazardous Substance has been generated, emitted, transported, stored,
treated or disposed of, released or handled by any Company in violation of any
Environmental Law that would reasonably be expected to result in any material
Environmental Liability to such Company.
(g)    Sellers have informed Buyer of all material Remediation currently being
conducted by any Company at any location (past or present).
(h)    With the exception of petroleum and petroleum related products, to
Sellers’ Knowledge, no Company has transported or arranged for the
transportation of any Hazardous Substance to any location which is listed or
proposed for listing on the National Priorities List under CERCLA, or on any
similar state list.
(i)    Schedule 2.15(c) sets forth a list of all known USTs on or at the
Locations.

30

--------------------------------------------------------------------------------




(j)    All known USTs located at the Locations have been registered and are
currently registered with the appropriate Governmental Body, and all required
registration fees, transfer charges and Taxes with respect thereto have been
paid in full.
(k)    The Companies have maintained all permits and taken all actions through
the Closing reasonably anticipated as necessary to maintain eligibility for
reimbursement under Environmental Law with respect to all known USTs located at
the Locations.
(l)    All known USTs located at the Locations satisfy the most recent upgrade
requirements of the applicable Governmental Body.
Section 2.16    Broker’s Fees. No Seller, any Company or anyone acting on behalf
of any Seller or any Company has incurred or will incur any liability or
obligation to pay fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement or any other
Transaction Document for which Buyer or, if Closing occurs, any Company will be
liable. Sellers will be responsible for any unpaid fees and expenses due Fifth
Third Securities, Inc. related to the transactions contemplated by this
Agreement, except to the extent such fees and expenses are taken into account in
the calculation of the Final Closing Cash Payment.
Section 2.17    FIRPTA Status. No Seller is a “foreign person” as defined in the
Foreign Investment in Real Property Tax Act, 26 U.S.C. 1445(f)(3).
Section 2.18    Petroleum Refinery Business. No Company has ever engaged in the
petroleum refinery business or similar business, or owned or leased any real
property on which (during the time of such ownership or lease) a petroleum
refinery or similar business was conducted. Each Company has been engaged in the
Business since its inception.
Section 2.19    Suppliers. Schedule 2.19 sets forth with respect to the top 10
suppliers of the Companies (on a consolidated basis) by dollar volume for the
2014 fiscal year and the current fiscal year (each, a “Material Supplier”).
Prior to the date of this Agreement, no Company has received any written notice,
and no Seller has no reason to believe, that any Material Supplier (i) has
ceased, or will cease, to supply products or services to the Companies (other
than as a result of the decision of the Companies to reduce purchases from such
Material Supplier), (ii) has substantially reduced, or will substantially
reduce, the supply of products or services to the Companies (other than as a
result of the decision of the Companies to reduce purchases from such Material
Supplier), or (iii) has sought, or is seeking, to materially increase the price
the Companies will pay for products or services of such Material Supplier, other
than increases in the Ordinary Course of Business.
Section 2.20    Directors and Officers. Schedule 2.20 sets forth a complete list
of the names and respective positions held by all of the directors, managers,
officers and individual managing members of, and equivalent Persons with respect
to each Company.
Section 2.21    Bank Accounts. Schedule 2.21 sets forth a complete list of all
the bank accounts of each Company (designating each authorized signatory and the
level of each signatory’s authorization).

31

--------------------------------------------------------------------------------




Section 2.22    Books and Records. Any Organizational Documents, minute books,
and stock record books or membership ownership records of the Companies have
been made available to Buyer. At the Closing, all of those books and records
will be in the possession of the applicable Company.
Section 2.23    Related Parties. No Company is indebted, directly or indirectly,
to any Shareholder, Seller or any of their respective Affiliates (which includes
any of their respective directors, managers or officers) or any person related
by blood, marriage or adoption to any such Persons (the “Related Parties”) in
any amount whatsoever, except for indebtedness (a) constituting Closing Date
Debt to be discharged at Closing, (b) constituting Seller Transaction Expenses
or (c) owed for accrued salaries, bonuses and other employee benefits under the
Employee Benefit Plans not yet payable or for reasonable business expenses
actually incurred. Except as disclosed on Schedule 2.23, no Related Party will
be indebted to any Company (any such indebtedness, a “Related Party Receivable”)
as of the Closing Date or, to Sellers’ Knowledge, has any direct or indirect
ownership interest in any Person with which any Company has a business
relationship or competes (other than the ownership of one percent (1%) or less
of the outstanding voting securities of any such Person). Except as disclosed on
Schedule 2.23, no Related Party is, directly or indirectly, interested in any
Contract or transaction with any Company or has any interest in any assets or
property used by the Company.


Section 2.24    Data Protection; Privacy; IT Systems.
(a)    The Companies have (whether by ownership, license, contract, or
otherwise) all rights in and to the IT Systems necessary to (i) make all such
uses of the IT Systems as the Companies usually, customarily, and/or actually
make of such IT Systems and (ii) operate the Business substantially as each
Company has operated the Business over the six months preceding the Closing
Date.
(b)    Since January 1, 2013, each Company has been in compliance with all
applicable Laws and contractual obligations pertaining to data protection or
information privacy, security, collection, use, disclosure, disposal,
maintenance and transmission of Personally Identifiable Information, except to
the extent that the failure to comply with such Laws or obligations would not
(i) be reasonably likely to subject the Companies to material liability to any
third Person (including any Governmental Body) for violation thereof, (ii)
unduly increase the risk of a material data breach of the Companies’ computers,
systems or networks, or (iii) give rise to any material obligation under Law or
contract to notify any data subject of an actual data breach or actual
misappropriation of a data subject’s information.
(a)    Since January 1, 2013, to the Seller’s Knowledge, none of the Companies
nor, to the Sellers’ Knowledge, any third Person working on behalf of any of
them, has had an incident of unauthorized access, disclosure, use, destruction,
or loss of any Personally Identifiable Information that any of the Companies (or
a third Person on behalf of any of them) collects, stores, uses, maintains or
transmits.

32

--------------------------------------------------------------------------------




(b)    To Sellers’ Knowledge, after the diligent use of industry-standard
Malware detection tools, the IT Systems do not contain any Malware detectable by
such detection tools that would reasonably be expected to materially interfere
with the ability of the Companies to conduct the Business. Since January 1,
2013, there has been no material failure, breakdown, other adverse event or, to
Sellers’ Knowledge, unauthorized access or use, affecting any of the IT Systems
that has caused or would reasonably be expected to cause any material disruption
to the conduct of the Business or any material liability to any third Person,
including any Governmental Body.
(c)    The Companies (i) have implemented, maintain, and comply with
commercially reasonable security, business continuity, and backup and disaster
recovery plans and procedures that are consistent with practices customarily
used in the Companies’ industry with respect to the IT Systems, (ii) act in
material compliance therewith, and (iii) have taken commercially reasonable
steps to test such security plans and procedures on no less than an annual
basis, and such security plans and procedures have been proven effective upon
such testing in all material respects.
(d)    Where any Company receives, handles or processes Cardholder Data, as that
term is defined in the then-current Payment Card Industry Data Security Standard
(“PCI-DSS”), or other information covered and/or protected by PCI -DSS, it has
since January 1, 2013 done so (and is presently doing so) in material compliance
with PCI -DSS.
(e)    Where any Company receives, handles or processes Cardholder Data, the
Companies’ cardholder network systems comply with all applicable and material
Payment Card Industry (“PCI”) requirements, the Companies have received a PCI
Report on Compliance (“ROC”) in 2015 confirming such compliance, and the
Companies will reconfirm such compliance prior to the expiration of their
current ROC, if such expiration is prior to at least sixty (60) days before the
Closing Date.
(f)    Since January 1, 2013, no Company has reported, and no Company has been
required to report, any “breach of the security of the system” under Cal. Civ.
Code § 1798.82 or been required by any other Law in effect at the time to report
any unauthorized acquisition or misappropriation of Personally Identifiable
Information of any kind in any form.
(g)    Except as stated in Schedule 2.24(i):
(i)    All versions of third-party Software and databases in use by the
Companies (other than those primarily intended for desktop use) are on releases
that are still being supported by the applicable software vendor;
(ii)    The Companies have in place agreements entitling the Companies to
install and use the most recent releases and versions of all material Software
used by the Companies that is not owned by one or more of the Companies and that
is not primarily intended for desktop use; and
(iii)    All third party Software and databases in use by the Companies are
routinely scanned with anti-Malware software using the then-current updated
version or definition files.

33

--------------------------------------------------------------------------------




All Contracts with third parties for cloud services, professional information
technology services, data center services, and other IT System services
currently used by the Companies are currently in force and, to Sellers’
Knowledge, no Company is in material breach thereof, and no Company has been
provided written notice of any such breach.
Section 2.25    Anti-Corruption and Trade Controls.
(a)    No Company or, to Sellers’ Knowledge, any Person acting for or on behalf
of any Company (collectively, the “Relevant Persons”), has violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 or any provision
of any other applicable anti-corruption or anti-bribery laws or regulations.
Without limiting the generality of the foregoing, the Relevant Persons have not
directly or indirectly made any payment or any other transfer of value (or
offer, promise, or authorization thereof) to any Person, including any officials
of a Governmental Body, for the purpose of: (i) improperly influencing or
inducing such Person to do or omit to do any act or to make any decision in an
official capacity or in violation of a lawful duty, (ii) inducing such Person to
influence improperly his, her or its employer, public or private, or any
Governmental Body, to affect an act or decision of such employer or Governmental
Body, including to assist any Person in obtaining or retaining business or (iii)
securing any improper advantage.
(b)    The Relevant Persons have not, in the past five years, in the course of
their actions for, or on behalf of, any Company engaged in any transactions or
dealings with (i) parties resident in North Korea, Cuba, Iran, Syria, Myanmar or
Sudan, (ii) parties that are the target of U.S. economic sanctions administered
by the U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) or
(iii) prohibited by any Law administered by OFAC.
(c)    The Companies have at all times to which the applicable statute of
limitations has not yet expired, conducted their import and export transactions,
if any, in accordance with all (i) applicable U.S. import, export and re-export
controls, including the United States Export Administration Act and all
regulations and Laws implemented by OFAC and (ii) other applicable import/export
controls in which the Companies conduct business. The Companies have not been
required by Law to obtain any export licenses, license exceptions or other
Governmental Authorizations for (x) the export and re-export of products,
services, Software or technologies or (y) releases of technologies and Software
to foreign nationals located in the United States or abroad (“Export
Approvals”). There are no pending or, to Sellers’ Knowledge, threatened claims
against any Company with respect to Export Approvals and no Export Approvals
with respect to the transactions contemplated hereby are required.
Section 2.26    No Other Representations or Warranties. Other than the
representations and warranties expressly made by Sellers in this Article 2
(“Seller Express Representations”), Sellers have not made, and will not be
deemed to have made, any representation or warranty in connection with this
Agreement or the transactions contemplated hereby. In particular and without
limiting the generality of the foregoing, except as expressly covered by a
Seller Express Representation, Sellers do not make any representation or
warranty to Buyer, their Representatives or any other Person: (a) with respect
to any information set forth in any information or materials distributed by
Fifth

34

--------------------------------------------------------------------------------




Third Securities, Inc. or any other confidential information memoranda,
documents, projections, material or other information (financial or otherwise)
regarding any Company, the Business, the Shares, Sellers or otherwise furnished
to Buyer or their Representatives or made available to Buyer or their
Representatives in any “data rooms,” “virtual data rooms,” management
presentations or in any other form in expectation of, or in connection with, the
transactions contemplated hereby, or in respect of any other matter or thing
whatsoever; or (b) concerning any projections, estimates or budgets, written or
oral, with respect to future revenues, expenses, expenditures, future results of
operations or otherwise.
ARTICLE 3    
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer makes the representations and warranties to Sellers set forth in this
Article 3.
Section 3.1    Organization and Good Standing. Buyer is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
organization.
Section 3.2    Authorization and Enforceability; No Conflict.
(a)    Buyer has the requisite power and authority to execute, deliver and
perform its obligations under the Transaction Documents and to carry out the
transactions contemplated by such Transaction Documents. Each Transaction
Document to which Buyer is or will be a party has been or will be duly and
validly executed by it, and (assuming the due authorization, execution and
delivery by any other Persons party thereto) constitutes, or will upon execution
and delivery constitute, a valid and binding obligation of Buyer, as applicable,
and is, or will upon execution and delivery, be enforceable against Buyer, as
applicable, in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar Laws affecting the enforcement of creditors’ rights generally and by
general principles of equity. The execution, delivery and performance by Buyer
of each Transaction Document has been duly authorized and approved by all
necessary action on the part of Buyer, and no other action or proceeding on the
part of Buyer is necessary to authorize such execution, delivery or performance.
(b)    The execution, delivery and performance by Buyer of the Transaction
Documents and the consummation by Buyer of the transactions contemplated thereby
do not and will not: (i) contravene or conflict with any provision of the
Organizational Documents of Buyer; (ii) result in a breach of or constitute a
default under (with or without notice or lapse of time or both), terminate or
give rise to any right on the part of any Person to terminate, accelerate or
materially modify, or require Buyer to make any payment under, any Contract;
(iii) breach, violate or result in a default under any applicable Law or Order;
or (iv) except for compliance with the HSR Act or as set forth on Schedule
3.2(b), require Buyer to obtain any Governmental Authorization, except, in the
case of clauses (ii)-(iv), as would not reasonably be expected to prevent from
Buyer consummating, or materially impair or delay the ability of Buyer to
consummate, the transactions contemplated by this Agreement.

35

--------------------------------------------------------------------------------




Section 3.3    Investment Intent. Buyer is acquiring the Equity Interests for
investment and not with a view to any resale or distribution thereof in
violation of any applicable securities Laws.
Section 3.4    Financing. Buyer has, or will have at Closing, cash on hand or
available funds pursuant to existing financing arrangements to pay the Purchase
Price in full and to pay all other costs and expenses to be paid by Buyer under
this Agreement and each other Transaction Document.
Section 3.5    Solvency. Assuming: (a) that the representations and warranties
of Sellers set forth in Article 2 are true and correct in all material respects
as of Closing; (b) the satisfaction of the conditions to Buyer’s obligation to
consummate the transactions contemplated by this Agreement set forth in Section
5.1; and (c) that each Company will immediately prior to Closing be Solvent,
immediately after Closing, after giving effect to the transactions contemplated
by this Agreement, Buyer, and each Company will be Solvent. No transfer of
property is being made by or at the direction of Buyer, and no obligation is
being incurred by or at the direction of Buyer, in connection with the
transactions contemplated by this Agreement with the intent to hinder, delay or
defraud either present or future creditors of any Company.
Section 3.6    Inspection. Buyer is an informed and sophisticated Person and has
engaged expert advisors experienced in the evaluation and acquisition of
companies as contemplated hereunder. Buyer has undertaken such investigation as
it deems necessary to enable it to make an informed and intelligent decision
with respect to the execution, delivery and performance of this Agreement and
the other Transaction Documents. Buyer and its Representatives have been
afforded the opportunity to obtain additional information necessary to verify
the accuracy of the representations and warranties made by Sellers hereunder or
to otherwise evaluate the merits of the transactions contemplated by this
Agreement and the other Transaction Documents. Buyer acknowledges that Sellers
have given Buyer and its Representatives access to the documents and facilities
of each Company. Sellers, each Company and the Representatives of Sellers and
each Company have answered, to the satisfaction of Buyer, all inquiries that
Buyer and its Representatives have made concerning each Company or otherwise
relating to the Business and the transactions contemplated by this Agreement and
the other Transaction Documents.
Section 3.7    Broker’s Fees. Neither Buyer nor anyone acting on behalf of Buyer
has incurred or will incur any liability or obligation to pay fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement or any other Transaction Document for which any
Seller (or, if Closing does not occur, any Seller or any Company) will be
liable.
Section 3.8    No Reliance. Buyer acknowledges, consents and agrees to the
limitations with respect to the representations and warranties of Sellers set
forth in Section 2.26, including the disclaimer by Sellers of all
representations and warranties other than the Seller Express Representations.
Without limiting the generality of the foregoing, Buyer specifically: (a)
acknowledges that it is not relying upon and has not relied upon (and
acknowledges that Sellers have disclaimed) any representations or warranties of
any kind, nature or description, whether express or implied, that may have been
made by any Person in connection with or with respect to

36

--------------------------------------------------------------------------------




the transactions contemplated hereby, any Company, the Business, the Equity
Interests, Sellers or otherwise or with respect to any information or documents
(financial or otherwise) made available to Buyer or its Representatives (other
than the Seller Express Representations, but subject to the limitations and
disclaimers set forth in Section 2.26), and acknowledges and agrees that Sellers
have specifically disclaimed and do hereby specifically disclaim any such other
representation or warranty; (b) disclaims any obligation or duty by Sellers, the
Cowford Members, any Company, any Affiliates of the foregoing or any other
Persons to make any disclosures of fact other than as required to be disclosed
pursuant to the Seller Express Representations; and (c) release and forever
discharge Sellers and the other Persons identified in clause (b) with respect to
any and all Liabilities and claims relating to any representation, warranty,
obligation, or duty herein disclaimed by Sellers; provided, however, that
notwithstanding (b) and (c) above, Buyer does not disclaims any obligation or
duty relating to, or releases any claim based on, Actual Fraud.
ARTICLE 1    
COVENANTS AND AGREEMENTS
Section 1.8    Conduct Pending Closing.
(a)    From the date of this Agreement until the Closing Effective Time, Sellers
will use their commercially reasonable efforts to cause each Company to conduct
its operations and affairs in the Ordinary Course of Business and exercise
commercially reasonable efforts to preserve intact its current business
organization, personnel and goodwill, except, in any case, for actions: (i)
taken with Buyer’s prior written consent (which consent will not be unreasonably
withheld, delayed or conditioned); (ii) expressly permitted or required by this
Agreement; (iii) required to be taken by applicable Law; (iv) contemplated by
this Agreement; or (v) described on Exhibit 4.1. Certain of the actions
described on Exhibit 4.1 involve the release of guarantees, credit enhancements,
performance assurances, similar obligations or direct obligations made in the
favor of third parties made by Jones Company or other Non-Company Affiliates
which relate to the Business and were incurred for the benefit of the Business.
To the extent such releases cannot be obtained without a guarantee by Buyer,
Buyer will provide such guarantee; provided, however, that Buyer will not be
required to provide a guarantee with respect to (A) Closing Date Debt (whether
listed on Exhibit 4.1 or not); (B) guarantees of liabilities for which a Company
is not the primary obligor (although Buyer will provide substitute guarantees if
Jones Company, another Non-Company Affiliate or any of their respective
Affiliates is the primary obligor but only to the extent the obligations relate
to the Business); or (C) obligations not related to the Business or not related
to Contracts entered into in the Ordinary Course of Business.
(b)    Without limiting the generality of Section 4.1(a), from the date of this
Agreement until the Closing Effective Time, Sellers will not, and will cause
each Company not to, directly or indirectly, take any action within the control
of Sellers or such Company that would have required disclosure on Schedule 2.5
had such action occurred prior to the date hereof, except for actions: (i) taken
with Buyer’s prior written consent (which consent will not be unreasonably
withheld, delayed or conditioned); (ii) expressly permitted or required by this
Agreement; (iii) required to be taken by applicable Law; (iv) contemplated by
this Agreement; or (v) described on Exhibit 4.1.

37

--------------------------------------------------------------------------------




(c)    From the date of this Agreement until the Closing Effective Time, Sellers
will, and will cause each Company and their respective Affiliates and
Representatives to, cease any and all discussions or negotiations with any
Person other than Buyer and its Affiliates and Representatives with respect to,
and to deal exclusively with Buyer and its Affiliates and Representatives
regarding, any acquisition of, or investment in, any Company, whether by way of
merger, consolidation or other business combination with any other Person,
purchase or exchange of equity interests (including the Equity Interests),
purchase of assets or otherwise (an “Alternative Transaction”). From the date of
this Agreement until the Closing Effective Time, without the prior written
consent of Buyer, Sellers will not, and will cause each Company and its
Affiliates and Representatives not to (directly or indirectly):
(xxxv)    solicit, initiate, encourage, facilitate or respond to any proposal or
inquiry from, or otherwise engage in any negotiations, discussions or other
communications with, any other Person in contemplation of or relating to any
Alternative Transaction;
(xxxvi)    provide or furnish information or documentation to any other Person
with respect to any Company or the Business in furtherance of any Alternative
Transaction; or
(xxxvii)    enter into any letter of intent, Contract or understanding with any
other Person in respect of any Alternative Transaction.
In addition to the other obligations under this Section 4.1, Sellers will
promptly (and in any event within three Business Days after receipt thereof by
Sellers or their respective Representatives) advise Buyer orally and in writing
of any proposal for an Alternative Transaction (a “Proposal”), any request for
information with respect to any Proposal, or any inquiry with respect to or
which could reasonably be expected to result in a Proposal, the material terms
and conditions of such request, Proposal or inquiry, and the identity of the
Person making the same. Sellers agree that the rights and remedies for
noncompliance with this Section 4.1 will include having such provision
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach may cause
irreparable injury to Buyer and that money damages would not provide an adequate
remedy to Buyer
(d)    Without limiting the generality of Section 4.1(a), from the date of this
Agreement until the Closing Effective Time, Sellers will cause the Companies to
continue to maintain, in the Ordinary Course of Business, their respective Owned
Real Property and Leased Real Property, buildings, structures and other
improvements and material machinery and equipment (as applicable).
(e)    Without limiting the generality of Section 4.1(a), from the date of this
Agreement until the Closing Effective Time, Sellers will cause the Companies to
continue to comply, in all material respects, with all judgments and Laws
promulgated by any Governmental Body and all permits and Environmental Permits
applicable to the conduct of the Business or the ownership or operation of their
respective assets, and maintain, in all material respects, such permits and
Environmental Permits and pay all Taxes, assessments and other charges
applicable thereto.

38

--------------------------------------------------------------------------------




(f)    Without limiting the generality of Section 4.1(a), from the date of this
Agreement until the Closing Effective Time, Sellers will cause the Companies to
refrain from entering into any Contract (other than (i) Contracts (including
Material Contracts) entered into in the Ordinary Course of Business which have a
term of one year or less or which require expenditures by any Company of less
than $100,000 in the aggregate, or (ii) fuel purchase Contracts in the Ordinary
Course of Business) without the consent of Buyer, which consent will not be
unreasonably withheld, conditioned or delayed.
(g)    Without limiting the generality of Section 4.1(a), from the date of this
Agreement until the Closing Effective Time, Sellers will conduct the
construction of the New Construction Sites in a commercially reasonable manner
consistent with the plans to be provided to Buyer.
(h)    Prior to the Closing, Sellers will cause the Non-Company Affiliates to
transfer all of the assets, and assign all of the Contracts, held by the
Non-Company Affiliates (and such owners and lessees) and used in the Business
(other than the Excluded Assets), including the assets and Contracts listed on
Exhibit 4.1(h), and cause the persons listed as owners of Owned Real Property on
Schedule 2.8(a) and lessees of Leased Real Property on Schedule 2.8(b) to
transfer such Owned Real Property, and assign such related Real Property Leases
(collectively, the “Transferred Assets and Contracts”), to a Company designated
by Buyer, and such Company will accept and assume such Transferred Assets and
Contracts pursuant to one or more assignment and assumption agreements in forms
reasonably acceptable to Buyer (collectively, the “Affiliate Transfers”).
(i)    Prior to the Closing, Sellers will cause the Companies to transfer to
Jones Company or a Cowford Member the assets, and assign all of the Contracts
list on Exhibit 4.1(i) attached hereto (collectively, the “Jones Transferred
Assets and Contracts”), pursuant to one or more assignment and assumption
agreements in forms reasonably acceptable to Buyer (collectively, the “Jones
Transfers”).
(j)    If requested by Buyer or at Sellers’ election, prior to the Closing
Sellers will cause each QSUB Company to convert (under the conversion statutes
of the jurisdiction in which each such QSUB Company is organized) into a single
member limited liability company (in the jurisdiction of its respective
organization) that is wholly owned by Jones Company and to be treated as a
disregarded entity for federal income Tax purposes pursuant to Treasury
Regulations Section 301.7701-3(a), the terms of such conversion and the
Organizational Documents of such converted Companies to be in a form reasonably
acceptable to Buyer (the “QSUB Conversions”) and in connection therewith, make
such filings or take such actions as necessary to continue any qualifications to
do business in any foreign jurisdictions in which such QSUB did business prior
to such conversion. In advance of or in coordination with such QSUB Conversions,
Sellers and Buyer will use commercially reasonable efforts to cause such
Companies to make such filings and applications and take such other actions
(including obtaining or having reissued Governmental Authorizations held by such
Companies in the name of the resulting limited liability companies), as may be
required or necessary by applicable Law, to avoid an interruption in the
Business following such QSUB Conversions, including commercially reasonable
efforts to retain applicable federal employer identification numbers. Without
regard to any other provision of this Agreement, Sellers

39

--------------------------------------------------------------------------------




will not be deemed to have breached any representation or warranty set forth in
Article 2 or in any Seller Certificate relating thereto which results from the
conversions contemplated by this subsection (j).
(k)    Prior to Closing, the Parties will work together in good faith to jointly
update the Exhibits referenced in this Section 4, as well as Exhibit 8.2 as
appropriate to correct any mistakes or inadvertent omissions therein to properly
reflect the intent of the Parties.
Section 1.9    Access to Information; Due Diligence Period.
(a)    Subject to applicable confidentiality or nondisclosure restrictions
contained in any Contract to which any Seller or any Company is subject or
otherwise bound, from the date of this Agreement until the Closing Effective
Time, upon reasonable notice, Sellers will cause each Company to provide Buyer
and its Representatives, and Representatives of the issuer of the R&W Policy,
reasonable access to its Books and Records and make its personnel reasonably
available to Buyer and its Representatives, and Representatives of the issuer of
the R&W Policy, and afford to Buyer and its Representatives, and Representatives
of the issuer of the R&W Policy, reasonable access to the Locations and each
Company’s respective offices and properties; provided that: (i) any such
investigation will be conducted in a manner that does not unreasonably interfere
with any Company’s normal business operations; and (ii) neither Buyer nor any
Representative of the issuer of the R&W Policy will be permitted to conduct any
invasive environmental testing or Phase II assessments without the prior written
consent of Sellers’ Representative (to be withheld, delayed or conditioned in
its sole discretion). If any access or information is withheld on the basis of
any applicable confidentiality or non-disclosure restrictions contained in any
Contract to which any Seller or any Company is a party, Sellers will inform
Buyer of the general nature of what is being withheld and use commercially
reasonable efforts to make substitute disclosure arrangements to provide any
such access or information to Buyer and its Representatives in a manner that
will not violate such confidentiality or non-disclosure restrictions. All
information furnished to or obtained by Buyer, its Affiliates or
Representatives, or Representatives of the issuer of the R&W Policy, pursuant to
this Section 4.2 will be treated as confidential information pursuant to the
terms of the confidentiality agreement executed by Jones Company and Buyer on
July 20, 2015 (the “Confidentiality Agreement”), the provisions of which are
incorporated herein by reference.
(b)    The Parties acknowledge and agree that, other than the Schedules relating
to the Non-Amendment Representations, the Disclosure Schedule has not been
completed as of the date that this Agreement is being executed. On or before
5:00 p.m. (Atlanta, Georgia time) on December 15, 2015 (the “Update Disclosure
Delivery Date”), Sellers may, in good faith, deliver to Buyer the Disclosure
Schedules (and amendments and supplements with respect to Disclosure Schedules
delivered concurrent with the execution hereof) with respect to the
representations and warranties in Article 2 (other than the Non-Amendment
Representations; provided that Sellers will be allowed to provide new Pro Forma
Financial Statements once adjustments to reflect fixed assets and equipment
being transferred to or from the Companies are available), setting forth the
Section or subsection of Article 2 to which such disclosure relates (each a
“Disclosure Update”). If any Disclosure Update discloses a requirement for the
authorization, consent or approval of a third Person and relates to a Real
Property Lease or a Third Party Lease, or if the failure to obtain such

40

--------------------------------------------------------------------------------




authorization, consent or approval would materially and adversely affect the
Companies or the Business, taken as a whole, following the Closing, Exhibit
5.1(g) will be automatically amended to require such authorization, consent or
approval. Notwithstanding the foregoing, Schedules 2.8(a), 2.8(b) and 2.8(c) may
not be amended pursuant to this subsection (b) so as to (i) disclose additional
Encumbrances securing Closing Date Debt (except to the extent to be discharged
at Closing in accordance with Section 1.2(b)(ii)); (ii) any fee title interest
of any third party in any material portion of any Owned Real Property or third
party interest in any material portion of the leasehold interest in a Real
Property Lease; or (iii) any removal of Owned Real Property or Leased Real
Property.
(c)    Upon delivery of the Disclosure Updates (i) the Disclosure Updates will
be deemed to have modified the representations and warranties contained in
Article 2 (other than the Non-Amendment Representations) and to have cured any
breach of such representation or warranty caused thereby or resulting therefrom
(other than the Non-Amendment Representations). In no event will the delivery of
the Disclosure Updates modify or amend or affect the rights of Buyer with
respect to any of the Non-Amendment Representations, and Buyer will retain all
rights with respect to any breach of such Non-Amendment Representations upon the
execution hereof.
Section 1.10    Efforts; Notice; Further Assurances.
(a)    Upon the terms and subject to the conditions set forth in this Agreement,
and without limiting any other provision hereof, each Party will use its
commercially reasonable efforts to take or cause to be taken all actions and to
do or cause to be done all things necessary, proper or advisable to consummate
and make effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including (i) making applicable filings and
responding to inquiries under the HSR Act; (ii) defending any Proceeding,
whether judicial or administrative, challenging this Agreement or the
consummation of the transactions contemplated hereby; and (iii) executing and
delivering any additional instruments or documents necessary to consummate the
transactions contemplated by this Agreement and the other Transaction Documents.
(b)    The Parties will file, or cause to be filed, their respective initial
pre-merger notifications under the HSR Act (including a request for early
termination of the applicable waiting period thereunder) no later than 10
Business Days after the date of this Agreement. Without limiting the generality
of Section 4.3(a), Buyer agrees to promptly take all actions that may be
required to obtain HSR Approval, including: (i) proposing, negotiating, agreeing
to and effecting (by undertaking, consent agreement, hold separate agreement or
otherwise) to sell, divest, license or otherwise dispose of, or hold separate,
any entities, assets or facilities of any Company after Closing or any entity,
asset or facility of Buyer or its Affiliates; (ii) terminating, amending or
assigning existing relationships and contractual rights and obligations; (iii)
amending, assigning or terminating existing licenses or other Contracts or
entering into such new licenses or other Contracts; and (iv) taking any action
(including providing written undertakings to such effect) that, after
consummation of the transactions contemplated by this Agreement, would limit the
freedom of action of, or impose any other requirement on, Buyer or its
Affiliates with respect to the operation of one or more of the businesses or
assets of any such Person; provided that any such action is conditioned upon the
consummation of the transactions contemplated in this Agreement. Buyer will use
its best efforts

41

--------------------------------------------------------------------------------




to avoid, oppose or seek to have lifted or rescinded, any application for, or
any resulting Order seeking to stop, or that otherwise adversely affects its
ability to consummate, the transactions contemplated by this Agreement.
(c)    Between (i) the date of this Agreement, with respect to Non-Amendment
Representations, and the Update Disclosure Delivery Date, with respect to all
other representations and warranties set forth in Article 2 (the dates specified
in clauses (i) and (ii), the “Applicable Dates,” and (ii) the Closing Date,
Sellers may supplement or amend the Disclosure Schedule and deliver such
supplemented or amended Disclosure Schedule with respect to the representations
and warranties in Article 2 (each a “Schedule Amendment”) to Buyer with respect
to: (a) any fact or circumstance that existed prior to the Applicable Date and
was required to be set forth on the Disclosure Schedule but was omitted
(“Existing Information”); and (b) any fact or circumstance that arises after the
Applicable Date (other than as a result of a breach by Sellers or Shareholders
of their respective covenants under this Agreement) that, had it existed on the
Applicable Date would have been required to be set forth on the Disclosure
Schedule (“New Information”). In no event will any Disclosure Update be deemed a
Schedule Amendment for purposes of this Section 4.3(c). No Schedule Amendment
(or any Existing Information or New Information contained therein) will be
deemed to have amended the Disclosure Schedule, to have modified the
representations and warranties contained in Article 2 or to have cured any
breach of any representation and warranty caused thereby or resulting therefrom,
and Buyer will not be deemed to have waived any right to indemnification
following Closing under Article 7 with respect thereto or any right to terminate
this Agreement pursuant to Article 6 by virtue of any closing condition set
forth in Section 5.1(a) or Section 5.1(b) being unable to be satisfied with
respect to any such breach; provided, however, to the extent that such New
Information in a Schedule Amendment causes or results in any closing condition
set forth in Section 5.1(a) or Section 5.1(b) not being able to be satisfied,
then the sole remedy of Buyer will be to terminate this Agreement; provided,
further, that if Buyer, in Buyer’s sole discretion, elects not to terminate this
Agreement, then: (i) any New Information in the Schedule Amendment will, for all
purposes under this Agreement (including for purposes of determining whether
there has been a breach of any representation or warranty for which the Buyer
Indemnified Parties are entitled to indemnification under Article 7 following
Closing), be deemed to have amended the Disclosure Schedule, to have modified
the representations and warranties contained in Article 2 and to have cured any
breach of representation or warranty caused thereby or resulting therefrom; and
(ii) Buyer and the other Buyer Indemnified Parties will be deemed to have waived
any right to indemnification under Article 7 with respect to such
misrepresentation or breach of representation or warranty that is deemed to be
cured pursuant to clause (i).
(d)    After Closing, the Parties will take all actions, execute and deliver all
further documents and do all other acts and things as the other may reasonably
request to carry out and document the intent of this Agreement and the other
Transaction Documents.
Section 1.11    Restrictive Covenants.
(a)    During the Restricted Period, each Seller and each Shareholder will, and
will cause its Affiliates to, refrain from engaging, directly or indirectly
(including as an officer,

42

--------------------------------------------------------------------------------




director, partner, consultant or employee of, or through any equity ownership
in, any Person so engaged), in any Competitive Activity in the State of Georgia
or the State of Florida. Notwithstanding the foregoing, nothing in this
Agreement will prevent or restrict any Seller, Shareholder or Affiliate of a
Seller or Shareholder from: (i) owning as a passive investment less than five
percent of the outstanding shares of capital stock of a corporation or the
outstanding equity interests of any other Person; or (ii) engaging in any
activity consented to in writing by Buyer.
(b)    For a period of two years from the Closing Date, each Seller and each
Shareholder will not, and will cause its Affiliates not to, directly or
indirectly, solicit for employment or induce to leave employment, hire or assist
any other Person to hire any management or executive-level employee of any
Company, Buyer or Buyer’s Affiliates; provided, however, that nothing in this
Section 4.4(b) will apply to any individual who was an employee of any Company
after the earlier of (A) the termination of the employment of such individual by
Buyer or Buyer’s Affiliates or such Company or (B) six months after such
individual otherwise ceases to be employed by Buyer or Buyer’s Affiliates or
such Company; and provided further, the solicitation of employees by general
mass solicitations of employment or generalized employee searches by a
recruitment firm (in each case not specifically directed at employees of any
Company) will not be a violation of this Section 4.4(b).
(c)    For a period of three years from the Closing Date, each Seller and each
Shareholder will not, and will cause its Affiliates not to, use or disclose to
any Person any non-public information of or relating to the Business or any
Company, except to the extent necessary in connection with any Proceeding
subject to Section 4.9 or Article 7 or if required to do so by applicable Law or
legal process, and except to the extent that such information enters the public
domain other than by breach by such Seller or Shareholder of this Agreement. If
any Seller or Shareholder is required by applicable Law or legal process to
disclose any such non-public information, such Seller or Shareholder will (i) to
the extent permissible under applicable Law, give Buyer prompt written notice of
such requirement so that Buyer may seek, at its sole cost and expense, an
appropriate protective order or other remedy; and (ii) cooperate with Buyer, at
Buyer’s sole cost and expense, to obtain such protective order or other remedy.
In the event that such protective order or other remedy is not obtained, such
Seller or Shareholder will furnish only that portion of such non-public
information which, on the advice of counsel, is legally required to be disclosed
and, upon Buyer’s request and at Buyer’s sole cost and expense, use commercially
reasonable efforts to seek confidential treatment (to the extent available) of
such information.
(d)    If a court of competent jurisdiction finds that the time period of any of
the foregoing covenants is too lengthy or the geographic coverage or scope of
any of the covenants is too broad, the restrictive time period will be deemed to
be the longest period permissible under applicable Law and the geographic
coverage and scope will be deemed to comprise the largest coverage and scope
permissible under applicable Law. It is the Parties’ intent to protect and
preserve the Business and goodwill of each Company to be acquired by Buyer, and
the Parties agree that the time period, the geographic coverage and scope of the
covenants set forth in this Section 4.4 are reasonable. If any Seller,
Shareholder or Affiliate of any Seller or Shareholder breaches or threatens to
breach any of the foregoing covenants, Buyer will be entitled to seek injunctive
relief in addition to any other remedies that may be available under applicable
Law.

43

--------------------------------------------------------------------------------




Section 1.12    Public Announcements. Each Party will, and will cause its
Affiliates and Representatives (including, in the case of Buyer after Closing,
each Company) to, maintain the confidentiality of the terms of this Agreement
and will not, and will cause its Affiliates and Representatives not to, issue or
cause the publication of any press release or other public announcement with
respect to terms of this Agreement or the consummation of the transactions
contemplated by this Agreement without the prior written consent of the Other
Party, which consent will not be unreasonably withheld, delayed or conditioned;
provided, however, that a Party may, without the prior consent of the Other
Party, issue or cause publication of any such press release or public
announcement to the extent that such Party reasonably determines, after
consultation with legal counsel, such action to be required by applicable Law or
by the rules of any applicable self-regulatory organization, in which event such
Party will use commercially reasonable efforts to allow the Other Party
reasonable time to comment on such press release or public announcement in
advance of its issuance.
Section 1.13    [Intentionally Omitted]
Section 1.1    Pay-off Letters. No later than two Business Days prior to the
Closing Date, Sellers’ Representative will deliver or cause to be delivered to
Buyer pay-off letters from each holder of Closing Date Debt, in a form
reasonably acceptable to Buyer, setting forth the amount necessary to repay in
full such Closing Date Debt at Closing and to obtain the release of all
Encumbrances on the assets or properties of any Company securing such Closing
Date Debt upon the payment of such Closing Date Debt.
Section 1.2    Records Retention. Buyer will retain until the fifth anniversary
of the Closing Date the Books and Records of each Company. After the Closing
Effective Time, Buyer will provide Sellers and their Representatives with
reasonable access during normal business hours to the pre-Closing Books and
Records of each Company and Sellers in order to facilitate the resolution of any
claims made against or incurred by Seller prior to the Closing, or for any other
reasonable purpose, and their Representatives will have the right to make copies
of such Books and Records at Sellers’ expense, provided that such access will be
in a manner that does not interfere with the normal business operations of Buyer
and the Companies.
Section 1.3    Certain Tax Matters.
(a)    Tax Agreement; Straddle Period Taxes. Except as otherwise provided in
Section 4.9(g), Sellers will be solely responsible for, and will timely pay, any
and all Taxes owed by Sellers imposed in respect of the transactions
contemplated herein. For purposes of this Agreement, the portion of Taxes
attributable to the income, property or operations of the Companies for any
taxable period that begins on or before the Closing Date and ends after the
Closing Date (a “Straddle Period”) will be apportioned between the portion of
the Straddle Period that begins before the Closing Date and ends at the Closing
Effective Time (the “Pre-Closing Straddle Period”) and the portion of the
Straddle Period that begins immediately after the Closing Effective Time and
ends at the end of the Straddle Period (the “Post-Closing Straddle Period”) in
accordance with this Section 4.9(a). The portion of Taxes attributable to a
Pre-Closing Straddle Period will: (i) in the case of any income, sales or use
taxes, value-added taxes, employment taxes, withholding taxes and any other Tax
based on or measured by income, business activity, receipts or profits earned

44

--------------------------------------------------------------------------------




during a Straddle Period, be deemed to equal the amount that would be payable if
the Straddle Period ended at the Closing Effective Time; and (ii) in the case of
personal property, real property, ad valorem and other Taxes of any Company
imposed on a periodic basis during a Straddle Period, be deemed to be the amount
of the Taxes for the entire Straddle Period multiplied by a fraction, the
numerator of which is the number of days in the Pre-Closing Straddle Period and
the denominator of which is the number of days in such Straddle Period. The
portion of Taxes attributable to a Post-Closing Straddle Period will be
calculated in a corresponding manner. Unamortized debt financing costs, and any
amounts payable by or on behalf of any Company in connection with the
transactions contemplated by this Agreement, will be reported on a Pre-Closing
Period Return to the extent permitted by applicable Law.
(b)    Tax Returns.
(i)    Except as provided in Section 4.9(g), Sellers will prepare or cause to be
prepared and file or cause to be filed all Tax Returns of each Company with
respect to any Pre-Closing Period having a due date (taking into account valid
extensions) before the Closing Date (the “Pre-Closing Period Returns”). The
Pre-Closing Period Returns prepared and filed by Sellers will be prepared and
filed in a manner that is consistent with the prior practice of the applicable
Company (including prior Tax elections and accounting methods or conventions
made or utilized by such Company), except as required by Law.
(ii)    Buyer will prepare or cause to be prepared and file or cause to be filed
all Pre-Closing Period Returns of each Company having a due date (taking into
account valid extensions) on or after the Closing Date and all Straddle Period
Returns of each Company. Buyer will prepare and file the Straddle Period Returns
and the Pre-Closing Period Returns that it is required to file pursuant to this
Section 4.9(b)(ii) in a manner that is consistent with the prior practice of the
applicable Company (including prior Tax elections and accounting methods or
conventions made or utilized by such Company), except as required by Law. Buyer
will deliver all Straddle Period Returns and Pre-Closing Period Returns that it
is required to file pursuant to this Section 4.9(b)(ii) to Sellers’
Representative for review and comment at least 30 days prior to the due date
(including valid extensions) for filing such Tax Returns (except in the case of
a non-income Tax Return where such 30-day period is not practical, in which case
as soon as practical). Within 15 days of receiving a draft of such Tax Return
(except in the case of a non-income Tax Return where such 15-day period is not
practical, in which case as soon as practical), Sellers’ Representative may
provide written comments to Buyer. The Parties will attempt to resolve any
dispute through direct good-faith negotiation subject to the dispute resolution
procedures of Section 4.9(h). In no event will the provision of comments by
Sellers’ Representative prevent Buyer from timely filing any such Tax Return;
provided, however, that in the event that the Accounting Firm has not yet
resolved any such Tax Dispute prior to the deadline for filing such Tax Return
(including any extensions), Buyer will be entitled to file such Tax Return (or
amendment) as prepared by Buyer subject to amendment to reflect the resolution
when rendered by the Accounting Firm. The preparation and filing of any Tax
Return of any Company that does not relate to a Pre-Closing Period or a Straddle
Period will be exclusively within the control of Buyer.



45

--------------------------------------------------------------------------------




(iii)    Without the prior written consent of Sellers’ Representative, (which
consent will not be unreasonably withheld or delayed), Buyer will not (and will
not allow any Company to): (A) file or amend any Pre-Closing Period Return
having a due date (taking into account valid extensions) before the Closing
Date; or (B) amend any Pre-Closing Period Returns or any Straddle Period Returns
required to be prepared and filed by Buyer pursuant to Section 4.9(b)(ii); or
(C) make or amend any material claim, disclaimer or election in respect of Taxes
for any Pre-Closing Period or Straddle Period.


(c)    Tax Refunds and Reductions of Tax. After Closing, any Pre-Closing Tax
Refunds that are received or applied by any Company, Buyer or their respective
Affiliates will be for the account of Sellers to the extent such Pre-Closing Tax
Refund was not taken into account in the calculation of the Final Closing Cash
Payment, and Buyer or its Affiliates (as applicable) will, or will cause the
applicable Company to, pay over to an account designated by Sellers’
Representative (on behalf of Sellers) any such Pre-Closing Tax Refund within 15
days after receipt or application thereof.
(d)    Cooperation. The Parties will, and will cause their respective Affiliates
to, provide each other with such assistance as may reasonably be requested in
connection with the preparation and filing of any Tax Return of any Company or
otherwise relating to the transactions contemplated hereby (including signing
any Tax Return), any audit or other examination by any Taxing Authority, or any
judicial or administrative proceedings relating to liabilities for Taxes of any
Company. Such assistance will include making employees available on a mutually
convenient basis to provide additional information or explanation of material
provided hereunder and will include providing copies of relevant Tax Returns and
supporting material. Without limiting any other provision of this Agreement, the
Parties and their respective Affiliates will retain for the full period of any
statute of limitations, and upon reasonable request will provide the Other Party
with, any records or information which may be relevant to such preparation,
filing, audit, examination, proceeding or determination, without regard to
extensions except to the extent notified by the Other Party in writing of such
extensions for the respective Tax periods. Prior to transferring, destroying or
discarding any Tax Returns, schedules and work papers, records and other
documents in its possession relating to Tax matters of any Company for any
taxable period beginning before the Closing Date, Sellers or Buyer (as the case
may be) will provide the Other Party with reasonable written notice and offer
the Other Party the opportunity to take custody of such materials.
(e)    Participation in Section 1031 Exchange. As provided in Section 4.9(j),
Buyer's acquisition of the Equity Interests hereunder will be treated as the
acquisition of the assets of the Companies for federal income tax purposes, and
Buyer intends for such deemed asset acquisition to serve as replacement property
in a like-kind exchange under Code Section 1031. The Parties agree that Buyer
has the right to assign its rights (but not its obligations) under this
Agreement to an Affiliate or to a qualified intermediary under regulation
section 1.1031(k)-1 under the Code or to an exchange accommodation titleholder
under Revenue Procedure 2000-37 so that Buyer can acquire the assets as
replacement property in a like-kind exchange. The Parties consent to such
assignments and agree to cooperate with Buyer’s Code Section 1031 exchange
transaction, and each Party will, upon reasonable request, cooperate with the
other Party in structuring and

46

--------------------------------------------------------------------------------




completing all or a portion of this transaction so as to effect a like-kind
exchange pursuant to Code Section 1031, provided that such cooperation is at no
cost or expense to the non-exchanging Party. Sellers will have no liability for
a failure of any intended like-kind exchange to qualify as such pursuant to Code
Section 1031, provided that Sellers have cooperated and complied with the
previous terms and provisions of this Section 4.9(e).
(f)    Audits. If any Taxing Authority issues to any Company, Buyer or any of
their respective Affiliates a written notice of its intent to audit, examine or
conduct a Proceeding, a written notice of its determination of an objection to
an assessment with respect to Taxes or Tax Returns of any Company for a
Pre-Closing Period or a Straddle Period, or a written notice or inquiry with
respect to any Taxes or the filing of a Tax Return relating to Taxes for which
any Seller could be liable hereunder (a “Tax Claim”), Buyer will notify Sellers’
Representative of such Tax Claim within five Business Days following receipt;
provided, however, that the failure of Buyer to notify Sellers’ Representative
of its receipt of a Tax Claim within five Business Days will not relieve Sellers
from liability pursuant to Article 7 except to the extent Sellers are prejudiced
as a consequence of such failure. Sellers’ Representative will control, should
it elect to do so, any Tax Claim and any other matter with respect to a
Pre-Closing Period of any Company (any Tax Claim controlled by Sellers’
Representative, a “Sellers’ Tax Contest”); provided that Buyer, at its sole cost
and expense, will have the right to participate in any Sellers’ Tax Contest, and
provided further, that Sellers will provide Buyer with a copy of the final
resolution of any Sellers’ Tax Contest. Buyer will control any Tax Claim that is
not a Sellers’ Tax Contest (a “Buyer’s Tax Contest”), provided that Sellers’
Representative, at Sellers’ expense, will have the right to participate in any
Buyer’s Tax Contest that relates to a Straddle Period. The Party controlling a
Tax Claim described in the preceding two sentences will not agree to settle such
Tax Claim if such settlement could affect the Tax liability of the Other Party
without the prior written consent of such Other Party, which consent will not be
unreasonably withheld, delayed or conditioned; provided that if any Party
reasonably withholds consent for a settlement, the Other Party will be entitled
to enter into such settlement without the consent of such Party so long as the
Other Party agrees to indemnify such Party for any adverse Tax consequences
suffered by such Party as a result of such settlement.
(g)    Transfer Taxes. All transfer, intangible, documentary, motor vehicle,
sales, use, excise, stamp, registration, filing, recordation, valued-added and
other similar Taxes (including all applicable real estate transfer or gains
Taxes) and fees that may be imposed or assessed as a result of the transactions
contemplated by this Agreement, all other agreements or instruments contemplated
herein and the transactions contemplated hereby, together with any interest,
additions or penalties with respect thereto, and any interest in respect of such
additions or penalties, imposed or assessed as a result of the transactions
contemplated by this Agreement (collectively, “Transfer Taxes”), will be paid
promptly by Sellers when due. Buyer will reimburse Sellers for one-half of such
Transfer Taxes paid by Sellers, within 30 days of a written request from Sellers
containing evidence of such payment of Transfer Taxes. Any Tax Returns that must
be filed in connection with Transfer Taxes (the “Transfer Tax Returns”) will be
prepared by Sellers. Any Transfer Tax Returns will be prepared in a manner that
is consistent with the prior practice of the applicable Company (including prior
Tax elections and accounting methods or conventions made or utilized by such
Company), except as required by Law. Each of the Transfer Tax Returns will be
submitted by the Sellers' Representative to Buyer (together with schedules,
statements and, to the extent requested

47

--------------------------------------------------------------------------------




by Buyer, supporting documentation) at least sixty (60) days prior to the due
date (including extensions) of each of the respective Transfer Tax Returns. If
Buyer objects to any item on any such Transfer Tax Returns, Buyer will, within
thirty (30) days after delivery of such Transfer Tax Returns, notify the
Sellers' Representative in writing that Buyer so objects, specifying with
particularity any such item and stating the specific factual or legal basis for
any such objection. If a notice of objection will be duly delivered, Buyer and
Sellers' Representative will attempt to resolve any dispute through direct
good-faith negotiation subject to the dispute resolution procedures of Section
4.9(h). Any Transfer Taxes resulting from any subsequent increase in Purchase
Price will be borne equally by Buyer and Sellers in accordance with the
provisions of this Section 4.9(g).
(h)    Procedures. Notwithstanding any other provision of this Agreement, any
dispute, controversy or claim arising out of or relating to this Section 4.9 (a
“Tax Dispute”) that Sellers’ Representative and Buyer using reasonable best
efforts are not able to resolve through direct good faith negotiation, will be
resolved in accordance with the procedures set forth in this Section 4.9(h). If
there has been no resolution of the Tax Dispute after direct negotiation, then
the Tax Dispute will be resolved by the tax experts of the Accounting Firm, and
any determination by the Accounting Firm will be final and binding against the
Parties. The Accounting Firm will be instructed to resolve the Tax Dispute and
such resolution will be: (i) set forth in writing and signed by the Accounting
Firm; (ii) delivered to each Party as soon as practicable after the Tax Dispute
is submitted to the Accounting Firm but no later than the 15th day after the
Accounting Firm is instructed to resolve the Tax Dispute; (iii) made in
accordance with this Agreement; and (iv) absent manifest error, final,
conclusive and binding. The costs, fees and expenses of the Accounting Firm will
be borne equally by the Parties. The Accounting Firm will act as a neutral
arbitrator and will exercise its discretion independently to resolve only the
disputed items referred to it. Each Party will provide the Accounting Firm with
all Books and Records in its or its Affiliates’ or Representatives’ possession
or control which are requested by the Accounting Firm. No Party and no Affiliate
or Representative of a Party will meet or discuss any substantive matters with
the Accounting Firm without Sellers’ Representative and Buyer and their
respective Representatives present or having the opportunity following at least
three Business Days’ notice to be present, either in person or by telephone. The
Accounting Firm will have the power to require any Party to provide to it such
Books and Records and other information it deems reasonably relevant to the
resolution of the Tax Dispute, and to require any Party to answer questions that
it deems reasonably relevant to the resolution of the Tax Dispute. All Books and
Records and other information (including answers to questions from the
Accounting Firm) submitted to the Accounting Firm must be concurrently delivered
to the Other Party. All disputes with respect to any Tax Dispute will be
resolved exclusively by the Accounting Firm.
(i)    Tax Treatment of Transactions; Purchase Price Allocation.
(vii)    With respect to the QSUB Companies, if the QSUB Conversion does not
take place, the Parties intend that: (a) each of the QSUB Companies’ elections
to be treated as a QSUB for federal income tax purposes will terminate, and the
QSUB Companies will be treated as corporations taxable under subchapter C of the
Code for federal income tax purposes; and (b) pursuant to Code Section
1361(b)(3)(C)(ii), the sale of the Jones Company Interests in the QSUB Companies
would be treated for federal income tax purposes as the sale of an undivided
interest in

48

--------------------------------------------------------------------------------




each of the assets of the QSUB Companies by Jones Company to Buyer in exchange
for a portion of the Consideration as determined by the Allocation, followed by
the contribution of such assets by Buyer to the resulting C corporations in
transactions completed pursuant Code Section 351. If the QSUB Conversion does
take place, the Parties intend that Buyer’s acquisition of the Jones Company
Interests would be treated as an acquisition of all of the assets of the QSUB
Companies by Buyer from Jones Company as of the Effective Closing Time in
exchange for a portion of the Consideration as determined by the Allocation.
(viii)    The Parties intend that for federal income tax purposes, the purchase
and sale of the Jones Company Interests in Kemp Ridge would be treated as an
acquisition of the assets of Kemp Ridge by Buyer from Jones Company as of the
Closing Effective Time in exchange for as portion of the Consideration as
determined by the Allocation.
(ix)    The Parties intend that for federal income tax purposes, Buyer’s
acquisition of the Cowford Interests from the Cowford Members would result in
the following treatment as of the Closing Effective Time: (a) the Tax
Partnership (i.e., Cowford) would be deemed to have terminated pursuant to
Treasury Regulations Section 1.708-1(b), with the tax consequences for the
Cowford Members and Buyer determined by Revenue Ruling 99-6; (b) pursuant to
Revenue Ruling 99-6, the Cowford Members would be treated as if they engaged in
a straight-forward sale of the Cowford Interest to Buyer; and (c) with respect
to Buyer, the Tax Partnership (i.e., Cowford) would be deemed to make a
liquidating distribution of all its assets to the Cowford Members in liquidation
of their membership interests, and Buyer would be treated as acquiring the
distributed assets from the Cowford Members in exchange for a portion the
Consideration as determined by the Allocation.
(x)    Since the acquisition of the Equity Interests contemplated by this
Agreement is intended to be treated as an acquisition of assets for federal
income tax purposes, Sellers and Buyer will allocate the Consideration and other
applicable amounts among the assets of each Company consistently with the
requirements of Code Section 1060 and applicable treasury regulations in the
manner described on Exhibit 4.9(i)(iv) (the “Allocation Methodology”). Within
120 days after the Closing Date, Buyer will deliver to Sellers a schedule
allocating the Consideration among the assets of each Company in a manner
consistent with the Allocation Methodology (the “Allocation”).  If the
Consideration is adjusted because an indemnification payment is made pursuant to
the provisions of this Agreement, then Buyer will (a) adjust the Allocation to
reflect such adjustment in a manner consistent with Section 1060 of the Code and
the treasury regulations thereunder and (b) deliver the Allocation as so revised
to Sellers. The principles of this Section 4.9(i)(iv) will apply to each revised
Allocation. The Allocation will be deemed final unless any of Sellers notifies
Buyer in writing that any of Sellers objects to one or more items reflected in
the Allocation within 30 days after the applicable delivery of the Allocation.
In the event of any such objection, Sellers and Buyer will negotiate in good
faith to resolve such dispute; provided, however, that if Sellers and Buyer are
unable to resolve any dispute with respect to the Allocation within 15 days
after any objection is raised, such dispute will be resolved in accordance with
Section 4.9(h). The Allocation, as finally determined, will be binding on the
Parties and: (i) Buyer and Sellers will use such allocation of the Purchase
Price as the basis for reporting asset values and other items for purposes of
all required Tax Returns (including any Tax Returns required to be filed under
Section

49

--------------------------------------------------------------------------------




1060(b) of the Code and the treasury regulations thereunder) and (ii) none of
Buyer or Sellers will take any position for Tax purposes that is inconsistent
with the Allocation. Sellers agree to provide Buyer and its Representatives
reasonable access to the books and records of the Business, the personnel of,
and work papers prepared by, Sellers, the Companies or their respective
Representatives to the extent that they relate to the Allocation and to such
historical financial information relating to the Allocation as Buyer may
reasonably request for the purpose of preparing the Allocation; provided, that
such access will be in a manner that does not interfere with the normal business
operations of the Sellers.
(j)    Conduct Pending Closing Regarding Taxes. Without the prior written
consent of Buyer, between the date of this Agreement and Closing, Sellers will
cause each Company not to make or change any election, change any annual
accounting period, adopt or change any accounting method, file any amended Tax
Return, enter into any closing Contract, settle any Tax claim, surrender any
right to claim a refund of Taxes, consent to any extension or waiver of the
limitation period applicable to any Tax claim, or take any other similar action
relating to the filing of any Tax Return or the payment of any Tax, if such
election, adoption, change, amendment, Contract, settlement, surrender, consent
or other action would have the effect of increasing the Tax liability of any
Company for any period ending after the Closing Date or decreasing any Tax
Benefits of any Company existing on the Closing Date.
(k)    Termination of Existing Tax Sharing Agreements. Any and all existing Tax
sharing agreements (whether written or not) binding upon any Company will be
terminated as of the Closing Date. After such date the Companies, Sellers or any
of Sellers’ Affiliates and their respective Representatives will not have any
further rights or liabilities thereunder.
Section 1.4    Employment and Employee Benefit Matters.
(a)    Immediately prior to Closing, Jones Company will transfer to one of the
Companies, as may be designated by Buyer, each of its employees who work
primarily in the Business as listed on Schedule 2.6(a) (as the same may change
in the Ordinary Course of Business from the date of this Agreement through
Closing). The employees who are transferred to one of the Companies pursuant to
the preceding sentence and the employees who are in the employ of a Company as
of the Closing Date are referred to as the “Buyer Retained Employees”). The
Parties have agreed to the provisions set forth on Exhibit 4.10(a) with respect
to the Buyer Retained Employees, which Exhibit is incorporated herein by
reference.
(b)    During the period commencing on the Closing Date and ending on the date
which is 24 months from the Closing Date (or if earlier, the date of the Buyer
Retained Employee's termination of employment with Company, Buyer or an
Affiliate of Buyer), Buyer will, or will cause a Company or an Affiliate of
Buyer to, provide each Buyer Retained Employee with: (i) annual base salary or
hourly wages which are no less than the annual base salary or hourly wages
provided by Seller immediately prior to the Closing; (ii) (A) with respect to
any Buyer Retained Employee who currently has a target-based bonus arrangement,
bonus opportunities and attainment objectives (excluding equity-based
compensation), if any, which are no less favorable to such employee than the
bonus opportunities and attainment objectives (excluding equity-based
compensation) provided by Seller immediately prior to the Closing, (B) with
respect to any Buyer

50

--------------------------------------------------------------------------------




Retained Employee who currently has a bonus based on credited services, a bonus
no less than the bonus paid to such employee in calendar year 2014 or 2015
(whichever is less), and (C) with respect to any Buyer Retained Employee who
currently has a discretionary bonus arrangement, a bonus no less than the bonus
paid to such employee in calendar year 2014 or 2015 (whichever is less);
provided, however, in each case, if Buyer increases the salaries or hourly wages
of any such employee, the bonus payments required hereunder may be decreased
accordingly; and (iii) retirement and health benefits (excluding benefits under
the Executive Agreements) that are no less favorable in the aggregate than those
provided by Seller immediately prior to the Closing. From and after the Closing
Date, Buyer will, and will cause each of its Affiliates (including each Company)
to, grant to each Buyer Retained Employee credit for any service with any
Company or Jones Company earned prior to the Closing Date: (i) for eligibility
to participate and vesting purposes, but not for benefit determination, provided
such credit does not result in the duplication of benefits, and (ii) for
purposes of vacation accrual, sick time and other paid time off, in each case
under any benefit or compensation plan, program or Contract that may be
established or maintained by Buyer or any Affiliate of Buyer (including any
Company) on or after the Closing Date (the “Buyer Plans”). Buyer and its
Affiliates (including each Company) will cause to be waived all actively-at-work
requirements and similar limitations, eligibility waiting periods and evidence
of insurability requirements under any Buyer Plans to the extent waived or
satisfied by a Buyer Retained Employee under any Employee Benefit Plan as of the
Closing Date. Buyer will consider Seller’s method of determination of full-time
eligibility for purposes of any offer of health care coverage under Buyer Plans
in accordance with applicable IRS guidance. Nothing contained herein, express or
implied, will confer upon any employee of any Company or Jones Company any right
to continued employment for any period or will be construed as an amendment to
any Employee Benefit Plan, any Buyer Plan or any other compensation or benefit
plan maintained for or provided to any director, officer, manager, employee or
consultant of Buyer, any Seller or any Company.
(c)    Sellers will provide Buyer (or its designated Affiliate) all reasonably
necessary financial, enrollment, eligibility, contractual and other information
related to the Employee Benefit Plans as necessary to assist Buyer (or its
designated Affiliate) to address any compliance and design issues in connection
with the Buyer Plans (whether under any aspect of the Patient Protection and
Affordable Care Act of 2010, as it may be amended, or any other applicable
Laws).
(d)    Sellers are responsible for providing continued health care coverage
under any Employee Benefit Plan sponsored by Jones Company to each employee who
works primarily in the Business as of the Closing Date and is listed on Schedule
2.6(a), and who may be, or may become, an “M&A qualified beneficiary” or other
qualified beneficiary (in accordance with Section 4980B of the Code and
applicable regulations relating thereto). Buyer agrees that any Buyer Retained
Employee that may be terminated after the Closing and potentially eligible for
severance as contemplated on Exhibit 4.10(a) will not be considered an “M&A
qualified beneficiary” and as such, Buyer is responsible for offering continued
health care coverage to each such employee in accordance with Section 4980B of
the Code and applicable regulations relating thereto.
(e)    Neither Buyer nor its Affiliate will adopt and maintain any Employee
Benefit Plan sponsored by Jones Company that substantially or exclusively covers
employees of the Business. Jones Company will take action prior to the Closing
Date, to terminate or partially terminate any such Employee Benefit Plans, or to
the extent any such Employee Benefit Plans are

51

--------------------------------------------------------------------------------




not terminated, will take or cause to be taken any and all steps necessary to
terminate each Company’s participation in such plans as of or immediately prior
to the Closing Date.
(f)    Sellers will take any and all actions necessary and appropriate to ensure
that the Executive Retirement Agreements and corresponding Executive Disability
Benefit Agreements listed on Schedule 2.7(a) (collectively, “Executive
Agreements”) are either all assigned to Jones Company (to the extent entered
into by and between an employee and any Company other than Jones Company) or
otherwise terminated in a manner that does not create liability by a Company to
any employee or to the Companies, in either case, except to the extent being
discharged prior to or at Closing by Jones Company. All obligations under such
Executive Agreements shall be the responsibility of Jones Company as of or
immediately prior to the Closing Date. Sellers agree to ensure that any employee
party to an Executive Agreement waive and fully release any and all claims they
may have against any Company, Buyer and Buyer’s Affiliates with respect to any
such Executive Agreement.
(g)    With respect to any Employee Benefit Plan for which a Transitional
Reinsurance Fee is owed for 2015 under applicable Healthcare Reform Laws,
Sellers will timely pay to the appropriate Governmental Body any payment due in
January 2016. In addition, Sellers will prepare or cause to be prepared,
distribute or cause to be distributed and file or cause to be filed, on behalf
of Jones Company and the Companies all forms in the time and manner required by
Section 6055 and 6056 of the Code in connection with the Healthcare Reform Laws.
(h)    This Agreement is not intended to create and does not create any
third-party beneficiary contractual or legal rights in or enforceable by any
employee or former employee of any Company. Any communications to any Buyer
Retained Employees concerning the subject matter of this Section 4.10 will be
approved by Buyer or its designated Affiliate. In that connection, Sellers agree
to provide any proposed communication, written or otherwise, to Buyer or its
designated Affiliate in advance and with a reasonable period of time to review
and provide comments.
Section 1.5    Insurance. At Closing, the Insurance policies set forth on
Exhibit 4.11 (the “Excluded Insurance Policies”) will be modified to remove each
Company as an additional insured party, and any refunds or proceeds resulting
from the removal of any Company as an additional insured party under the
Excluded Insurance Policies will be retained by Sellers.
Section 1.6    Releases.
(a)    Effective upon Closing, each Seller and Shareholder, on behalf of itself
or himself, each Non-Company Affiliate and their respective Representatives,
successors and assigns, irrevocably and unconditionally waives, releases and
forever discharges each Company and its Representatives, successors and assigns
from any and all rights, claims, debts, Liabilities, causes of action,
obligations and Adverse Consequences of any nature or kind, whether direct or
indirect, known or unknown, matured or contingent, accrued or unaccrued,
liquidated or unliquidated or due or to become due, and whether arising in Law,
in equity or otherwise, based upon facts or circumstances existing on or prior
to Closing; provided, however, that the foregoing release does not apply to the
following matters (and, for purposes of clarity, such matters are not hereby
released or discharged): (i) claims or rights arising under this Agreement or
any other Transaction Document

52

--------------------------------------------------------------------------------




(specifically including any Consulting Agreement entered into in connection with
the transactions contemplated hereby with Patrick C. Jones) or Actual Fraud;
(ii) accrued but unpaid compensation for employment services and vested benefits
under any Employee Benefit Plan (if applicable); (iii) any Liabilities taken
into account in the calculation of the Final Closing Cash Payment; and (iv) the
Real Property Lease and the related Leased Real Property owned by James C.
Jones, Jr. and described on Schedule 2.23.
(b)    Effective upon Closing, each Company on behalf of itself and its
Representatives, successors and assigns, irrevocably and unconditionally waives,
releases and forever discharges each Seller, Shareholder, Non-Company Affiliate
and their respective Representatives, successors and assigns from any and all
rights, claims, debts, Liabilities, causes of action, obligations and Adverse
Consequences of any nature or kind, whether known or unknown, matured or
contingent, accrued or unaccrued, liquidated or unliquidated or due or to become
due, and whether arising in Law, in equity or otherwise (including those arising
under Prior Deeds), based upon facts, circumstances, actions, omissions or
occurrences existing on or prior to Closing and those based upon any breach of
any representation, warranty, covenant or agreement under any Prior Deed
(whether related to facts, circumstances, actions, omissions or occurrences
existing prior to, on or after Closing); provided, however, that the foregoing
release does not apply to (and, for purposes of clarity, such matters are not
hereby released or discharged) claims or rights arising under this Agreement or
any other Transaction Document or relating to Actual Fraud.
Section 1.7    Indemnification and Insurance.
(a)    Buyer agrees that all rights to indemnification, expense advancement,
liability limitation or exculpation now existing in favor of each present and
former director, manager or officer of any Company (the “D&O Indemnified
Parties”), as provided in such Company’s Organizational Documents, by Contract
or by Law, will survive Closing and will continue in full force and effect.
Buyer will cause each Company to perform and discharge its obligations to
provide such indemnification, expense advancement, liability limitation and
exculpation after Closing with respect to any matter occurring prior to the
Closing Effective Time. To the maximum extent permitted by applicable Law,
indemnification and expense advancement will be mandatory rather than
permissive. The indemnification, expense advancement, liability limitation and
exculpation provisions of each Company’s Organizational Documents will not be
amended, repealed or otherwise modified after the Closing Effective Time in any
manner that would adversely affect the rights thereunder of individuals who, as
of the Closing Effective Time or at any time prior to the Closing Effective
Time, were directors, managers or officers of any Company, unless such
modification is required by applicable Law. Notwithstanding the foregoing, in no
event will any Company have any obligation to provide indemnification or expense
advancement to any D&O Indemnified Person who is a Seller in respect of any
claim arising under this Agreement or with respect to which any Buyer
Indemnified Party is entitled to be indemnified by such Seller pursuant to this
Agreement or would be so entitled but for the limitations set forth in Section
7.1 or Section 7.4.
(b)    The obligations under this Section 4.13 are intended to be for the
benefit of, and will be enforceable by, each D&O Indemnified Party and such
Person’s heirs and

53

--------------------------------------------------------------------------------




representatives, it being expressly agreed that (i) such Persons will be
third-party beneficiaries of this Section 4.13 and will be entitled to enforce
the covenants contained herein and (ii) such obligations will not be terminated
or modified in such a manner as to adversely affect any Person to whom this
Section 4.13 applies without the consent of such Person.
(c)    In the event Buyer or any of its successors or assigns (i) consolidates
with or merges into any other Person and will not be the survivor of such
consolidation or merger or (ii) transfers or conveys all or substantially all of
its properties and assets to any Person, then, and in each such case, to the
extent necessary proper provision will be made so that the successors and
assigns of Buyer assume the obligations of Buyer set forth in this Section 4.13.
Section 1.8    [Intentionally Omitted
Section 1.9    Sellers’ Representative.
(d)    Sellers hereby irrevocably make, constitute and appoint Jones Company
(the initial “Sellers’ Representative”) as their true and lawful
attorney-in-fact with full power of substitution to do on behalf of Sellers any
and all things, including executing any and all documents, which may be
necessary, convenient or appropriate to facilitate the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents,
including: (i) receiving and disbursing payments to be made hereunder; (ii)
receiving notices and communications pursuant to this Agreement and the other
Transaction Documents; (iii) administering this Agreement and the other
Transaction Documents, including with respect to the resolution of any disputes
or claims; (iv) making determinations to settle any dispute as to the
calculation of the Purchase Price; (v) resolving, settling or compromising
claims for indemnification asserted against Sellers pursuant to Article 7; (v)
agreeing to waivers of conditions and obligations under this Agreement and the
other Transaction Documents; (vi) executing the Escrow Agreement and taking all
actions thereunder, including authorizing payments from the Escrow Funds; and
(vii) asserting claims for indemnification under Article 7 and resolving,
settling or compromising such claims.
(e)    Buyer will be fully protected in dealing with Sellers’ Representative
with respect to this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby and may rely upon the authority of
Sellers’ Representative to act as the agent of Sellers for all purposes under
this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby. Any payment by Buyer to Sellers’ Representative
under this Agreement or any other Transaction Document will be considered a
payment by Buyer to Sellers and will constitute full satisfaction of any
obligation of Buyer to make such payment to the applicable Seller, and neither
Buyer nor any of its Affiliates (including the Companies) will have any
liability to any Person for (1) any failure of Sellers’ Representative to
disburse a portion of Purchase Price to any Seller or (2) any errors or
omissions by Sellers’ Representative in calculating the portion of the Purchase
Price payable to any Seller. Any notice or communication given or received by,
and any decision, action, failure to act within a designated period of time,
agreement, consent, settlement, resolution or instruction of, Sellers’
Representative will constitute a notice or communication to or by, or a
decision, action, failure to act within a designated period of time, agreement,
consent, settlement, resolution or instruction of all Sellers and will be final,
binding and conclusive upon each such Seller. The appointment of Sellers’
Representative is coupled with an

54

--------------------------------------------------------------------------------




interest and will be irrevocable by any Seller in any manner or for any reason.
This power of attorney will not be affected by the disability or incapacity of
the principal pursuant to any applicable Law. Sellers’ Representative will have
no individual liability to Buyer under this Agreement arising from its actions
as Sellers’ Representative.
(f)    Sellers’ Representative may resign as Sellers’ Representative at any time
by written notice delivered to the other Sellers and to Buyer. If at any time
there is no Person acting as Sellers’ Representative for any reason, Sellers
will promptly designate a new Sellers’ Representative and notify Buyer in
writing of such determination.
(g)    Jones Company, as the initial Sellers’ Representative, hereby accepts
such appointment and designation, and represents that it will act in its
capacity as Sellers’ Representative in compliance with and conformance to the
provisions of this Section 4.15.
(h)    Sellers’ Representative will not be liable to any Seller for any error of
judgment or any act done or action taken or omitted by it in good faith or for
any mistake in fact or Law, or for anything that it may do or refrain from doing
in connection with this Agreement or the other Transaction Documents, except for
its own bad faith or willful misconduct. Sellers’ Representative may seek the
advice of legal counsel in the event of any dispute or question as to the
construction of any of the provisions of this Agreement or the other Transaction
Documents or its duties hereunder or thereunder, and its will incur no liability
to Sellers and will be fully protected with respect to any action taken, omitted
or suffered by it in good faith in accordance with the opinion of such counsel.
Section 1.10    Environmental Due Diligence.
(a)    In connection with the due diligence during the Due Diligence Period
pursuant to Section 4.2(b) and without limiting the same, Buyer will have the
right to have performed and completed by the Company or Buyer (at Buyer’s
election) non-invasive investigations, testing, and environmental assessments at
each Location, at Buyer’s sole cost and expense, to investigate the presence of
contamination by Hazardous Substance and related matters. Invasive testing in
any form that disturbs the sub-surface of any Site is not to be conducted
without the prior written consent of Sellers’ Representative. At Sellers’
request, Buyer will deliver a copy of any final reports or assessments resulting
from such investigations to Sellers promptly after their completion.
(b)     If required by applicable law, Sellers will report, or cause the
Companies to report, prior to Closing all contamination of Hazardous Substance
and any condition that must be reported as a matter of Environmental Law that
are reflected in such reports or assessments to the relevant Governmental Body.
ARTICLE 2    
CONDITIONS TO OBLIGATION TO CLOSE
Section 2.1    Conditions to Obligation of Buyer. Buyer’s obligation to
consummate the transactions contemplated by this Agreement and to take the other
actions required to be taken by Buyer at Closing is subject to the satisfaction,
at or before Closing, of each of the following conditions (any of which may be
waived by Buyer in its sole discretion, in whole or in part):

55

--------------------------------------------------------------------------------




(a)    In each case, without giving effect to any Schedule Amendment and without
giving effect to Company Material Adverse Effect or any other materiality
qualifications contained in any such representations and warranties (other than
with respect to the representations and warranties set forth in Section
2.2(a)-(c), Section 2.5(c), the definitions of Company Material Adverse Effect,
Material Contracts, Other Intellectual Property Assets, Permitted Encumbrances
and Registered Intellectual Property Assets, and otherwise with respect to the
standard that must be met to create an obligation to include items in a list set
forth in a Schedule), (i) the Seller Fundamental Representations and the QSUB
Representations set forth in Article 2 must have been accurate in all material
respects as of the date of this Agreement and must be accurate in all material
respects as of the Closing Date as if made again on the Closing Date (Buyer
agreeing that it may not claim a failure of condition with respect to the QSUB
Representations based on the application of facts, known to Buyer on the date
hereof, to Law existing on the date hereof); and (ii) the other representations
and warranties set forth in Article 2, individually and collectively, must have
been accurate as of the date of this Agreement and must be accurate as of the
Closing Date as if made again on the Closing Date, except with respect to the
foregoing clause (ii): (A) for any such representation or warranty made as of a
specific date or for a particular period, which must be accurate as of such
specific date or for such particular period; and (B) as would not reasonably be
expected to have, individually or collectively, a Company Material Adverse
Effect;
(b)    Sellers must have performed and complied in all material respects with
their covenants and obligations under this Agreement required to be performed or
complied with by Sellers prior to Closing;
(c)    no Company Material Adverse Effect must have occurred;
(d)    Sellers must have delivered to Buyer a certificate dated as of the
Closing Date certifying that the conditions set forth in Section 5.1(a) and
Section 5.1(b) have been satisfied;
(e)    no Proceeding by any Governmental Body shall have been commenced and
remain pending against Buyer, Sellers or any Company which would prevent
Closing. No injunction or restraining order shall have been issued by any
Governmental Body, and be in effect, which restrains or prohibits any
transaction contemplated hereby;
(f)    no Governmental Body shall have enacted, issued, promulgated, enforced or
entered any Order which is in effect and has the effect of making the
transactions contemplated by this Agreement illegal, otherwise restraining or
prohibiting consummation of such transactions or causing any of the transactions
contemplated hereunder to be rescinded following completion thereof;
(g)    the authorizations, consents and approvals identified as set forth on
Exhibit 5.1(g) must have been received;


(h)    the applicable waiting period under the HSR Act must have expired or been
terminated;

56

--------------------------------------------------------------------------------




(i)    Sellers must have delivered to Buyer evidence that the Company’s
participation in any Employee Benefit Plan maintained by Jones Company or
another Non-Company Affiliate has been terminated effective as of Closing to the
extent required under this Agreement;
(j)    Sellers must have delivered to Buyer evidence of the satisfaction of
their obligations set forth in Section 4.10(f);
(k)    Sellers must have delivered to Buyer all Transaction Documents expressly
identified in Section 1.7;
(l)    Sellers must have delivered to Buyer evidence that the QSUB Conversions
(if Buyer has requested, or Sellers have elected, that the QSUB Conversions be
effected), the Affiliate Transfers and the Jones Transfers have occurred; and
(m)    Buyer must have received copies of the pay-off letters referenced in
Section 4.7.
Section 2.2    Conditions to Obligation of Sellers. Sellers’ obligation to
consummate the transactions contemplated by this Agreement and to take the other
actions required to be taken by Sellers at Closing is subject to the
satisfaction, at or before Closing, of each of the following conditions (any of
which may be waived by Sellers’ Representative, in whole or in part):
(l)    the representations and warranties set forth in Article 3 of this
Agreement must have been accurate in all material respects as of the date of
this Agreement and must be accurate in all material respects as of the Closing
Date as if made again on the Closing Date, except for any representation or
warranty made as of a specific date or for a particular period, which must be
accurate in all material respects as of such specific date or for such
particular period;
(m)    Buyer must have performed and complied in all material respects with the
covenants and obligations under this Agreement required to be performed or
complied with by it prior to Closing;
(n)    Buyer must have delivered to Sellers’ Representative a certificate dated
as of the Closing Date certifying that the conditions set forth in Section
5.2(a) and Section 5.2(b) have been satisfied;
(o)    no injunction or restraining order shall have been issued by any
Governmental Body, and be in effect, which restrains or prohibits any
transaction contemplated hereby; and
(p)    no Proceeding by any Governmental Body must have been commenced and
remain pending against Buyer, Sellers or any Company which would prevent
Closing. No Governmental Body shall have enacted, issued, promulgated, enforced
or entered any Order which is in effect and has the effect of making the
transactions contemplated by this Agreement illegal, otherwise restraining or
prohibiting consummation of such transactions or causing any of the transactions
contemplated hereunder to be rescinded following completion thereof;

57

--------------------------------------------------------------------------------




(q)    the applicable waiting period under the HSR Act must have expired or been
terminated; and
(r)    Buyer must have delivered to Sellers all Transaction Documents expressly
identified in Section 1.7.
ARTICLE 3    
TERMINATION
Section 3.1    Termination Events. This Agreement may be terminated at any time
prior to Closing:
(s)    by mutual written agreement of Buyer and Sellers’ Representative;
(t)    by Buyer: (i) upon a breach of any representation, warranty, covenant or
obligation of Sellers set forth in this Agreement such that the conditions set
forth in Section 5.1(a) or Section 5.1(b) would not be satisfied, if such breach
is curable prior to the expiration of 20 days following receipt by Sellers’
Representative of written notice thereof and is not cured to the reasonable
satisfaction of Buyer prior to the expiration of such 20-day period; or (ii) if
satisfaction of any of the conditions set forth in Section 5.1(a) or Section
5.1(b) is or becomes impossible (other than through the failure of Buyer to
comply with any of its covenants or obligations under this Agreement), provided
that Buyer will not be entitled to terminate this Agreement pursuant to this
Section 6.1(b) at any time during which Buyer would be unable to satisfy the
conditions set forth in Section 5.2(a) or Section 5.2(b);
(u)    by Sellers’ Representative: (i) upon a breach of any representation,
warranty, covenant or obligation of Buyer set forth in this Agreement such that
the conditions set forth in Section 5.2(a) or Section 5.2(b) would not be
satisfied, if such breach is curable prior to the expiration of 20 days
following Buyer’s receipt of written notice thereof and is not cured to the
reasonable satisfaction of Sellers’ Representative prior to the expiration of
such 20-day period; or (ii) if satisfaction of any of the conditions set forth
in Section 5.2(a) or Section 5.2(b) is or becomes impossible (other than through
the failure of Sellers to comply with any of their covenants or obligations
under this Agreement), provided that Sellers’ Representative will not be
entitled to terminate this Agreement pursuant to this Section 6.1(c) at any time
during which Sellers would be unable to satisfy the conditions set forth in
Section 5.1(a) or Section 5.1(b);
(v)    by Buyer or Sellers’ Representative, if Closing has not occurred on or
before April 1, 2016 or such later date as Buyer and Sellers’ Representative may
agree in writing (the “Outside Date”), provided that: (i) if all other
conditions to Closing are satisfied other than those that are required to be
satisfied on the Closing Date, either Sellers’ Representative or Buyer may
postpone the Outside Date for up to two additional 45-day periods if HSR
Approval has not been obtained and has not been denied by a non-appealable
decision of a Governmental Body, by giving written notice to the Other Party to
such effect no later than 5:00 p.m. (Atlanta, Georgia time) on the date that is
not less than 10 days prior to the original Outside Date (and a subsequent
Outside Date, if applicable); (ii) if all other conditions to Closing are
satisfied other than those that are required to be satisfied on the Closing
Date, Buyer may postpone the original Outside Date for up

58

--------------------------------------------------------------------------------




to one additional 30-day period if required to obtain any necessary consents to
transfer alcohol and tobacco licenses or obtain new alcohol and tobacco licenses
required in connection with the QSUB Conversions, by giving written notice to
the Sellers’ Representative to such effect no later than 5:00 p.m. (Atlanta,
Georgia time) on the date that is not less than 10 days prior to the original
Outside Date; and (iii) no termination may be made under this Section 6.1(d) if
the failure to close is caused by the action or inaction of the Party seeking to
terminate this Agreement; or
(w)    by Buyer or Sellers’ Representative if: (i) any Governmental Body has
issued a final, non-appealable Order that remains outstanding prohibiting the
consummation of the transactions contemplated by this Agreement; or (ii) a Law
is enacted after the date of this Agreement prohibiting the consummation of the
transactions contemplated by this Agreement.
Section 3.2    Effect of Termination. If this Agreement is properly terminated
pursuant to Section 6.1: all further obligations of the Parties to consummate
the transactions contemplated by this Agreement and all obligations of the
Parties under this Agreement will terminate and become of no further force and
effect, except that those obligations set forth in the last sentence of Section
4.2(a) and Article 9 will survive any termination and remain valid and binding
obligations of the Parties in accordance with their respective terms; there will
be no Liability on the part of a Party, except with respect to any breach of the
representations and warranties set forth in Section 3.4, any breach of the last
sentence of Section 4.2(a) or Article 9 or any willful or bad faith breach of
any provision of this Agreement prior to such termination or Actual Fraud; and
 each Party irrevocably waives and releases any other claim which may otherwise
exist upon such termination.
ARTICLE 4    
INDEMNIFICATION
Section 4.1    Survival. The representations, warranties, covenants and
agreements set forth in this Agreement will survive Closing. The representations
and warranties set forth in Article 2 and Article 3 will expire on the date that
is 12 months following the Closing Date, except that the Seller Fundamental
Representations will survive for a period of five years. Any covenants or
obligations of the Parties set forth in this Agreement which by their terms are
to be performed after Closing will survive in accordance with their respective
terms. An indemnification claim under Article 7 for breach of a representation
or warranty set forth in Article 2 or Article 3 must be asserted in writing by a
Party prior to the expiration of the applicable survival period for such
representation or warranty as provided in this Section 7.1 and the Parties waive
any right under any statute of limitations to bring any such claim after the
expiration of such applicable survival period; provided that the delivery of a
written notice of any claim: (i) describing in reasonable detail the nature of
and the underlying factual and contractual basis for such claim (to the extent
then known), including the applicable provision of this Agreement; and (ii)
stating the estimated amount thereof (if then reasonably quantifiable) and
describing in reasonable detail the basis on which such amount was calculated
prior to the expiration of the applicable survival period will extend the
survival period of such claim through the date such claim is conclusively
resolved. To the extent that any of the foregoing survival periods shorten the
applicable statute of limitations under Law, the Parties specifically intend
that such survival periods be so shortened.

59

--------------------------------------------------------------------------------




Section 4.2    Indemnification and Reimbursement by Sellers. Subject to the
limitations and procedures of this Article 7, Sellers, jointly and severally,
will indemnify Buyer and its Affiliates and Representatives (the “Buyer
Indemnified Parties”) from, and will reimburse the Buyer Indemnified Parties
for, all Adverse Consequences to the extent arising from:
(a)    a breach by Sellers of any of the representations and warranties set
forth in Article 2 or any Seller Certificate;
(b)    a breach by Sellers of any of their covenants or agreements in this
Agreement;
(c)    except to the extent taken into account in the calculation of the Final
Closing Cash Payment, any Closing Date Pre-Closing Taxes; and
(d)    the Executive Agreements or the Jones Company Transferred Assets and
Contracts and the Excluded Assets, or the transfer thereof to Jones Company or
another Non-Company Affiliate as contemplated by this Agreement.
Section 4.3    Indemnification and Reimbursement by Buyer. Subject to the
limitations and procedures of this Article 7, Buyer will indemnify Sellers and
their respective Affiliates and Representatives (the “Seller Indemnified
Parties”) from, and will reimburse Seller Indemnified Parties for, all Adverse
Consequences to the extent arising from: (a) a breach by Buyer of any of the
representations and warranties set forth in Article 3 or any Buyer Certificate;
(b) a breach by Buyer of any of its covenants or agreements in this Agreement;
or (c) any obligation of Jones Company, any other Non-Company Affiliate or any
of their respective Affiliates (other than the Companies) with respect to any
guarantee, credit enhancement, performance assurance, similar undertaking or
direct obligation but only to the extent related to the Business and incurred
for the benefit of the Business.
Section 4.4    Certain Limitations.
(d)    Mini-Basket.  Sellers will have no liability under Section 7.2(a) with
respect to any individual claim, or series of related claims (whether related by
proximity to an event or otherwise), for breaches of the representations and
warranties set forth in Article 2 unless the aggregate amount of the Adverse
Consequences that would be payable with respect to such claim (or series of
related claims) exceeds an amount equal to $75,000 (the “Mini-Basket”), it being
understood that any such individual claim (or series of related claims) for
amounts less than the Mini-Basket will be ignored for all purposes of this
Agreement, including determining whether the Basket has been met or exceeded;
provided, however, that the Mini-Basket will not apply to (i) claims for
breaches of any Seller Fundamental Representations or (ii) claims  based on
Actual Fraud by Sellers.
(e)    Basket. Sellers will have no liability under Section 7.2(a) for any
Adverse Consequences until the aggregate amount of all Adverse Consequences
incurred or suffered by the Buyer Indemnified Parties arising out of or relating
to breaches of the representations and warranties set forth in Article 2 exceeds
$3,187,500 (the “Basket”), and then only for the amount of Adverse

60

--------------------------------------------------------------------------------




Consequences in excess of the Basket; provided, however, that the Basket will
not apply to: (i) claims for breaches of any Seller Fundamental Representations
(or the Seller Certificate to the extent related to such Seller Fundamental
Representations); (ii) claims for breaches of the representations and warranties
of Sellers contained in Section 2.4 (or the Seller Certificate to the extent
related to Section 2.4); or (iii) claims based on Actual Fraud by Sellers.
(f)    Cap. Sellers’ aggregate maximum liability under Section 7.2(a) (as
determined after giving effect to the limitations resulting from the Basket)
will not exceed $3,187,500 (the “Cap”); provided, however, that the Cap will not
apply to claims based on Actual Fraud by Sellers. In the event of any breach by
Sellers of Sections 2.1(d) and 2.1(e) in connection with which the aggregate
amount of Adverse Consequences suffered or incurred by the Buyer Indemnified
Parties exceeds the sum of the Basket, the Cap and the policy limits of the R&W
Policy (to the extent the R&W Policy covers such Adverse Consequences), Sellers
will indemnify the Buyer Indemnified Parties with respect to such excess Adverse
Consequence up to an amount equal to the Purchase Price; provided however that
Adverse Consequences as used in this sentence will not include any Liability for
Taxes.
(g)    Additional Limitations.
(vii)    No Person will be entitled to be indemnified for any Adverse
Consequence to the extent that such Adverse Consequence was included in the
calculation of the Final Closing Cash Payment. The amount of any Adverse
Consequence that any Indemnified Party will be entitled to recover hereunder
will be determined without duplication of recovery because the facts,
circumstances or events giving rise to such Adverse Consequence constitute a
breach of more than one representation, warranty or covenant. Subject to the
above limitations regarding duplication of recovery, the Indemnified Party will
not be prohibited from selecting the theory or right of indemnification under
which it may bring a claim.
(viii)    No Person will be entitled to be indemnified for any Adverse
Consequence resulting from the passage of or change in any Law or any accounting
policy, principle or practice (or the interpretation thereof by any Person)
after the Closing Date or any increase in Tax rates in effect on the Closing
Date, even if the change or increase has retroactive effect or requires action
at a future date. The Buyer Indemnified Parties will not be entitled to
indemnification for any Adverse Consequences resulting from a Buyer Indemnified
Party filing a Tax Return that takes a position for Tax purposes that is
inconsistent with a position taken on or with respect to a Tax Return that was
required to be filed on or before Closing, including the position that no Tax
Return was required to be filed, unless the position taken on or with respect to
such Tax Return required to be filed on or before Closing did not comply with
applicable Law at the time such Tax Return was required to be filed.
(ix)    Buyer Indemnified Parties will not be entitled to indemnification under
this Article 7 for Adverse Consequences to the extent the Adverse Consequences
are caused by acts or omissions of any Buyer Indemnified Party following the
Closing Date that are grossly negligent or in breach of this Agreement.

61

--------------------------------------------------------------------------------




(x)    The Parties agree that the Buyer Indemnified Parties will have the
benefit of the representations and warranties set forth in Article 2
notwithstanding whether or not Buyer can demonstrate its reliance upon such
representation and warranty; provided however that no Buyer Indemnified Party
will be entitled to be indemnified with respect to a breach of a representation
or warranty if Sellers can prove by a preponderance of the evidence that Buyer
had actual knowledge of the facts, circumstances or events constituting such
breach as of the date of this Agreement and failed to inform Sellers of such
breach prior to signing this Agreement.
(xi)    Each of the Parties will use its commercially reasonable efforts to
mitigate any Adverse Consequences for which it seeks to be indemnified pursuant
to this Article 7 upon becoming aware of any fact, event or circumstance that
has resulted in, or would reasonably be expected to give rise to, any Adverse
Consequence; provided that any reasonable fees, costs and expenses incurred as a
result of such efforts to mitigate will be deemed to be Adverse Consequences for
the purposes of this Article 7.
(xii)    Notwithstanding the foregoing or anything else contained in this
Agreement to the contrary, the Buyer Indemnified Parties will not be entitled to
indemnification for (and the calculation of the amount of any Adverse
Consequences will not include) any reduction or use of any Tax attribute by any
Seller or any Company in a Pre-Closing Period or Pre-Closing Straddle Period.
(xiii)    The amount of any Adverse Consequence that any Indemnified Party will
be entitled to recover will be calculated net of any insurance proceeds,
including for the avoidance of doubt under the R&W Policy and the PLL Policy, or
any indemnity, contribution or other payment actually recovered by the
Indemnified Party from any Person other than the Indemnifying Party with respect
to such Adverse Consequences, in each case net of actual costs of recovery and
the amount of any deductible required to be paid by the Indemnified Party. In
the event that any insurance proceeds or other indemnity, contribution or other
payment is recovered by any Indemnified Party with respect to any Adverse
Consequences for which an Indemnified Party has previously been indemnified
pursuant to this Article 7, the Indemnified Party will promptly refund to the
Indemnifying Party (or to the Escrow Agent for deposit to the Escrow Fund to the
extent the original payment was made out of the Escrow Funds and the Escrow
Funds are still held by the Escrow Agent) an amount equal to the lesser of: (A)
the aggregate amount of such insurance proceeds or other indemnity, contribution
or other payment (net of actual costs of recovery, including the amount of any
deductible required to be paid by the Indemnified Party and any increase in
premiums incurred as a result of seeking recovery for such amounts); and (B) the
aggregate amount previously paid to the Indemnified Party by the Indemnifying
Party pursuant to this Article 7 in respect of such Adverse Consequence. The
Indemnified Parties will use commercially reasonable efforts to seek recovery
for such Adverse Consequences under any insurance policies (including, without
limitation, the R&W Policy and the PLL Policy) that may cover any Adverse
Consequences.
(xiv)    For purposes of determining whether there has been a breach of any
representation or warranty set forth in Article 2 or Article 3 and for purposes
of calculating the amount of any Adverse Consequences related to such breach,
but not for any other purpose, any materiality qualifications (including the
terms “material” and “Company Material Adverse Effect”)

62

--------------------------------------------------------------------------------




set forth in any such representation or warranty will be disregarded (other than
with respect to the representations and warranties set forth in Section
2.2(a)-(c), Section 2.5(c), the definitions of Company Material Adverse Effect,
Material Contracts, Other Intellectual Property Assets, Permitted Encumbrances
and Registered Intellectual Property Assets, and otherwise with respect to the
standard that must be met to create an obligation to include items in a list set
forth in a Schedule (as opposed to a list of exceptions to a representation and
warranty), in each case, as to which this Section 7.4(d)(viii) will not apply).
Section 4.5    Indemnification Procedures.
(l)    Third-Party Proceedings.
(i)    Except for Proceedings related to Taxes (which are subject to Section
4.9(h)), promptly after receipt by a Person entitled to be indemnified under
this Article 7 (an “Indemnified Party”) of notice of the commencement of a
Proceeding against such Indemnified Person by any Person other than a Party,
including a Governmental Body (a “Third-Party Proceeding”), such Indemnified
Party will, if a claim for indemnification is to be made against a Party (an
“Indemnifying Party”) under this Article 7, give prompt written notice to the
Indemnifying Party of the commencement of such Third-Party Proceeding for which
indemnification is sought: (A) describing in reasonable detail the nature of and
the underlying basis for the claim; (B) stating the estimated amount thereof (if
then quantifiable) and describing in reasonable detail the basis on which such
amount was calculated; and (C) identifying the provisions of this Agreement upon
which indemnification for the claim is based. The failure to timely notify the
Indemnifying Party will not relieve the Indemnifying Party of any liability that
the Indemnifying Party may have to an Indemnified Party except to the extent
that the defense of such Third-Party Proceeding was prejudiced by the
Indemnified Party’s failure to provide timely notice.
(ii)    The Indemnifying Party will be entitled to participate in any
Third-Party Proceeding with respect to which indemnification has been or will be
sought hereunder and, to the extent that the Indemnifying Party wishes, to
assume the defense of such Third-Party Proceeding. Notwithstanding the
foregoing, the Indemnifying Party will not be permitted to assume the defense of
a Third-Party Proceeding if: (A) such Third-Party Proceeding arises in
connection with any criminal proceeding, action, indictment, criminal allegation
or criminal investigation of the Indemnified Party or its Affiliates; (B) the
Indemnified Party is advised in writing by outside counsel chosen by it that
there are one or more legal or equitable defenses available to the Indemnified
Party that the Indemnifying Party cannot assert on behalf of the Indemnified
Party (assuming the full cooperation of the Indemnified Party in asserting such
defenses) or there is a material conflict of interest; (C) it is reasonably
likely that the Adverse Consequences arising or resulting from such Third-Party
Proceeding will exceed the remaining amount the Indemnified Party will be
entitled to recover pursuant to this Article 7 as a result of the limitations
set forth herein (including the Cap); or (D) an injunction or non-monetary or
other equitable relief is sought against the Indemnified Party in such Third
Party Proceeding (unless such relief sought is not material to such Third Party
Proceeding and would not, if granted, materially affect Buyer, any Company or
any Affiliate of Buyer, or any of their respective assets, properties operations
or businesses. Following an assumption of defense of a Third-Party Proceeding by
an Indemnifying Party hereunder, the

63

--------------------------------------------------------------------------------




Indemnifying Party will have no liability for any fees of legal counsel or other
expenses subsequently incurred by the Indemnified Party in connection with such
Proceeding. If an Indemnifying Party assumes the defense of a Third-Party
Proceeding, no compromise or settlement of the underlying claims may be effected
by it without the Indemnified Party’s consent (which will not be unreasonably
withheld, delayed or conditioned), unless: (x) the sole relief provided is
monetary damages that are paid in full or otherwise provided for by the
Indemnifying Party concurrently with the compromise or settlement; and (y) such
compromise or settlement provides for a complete release from liability of the
Indemnified Parties with respect to the claims asserted against the Indemnified
Parties in the applicable Third-Party Proceeding. If an Indemnifying Party
assumes the defense of a Third-Party Proceeding, the Indemnified Party will not
settle such Proceeding without the prior written consent of the Indemnifying
Party (which will not be unreasonably withheld, delayed or conditioned);
provided, however, that the Indemnified Party will have the right to settle any
such Proceeding without the prior written consent of the Indemnifying Party if
the Indemnified Party first waives any right to indemnity under this Agreement
with respect to such Proceeding or any related matter. Without impairing an
Indemnified Party’s right to seek indemnification, if an Indemnifying Party does
not timely elect to, or is not permitted to, assume the defense of a Third-Party
Proceeding, the terms of any settlement of such Proceeding by the Indemnified
Party (including with respect to the amount of any Adverse Consequences) will
not be binding on an Indemnifying Party for purposes of such Indemnifying
Party’s indemnification obligations hereunder unless the Indemnifying Party
consents to such settlement in writing.
(iii)    The assumption of the defense of any Third-Party Proceeding by an
Indemnifying Party will not constitute an admission of responsibility to
indemnify. An Indemnifying Party may elect to assume the defense of a Proceeding
at any time during its pendency, even if initially the Indemnifying Party did
not elect to assume such defense, so long as the assumption of such defense at
such later time would not materially and irreparably prejudice the rights of the
Indemnified Party.
(iv)    Except to the extent it would cause a waiver of a privilege or in the
event that litigation between the Parties has commenced or is imminent or
expressly threatened, each Party will make available to the Other Party and the
Other Party’s Representatives all of its Books and Records and, as applicable,
employees relating to a Third-Party Proceeding as may be reasonably requested,
and each Party will reasonably cooperate to insure the proper and adequate
defense of such Third-Party Proceeding.
(m)    Direct Claims. A claim for indemnification for any matter not involving a
Third-Party Proceeding (a “Direct Claim”) must be asserted by written notice to
Buyer, if indemnification is sought against Buyer, or to Sellers’
Representative, if indemnification is sought against any Seller: (i) describing
in reasonable detail the nature of and the underlying basis for, such Direct
Claim; (ii) stating the estimated amount thereof (if then reasonably
quantifiable) and describing in reasonable detail the basis on which such amount
was calculated; and (iii) identifying the provisions of this Agreement upon
which such Direct Claim is based. An Indemnifying Party will have 30 days after
its receipt of such notice to respond in writing to such Direct Claim. The
Indemnified Party will allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any

64

--------------------------------------------------------------------------------




amount is payable in respect of the Direct Claim and the Indemnified Party will
assist the Indemnifying Party’s investigation by giving such information and
assistance (including access to each Company’s premises and personnel and the
right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request.
If the Indemnifying Party does not so respond within such 30 day period, the
Indemnifying Party will be deemed to have rejected such claim, in which case the
Indemnified Party will be free to pursue such remedies as may be available to
the Indemnified Party on the terms and subject to the provisions of this
Agreement.
Section 4.6    Source of Payment. Any Adverse Consequences recoverable by a
Buyer Indemnified Party under this Article 7 will first be recovered from the
Escrow Funds (and Buyer and Sellers’ Representative will execute the necessary
documents instructing the Escrow Agent to make the applicable payments in
accordance with the Escrow Agreement) and then from Sellers, in each case
pursuant to the terms and subject to the limitations set forth in this Agreement
(including the Mini-Basket, Basket and the Cap).
Section 4.7    Adjusted Purchase Price. Any payment of a claim for
indemnification under this Article 7 will be treated as an adjustment to the
Purchase Price to the extent permitted by applicable Law.
Section 4.8    Exclusive Remedy. Except for the matters covered by Section 1.3
and Section 4.9(c), a Party’s right to seek specific performance or other
equitable relief pursuant to Section 9.12, any claims arising under a
Transaction Document (other than this Agreement or any Transaction Certificate)
and claims based on Actual Fraud after Closing this Article 7 constitutes the
sole and exclusive remedy of each Party, its Affiliates and their respective
Representatives with respect to any matters arising under or with respect to
this Agreement or relating to or arising from the transactions contemplated in
this Agreement, and each Party hereby irrevocably waives from and after Closing,
to the fullest extent permitted under applicable Law, and all rights, claims and
causes of action that it may have or may in the future have against the Other
Party relating to the transactions contemplated by this Agreement.
ARTICLE 5    
DEFINITIONS
For purposes of this Agreement, the following terms have the meanings specified
in this Article 8:
“Accounting Firm” has the meaning set forth in Section 1.3(c).
“Accounting Principles” means accounting methods, policies, practices,
procedures, conventions, categorizations, definitions, principles, judgments,
assumptions, techniques or estimation methods with respect to financial
statements, their classification or presentation or otherwise (including with
respect to the nature of accounts, level of reserves or level of accruals),
consistently applied with past accounting practices of the Companies in
connection with the preparation of the Interim Financial Statements that are
specified in, or that were used in preparation of, the illustrative calculation
set forth on Exhibit 8.1.

65

--------------------------------------------------------------------------------




“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
“Actual Fraud” means actual fraud by Sellers or Buyer, as applicable, in
connection with the negotiation and execution of this Agreement.
“Adverse Consequence” means any actual and direct losses, costs, damages,
judgements, interest, awards, penalties, fines, deficiencies, liabilities or
expenses (including reasonable legal and other professional fees and expenses),
in each case net of any associated Tax Benefits and recoveries from any Person
other than the Indemnifying Party (including insurance recoveries); provided,
however, Adverse Consequence does not include punitive, exemplary, special
damages or incidental or indirect damages, including business interruption, loss
of profits, loss of use of facilities or loss of goodwill, except (in each case)
to the extent any such punitive, exemplary, special damages or incidental or
indirect damages is found by a court of competent jurisdiction to be due and
payable by the Indemnified Party to any Person other than a Seller Indemnified
Party or Buyer Indemnified Party, as applicable.
“Affiliate” means, as applied to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. For purposes of this definition,
“control” means the possession, directly or indirectly, through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of equity, by Contract or otherwise.
“Affiliate Transfers” has the meaning set forth in Section 4.1(h).
“Agreement” has the meaning set forth in the first paragraph of this Agreement.
“Allocation” has the meaning set forth in Section 4.9(j).
“Allocation Methodology” has the meaning set forth in Section 4.9(j).
“Alternative Transaction” has the meaning set forth in Section 4.1(c).
“Applicable Contract” means any Contract in effect as of the date of this
Agreement to which any Company is a party or by which any of the assets or
properties of any Company are bound.
“Audited Financial Statements” has the meaning set forth in Section 2.2(a).
“Balance Sheet” has the meaning set forth in Section 2.2(a).
“Basket” has the meaning set forth in Section 7.4(b).
“Books and Records” includes all data, documents, ledgers, databases, books,
records, business plans, records of sales, supplier lists, files, Contracts and
Organizational Documents.
“Business” has the meaning set forth in the second paragraph of this Agreement.

66

--------------------------------------------------------------------------------




“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the State of
Georgia.
“Buyer” has the meaning set forth in the first paragraph of this Agreement.
“Buyer Certificates” means the certificates to be delivered at Closing pursuant
to Sections 1.7(a)(iii), 1.7(a)(iv) and 5.2(c).
“Buyer Fundamental Representations” means those representations and warranties
of Buyer contained in Section 3.2(a) (Authorization and Enforceability) and
Section 3.7 (Broker’s Fees).
“Buyer Indemnified Parties” has the meaning set forth in Section 7.2.
“Buyer Plans” has the meaning set forth in Section 4.10(b).
“Buyer Retained Employees” has the meaning set forth on Section 4.10(a).
“Buyer’s Adjustment Amount” has the meaning set forth in Section 1.3(d).
“Buyer’s Tax Contest” has the meaning set forth in Section 4.9(f).
“Cap” has the meaning set forth in Section 7.4(c).
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“Closing” has the meaning set forth in Section 1.6.
“Closing Construction Amount” means the reasonable and documented out-of-pocket
costs and expense paid by the Companies on or prior to the Closing Effective
Time for acquisition and construction costs in connection with the New
Construction Sites.
“Closing Date” has the meaning set forth in Section 1.6.
“Closing Date Cash” means the sum of (i) the aggregate amount of cash, cash
equivalents and marketable securities of each Company, including outstanding
security and similar deposits and all cash in registers and ATMs, minus (ii) the
aggregate amount of all outstanding checks of each Company plus (iii) the
aggregate amount of all checks, money orders and other wire transfers and drafts
deposited or available for deposit for the account of any Company, in each case
as of the Closing Effective Time as determined in accordance with the Accounting
Principles and the Companies’ historical practices and procedures.
“Closing Date Debt” means the aggregate Indebtedness of the Companies (excluding
any Indebtedness owed by any Company to another Company) as of the Closing
Effective Time, including any prepayment penalties, break-up or make-whole fees
or payments or similar charges incurred in connection with the pay-off of such
Indebtedness.

67

--------------------------------------------------------------------------------




“Closing Date Net Working Capital” means Net Working Capital as of the Closing
Effective Time, without giving effect to the consummation of the transactions
contemplated by this Agreement.
“Closing Date Net Working Capital Adjustment” means either (i) the amount by
which Closing Date Net Working Capital is greater or less than the Estimated
Closing Date Net Working Capital, as applicable.
“Closing Date Pre-Closing Tax Refunds” means Pre-Closing Tax Refunds not
received or applied against Taxes as of the Closing Effective Time.
“Closing Date Pre-Closing Taxes” means Pre-Closing Taxes not yet due and payable
as of the Closing Effective Time.
“Closing Date Seller Transaction Expenses” means all Seller Transaction
Expenses, to the extent unpaid as of the Closing Effective Time.
“Closing Effective Time” means 11:59 p.m. (Atlanta, Georgia time) on the Closing
Date.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Company” and “Companies” have the meaning set forth in the first paragraph of
this Agreement.
“Company Material Adverse Effect” means any event, circumstance, change, effect
or condition that is materially adverse to, or would reasonably be expected to
become, materially adverse to (i) the financial condition, business or results
of operations of the Companies taken as a whole or (ii) the ability of Sellers
and the Companies to consummate the transactions contemplated hereby or perform
their respective obligations hereunder on a timely basis; provided, however,
that none of the following will constitute, or will be considered in determining
whether there has occurred, and no event, circumstance, change, effect or
condition resulting from or arising out of any of the following will constitute,
a Company Material Adverse Effect: (a) the announcement of the execution of this
Agreement or any other Transaction Document or the intended consummation of the
transactions contemplated herein or therein, including any threatened or actual
impact on any relationship with any vendor, supplier, distributor, landlord or
employee of any Company (including the threatened or actual termination,
suspension, modification or reduction of any such relationship); (b) the failure
of any Company to meet any estimate of revenues, earnings or other financial
projections, performance measures or operating statistics; (c) any act or
omission of Buyer, any Affiliate of Buyer or any of their respective
Representatives after the date of this Agreement; (d) any condition or change in
economic conditions generally affecting the economy or the industries in which
any Company operates or relating to any changes in currency exchange rates,
interest rates or inflation; (e) any national or international political or
social conditions, including the engagement in hostilities, whether or not
pursuant to the declaration of a national emergency, war or the occurrence of
any military or terrorist attack, or any natural disaster; (f) any condition
affecting financial, banking or securities markets (including any disruption
thereof and any decline in the price of any securities or market index); (g) any
adoption, proposal, implementation or change in

68

--------------------------------------------------------------------------------




any Law or GAAP or any interpretation thereof; and (h) the taking of any action
or omission required or expressly permitted by this Agreement or the other
Transaction Documents, including the consummation of the transactions
contemplated hereby and thereby; and provided further, however, that any event,
occurrence, fact, condition or change referred to in clauses (b)-(g) immediately
above may be taken into account in determining whether a Company Material
Adverse Effect has occurred or is reasonably be expected to occur to the extent
that such event, circumstance, change, effect or condition has a
disproportionate effect on the Companies compared to other participants in the
industries in which the Companies operate.
“Competitive Activity” means (i) development and operation of convenience stores
and retail fuel stations within a 10 mile radius around any of the Owned Real
Property or Leased Real Property; (ii) trading and distribution of refined
petroleum products, including, among other things, the ownership of tractors and
tankers for use in connection therewith, purchasing petroleum products from the
pipeline and trading in renewable energy credits; or (iii) warehousing and
distributing grocery and in-store retail merchandise, including, among other
things, the ownership of tractors and tankers for use in connection therewith.
“Confidentiality Agreement” has the meaning set forth in Section 4.2.
“Consideration” means the sum of the Purchase Price and the balance sheet
liabilities of each Company as of the Closing Effective Time and other
applicable amounts.
“Contract” means any contract, lease, deed, mortgage, license, instrument, note,
indenture, joint venture or any other agreement, or other legally binding
commitment, undertaking or arrangement, whether written or oral.
“Cowford” has the meaning set forth in the first paragraph of this Agreement.
“Cowford Interest” has the meaning set forth in the fourth paragraph of this
Agreement.
“Cowford Members” has the meaning set forth in the fourth paragraph of this
Agreement.
“D&O Indemnified Parties” has the meaning set forth in Section 4.13(a).
“Direct Claim” has the meaning set forth in Section 7.5(b).
“Disclosure Schedule” means the schedules delivered in connection with this
Agreement which: (a) set forth the information specifically described in certain
of the representations and warranties contained in Article 2; and (b) set forth
exceptions or qualifications to the representations and warranties contained in
Article 2.
“Disclosure Update” has the meaning set forth in Section 4.2(b).
“Employee Benefit Plan” means any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), any “employee welfare benefit plan” (as defined in
Section 3(1) of ERISA), any “group health plan” as defined in Section 733(a)(1)
of ERISA, in each case, whether or not subject to ERISA, and any other
compensation or benefit, fringe benefit, agreement or arrangement,

69

--------------------------------------------------------------------------------




program, plan, policy, Contract (other than statutory or Tax-based programs such
as workers’ compensation or social security)(whether written or unwritten),
including insurance coverage, severance or retention compensation or benefits,
disability benefits, deferred compensation, executive compensation, supplemental
retirement plan, bonuses, stock options, stock purchase, phantom stock, stock
appreciation or other forms of incentive compensation or post-retirement
compensation which is maintained or contributed to by Jones Company, any Company
or any of its Affiliates for the benefit of or relating to current or former
directors, managers, employees or consultants of the Business or their
dependents or beneficiaries, or with respect to which any Company has or could
reasonably expect to have any liability (including on account of any ERISA
Affiliate).
“Encumbrance” means any charge, claim, equitable interest, mortgage, lien
(voluntary, involuntary, statutory or otherwise), option, warrant, purchase
right, preferential right, pledge, security interest, right of first refusal,
right of first offer, marital or community property interest, easement,
outstanding interest in the subject estate (such as an undivided interest in
such estate or a mineral interest), or restriction of any kind, including any
restriction on use, voting (in the case of any security), transfer, receipt of
income or exercise of any other attribute of ownership.
“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters), groundwater, drinking water
supply, stream sediments, ambient air or protected plant and wild-life.
“Environmental Document” means: (a) any report with respect to any environmental
study, evaluation or investigation relating to the assets, properties or
operations of any Seller, any Company or any of predecessor of any Company,
including: (i) any report with respect to any Phase I or Phase II (or subsequent
phase) studies and investigations; (ii) documents and information related to any
improvements or buildings on any real property; and (iii) any report with
respect to any testing, sampling, analysis, digging, boring, removing soil,
relocating of soil or preparation of baseline environmental assessments relating
to the Environment or any real property; (b) consent agreements, inspection
reports, letters and notices of violation and related correspondence with any
Governmental Body; (c) monitoring well assessments and related correspondence
and materials; and (d) other documents materially bearing on any Environmental
Liability of any Seller, any Company or any predecessor of any Company.
“Environmental Law” means any Law designed to: (a) notify any Governmental Body,
employees or the public of intended, threatened or actual releases of any
Hazardous Substance in violation of environmental permits or other applicable
Law; (b) prevent, regulate or require the reporting of the use, discharge,
release or emission of Hazardous Substances into the Environment; (c) reduce the
quantities, prevent the release and minimize Hazardous Substances that are
generated; (d) regulate the generation, management, treatment, storage,
handling, transportation or disposal of Hazardous Substances; or (e) provide for
or require the cleanup of Hazardous Substances that have been released into the
Environment without a permit or otherwise in violation of Law.
“Environmental Liability” means any Adverse Consequence to any Company arising
from or relating to any violation of or Liability under any Environmental Law
with respect to an act, omission or condition occurring or existing on or before
the Closing Effective Time.

70

--------------------------------------------------------------------------------




“Environmental Permits” have the meaning set forth in Section 2.15(b)(ii).
“Equity Interests” has the meaning set forth in the fourth paragraph of this
Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any Person that at any relevant time is or was
considered a single employer with any Company subject to ERISA under Section 414
of the Code or under ERISA Section 4001(b), or part of the same “controlled
group” as any Company subject to ERISA for purposes of ERISA Section 302(d)(3).
“Escrow Agent” means Wells Fargo Bank, N.A.
“Escrow Agreement” has the meaning set forth in Section 1.2(b).
“Escrow Funds” has the meaning set forth in Section 1.2(a)(ix).
“Estimated Closing Cash Payment” has the meaning set forth in Section 1.2(a).
“Estimated Closing Construction Amount” has the meaning set forth in Section
1.3(a).
“Estimated Closing Date Cash” has the meaning set forth in Section 1.3(a).
“Estimated Closing Date Debt” has the meaning set forth in Section 1.3(a).
“Estimated Closing Date Net Working Capital” has the meaning set forth in
Section 1.3(a).
“Estimated Closing Date Net Working Capital Adjustment” means the amount by
which Estimated Closing Date Net Working Capital is greater than or less than
the Target Amount.
“Estimated Closing Date Pre-Closing Tax Refunds” has the meaning set forth in
Section 1.3(a).
“Estimated Closing Date Pre-Closing Taxes” has the meaning set forth in Section
1.3(a).
“Estimated Purchase Price” has the meaning set forth in Section 1.2(a).
“Estimated Closing Date Seller Transaction Expenses” has the meaning set forth
in Section 1.3(a).
“Excluded Assets” means those certain assets and Contracts set forth on Exhibit
8.2 attached hereto and any other asset or Contract that is expressly provided
herein to be retained by a Non-Company Affiliate, including the Executive
Agreements.
“Excluded Insurance Policies” has the meaning set forth in Section 4.11.
“Executive Agreements” has the meaning set forth in Section 4.10(f).

71

--------------------------------------------------------------------------------




“Existing Information” has the meaning set forth in Section 4.3(c).
“Export Approvals” has the meaning set forth in Section 2.25(c).
“Final Closing Cash Payment” means an aggregate amount equal to: (a)
$425,000,000; plus (b) the Closing Construction Amount; plus or minus (as
applicable) (c) the Closing Date Net Working Capital Adjustment plus (d) Closing
Date Cash minus (e) Closing Date Debt minus (f) Closing Date Pre-Closing Taxes
plus (g) Closing Date Pre-Closing Tax Refunds minus (h) Closing Date Seller
Transaction Expenses minus (i) the Escrow Funds, in the case of clauses (c)-(h)
as finally determined in accordance with Section 1.3 (whether as a result of a
failure to timely deliver an Objection Notice, mutual resolution of Sellers’
Representative and Buyer, determination by the Accounting Firm or any
combination thereof).
“Fundamental Representations” means the Seller Fundamental Representations and
the Buyer Fundamental Representations.
“GAAP” means United States generally accepted accounting principles as applied
in the preparation of the Audited Financial Statements.
“Governmental Authorization” means any approval, consent, license, permit,
waiver or other authorization issued, granted, given or otherwise made available
by or under the authority of any Governmental Body or pursuant to any Law.
“Governmental Body” means any: (a) nation, state, county, city, town, village,
district or other jurisdiction of any nature; (b) federal, state, local,
municipal, foreign or other government; (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official or entity and any court or other tribunal); (d) multi-national
organization or body; (e) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or Taxing
Authority; or (f) organization or association that sponsors, authorizes or
conducts any arbitration Proceeding, or any arbitrator or panel of arbitrators,
the decisions of which are enforceable in any court of law.
“Hazardous Substance” means: (a) any substance, waste or material that is
controlled or regulated by any Environmental Law, including oil, petroleum or
derivatives thereof; or (b) any substance or condition that is toxic, explosive,
corrosive, flammable, infectious, carcinogenic, mutagenic or otherwise hazardous
to the Environment or public health pursuant to any Environmental Law, including
polychlorinated biphenyls, asbestos and asbestos containing materials; provided,
however, that Hazardous Substance will not include typical office supplies
(i.e., printer/copier toner cartridges, inks, correction fluids, etc.), cleaning
supplies (i.e., detergents, soaps, sanitizers, glass cleaners, etc.) or personal
care items (i.e., cosmetics, medicines, perfumes, colognes, deodorants,
fragrances, fingernail polishes, etc.) stored or used in the Ordinary Course of
Business. Without limiting the generality of the foregoing, “Hazardous
Substance” includes recoverable free liquid hydrocarbons, dissolved hydrocarbon
components, absorbed hydrocarbon components, vapor phase hydrocarbon
contamination, and other hazardous constituents including oil and petroleum
products and by-products, and toxic substances or wastes, pollutants, waste

72

--------------------------------------------------------------------------------




contaminants, special waste, industrial substance or waste, including, without
limitation, any substance regulated or defined by Environmental Law.
“Healthcare Reform Laws” has the meaning set forth in Section 2.7(b).
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations promulgated thereunder.
“HSR Approval” means the termination or expiration of all applicable waiting
periods under the HSR Act.
“Indebtedness” means, as of any time with respect to any Person, without
duplication, the outstanding principal amount of, accrued and unpaid interest
on, and other payment obligations (including any premiums, penalties, make-whole
payments, termination fees, breakage costs and other fees and expenses that are
due upon prepayment of such obligations) arising under, any obligations of such
Person consisting of (i) indebtedness for borrowed money (including the
long-term and short-term portion thereof), (ii) indebtedness evidenced by any
note, bond, debenture or other debt security, (iii) all amounts owing or due
under any interest rate, currency, swap or other hedging agreements, (iv) all
capital lease obligations of such Person, (v) all reimbursement and other
obligations with respect to letters of credit, bank guarantees, bankers’
acceptances or other similar instruments, but only to the extent that such
letters of credit, bank guarantees, bankers’ acceptances or other similar
instruments have been drawn upon, (vi) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding trade
payables incurred in the Ordinary Course of Business), all conditional sale
obligations of such Person and all obligations of such Person under any title
retention agreement, and (vii) all guarantees by such Person of any Liabilities
of another Person of a type described in clauses (i)-(vi).
“Indemnified Party” has the meaning set forth in Section 7.5(a)(i).
“Indemnifying Party” has the meaning set forth in Section 7.5(a)(i).
“Insurance” means all forms of insurance, including liability, crime, fidelity,
life, fire, product liability, workers’ compensation, directors’ and officers’
liability and other forms of insurance maintained by any Company.
“Insurance Policy” and “Insurance Policies” have the meanings set forth in
Section 2.14.
“Intellectual Property Assets” means: (a) all trademarks, trade names, trade
dress, service marks, domain names, and the goodwill of the Business and other
rights related thereto; (b) all original works of authorship and all copyright
rights therein, copyright registrations and copyright applications, and all
other rights associated with the foregoing and the underlying works of
authorship; (c) all plant, design, and utility patents and patent applications,
and all international proprietary rights associated therewith; (d) all
inventions, know-how, discoveries, improvements thereto, designs and trade
secrets; and (e) all registrations and applications for registration of any of
the foregoing throughout the world.

73

--------------------------------------------------------------------------------




“Intellectual Property Contract” and “Intellectual Property Contracts” have the
meanings set forth in Section 2.10(a).
“Interim Financial Statements” has the meaning set forth in Section 2.2(a).
“IRS” means the United States Internal Revenue Service.
“IT Systems” means the hardware, Software, databases (but not including any data
contained therein or associated therewith), data communication lines, network
and telecommunications equipment, Internet-related information technology
infrastructure, wide area network and other information technology equipment,
owned, leased or licensed by the Companies, or any of them, but excluding such
wired or wireless communications infrastructure owned or operated by third
parties (e.g., internet service providers, telecommunications carriers, and the
like) to which any of the Companies has access under an agreement.
“Jones Company” has the meaning set forth in the first paragraph of this
Agreement.
“Jones Transferred Assets and Contracts” has the meaning set forth in Section
4.1(h).
“Jones Transfers” has the meaning set forth in Section 4.1(h).
“Jones Company Interests” has the meaning set forth in the third paragraph of
this Agreement.
“Law” means any law, principle of common law (including equitable principles),
ordinance, statute, code, regulation, rule or treaty enacted, issued or
promulgated by any Governmental Body.
“Leased Location” and “Leased Locations” have the meanings set forth in Section
2.8(e)(i).
“Leased Real Property” has the meaning set forth in Section 2.8(b).
“Liability” means any Indebtedness, liability or obligation (whether direct or
indirect, known or unknown, matured or contingent, accrued or unaccrued,
liquidated or unliquidated, or due or to become due), and including all costs
and expenses relating thereto.
“Location” and “Locations” have the meanings set forth in Section 2.8(e)(i).
“Malware” means computer instructions that alter, destroy, shut down, or inhibit
the operation of computer Software, databases, network, servers, or any related
computer environment, including but not limited to other programs’ data storage
and computer libraries, programs that self-replicate without manual
intervention, instructions programmed to activate at a predetermined time upon a
specified event, programs that permit unauthorized access to computer Software
or hardware or databases, programs that purport to do a meaningful function but
are designed for a different and harmful function, and programs that perform no
useful function but utilize substantial computer, telecommunications, memory, or
other resources, including viruses, Trojan horses, time bombs, protect codes,
data destruction keys, trap doors, and similar codes or devices.

74

--------------------------------------------------------------------------------




“Material Contracts” has the meaning set forth in Section 2.13(b).
“Material Supplier” has the meaning set forth in Section 2.19.
“Mini-Basket” has the meaning set forth in Section 7.4(a).
“Multi-Employer Retirement Plan” has the meaning set forth in Section 3(37)(A)
of ERISA.
“Net Working Capital” means the book value of the consolidated current assets of
the Companies less the book value of the consolidated current liabilities (other
than the short-term portion of Indebtedness for borrowed money which will be
included in the Closing Date Debt) of the Companies, in each case, as identified
in the balance sheet line items included in the illustrative calculation set
forth on Exhibit 8.1, calculated in accordance with the Accounting Principles
and determined as of the Closing Effective Time. For avoidance of doubt, Net
Working Capital will exclude (a) Closing Date Cash, (b) the current portion of
Closing Date Debt, (c) Closing Date Pre-Closing Taxes, (d) Closing Date
Pre-Closing Tax Refunds, (e) Closing Date Seller Transaction Expenses, (f) any
asset or liability associated with the Excluded Insurance Policies, and (g)
assets and liabilities associated with the New Construction Sites.
“New Construction Sites” means the tracts described on Exhibit 1.2(a)(ii).
“New Information” has the meaning set forth in Section 4.3(c).
“Non-Amendment Representations” means the Seller Fundamental Representations,
the QSUB Representations and the representations and warranties set forth in
Sections [2.2(a)] and 2.5(c).
“Non-Company Affiliates” means each Affiliate of Jones Company (including any
relative of a Seller or Shareholder with an interest in any of the assets or
Contracts used in the Business) other than the Companies.
“Objection Notice” has the meaning set forth in Section 1.3(b).
“OFAC” has the meaning set forth in Section 2.25(b).
“Open Source Software” means any Software subject to a license agreement that
(a) requires the licensor to permit reverse-engineering of the licensed Software
or other Software incorporated into, derived from, or distributed with such
licensed Software (except to the extent required by law for interoperability
purposes), or (b) that requires the licensed Software or other Software
incorporated into, derived from, or distributed with such licensed Software to
(i) be distributed in source code form; (ii) be licensed for the purpose of
making derivative works; or (iii) be distributed at no charge. Open Source
Software license agreements include, but are not limited to: (a) GNU’s General
Public License (GPL) or Lesser/Library GPL (LGPL), (b) The Artistic License
(e.g. PERL), (c) the Mozilla Public License, (d) the Netscape Public License,
(e) the Sun Community Source License (SCSL), (f) the Sun Industry Standards
Source License (SISSL), (g) the Apache Server license, (h) QT Free Edition
License, (i) IBM Public License, (j) BitKeeper and (k) the Common Public
License.

75

--------------------------------------------------------------------------------




“Order” means any award, decision, injunction, judgment, order, ruling or
verdict entered, issued, made or rendered by any Governmental Body.
“Ordinary Course of Business” means in accordance with the ordinary and
customary day-to-day operations of the Business consistent with past practice
with respect to the activity in question.
“Organizational Documents” means the organizational documents of a non-natural
Person, including, as applicable, the charter, articles or certificate of
incorporation, bylaws, articles of organization, certificate of formation,
operating agreement or similar governing documents, in each case as amended.
“Other Intellectual Property Assets” has the meaning set forth in Section 2.10.
“Other Party”: (a) with respect to Sellers, “Other Party” means Buyer; and (b)
with respect to Buyer, “Other Party” means Sellers.
“OTS Software” means standard form (e.g., clickwrap or shrinkwrap) in-bound
non-exclusive license agreements for non-customized and otherwise unmodified
(other than ordinary course minor modifications) commercially available,
off-the-shelf Software applications with a replacement cost or aggregate annual
license fee of less than $50,000.
“Outside Date” has the meaning set forth in Section 6.1(d).
“Owned Location” and “Owned Locations” have the meanings set forth in Section
2.8(e)(i).
“Owned Real Property” has the meaning set forth in Section 2.8(a).
“Party” and “Parties” have the meanings set forth in the first paragraph of this
Agreement.
“Patagonia” has the meaning set forth in the first paragraph of this Agreement.
“PCI-DSS” has the meaning set forth in Section 2.24(e).
“Permitted Encumbrances” means: (a) Encumbrances for Taxes not yet due and
payable; (b) minor imperfections of title, minor encroachments and other similar
Encumbrances that do not and would not, in the aggregate, reasonably be likely
to materially detract from the value of the asset or property subject thereto or
materially impair the continued use and/or occupancy of such asset or property
in connection with the operations of the Companies; (c) liens (excluding liens
for taxes) arising by operation of Law in the Ordinary Course of Business, such
as mechanics’ liens, materialmens’ liens, carriers’ liens, warehousemens’ liens
and similar Encumbrances, to the extent relating to the New Construction Sites
or other such liens that are either taken into account in the calculation of the
Final Cash Closing Payment or where the aggregate amount secured by all of such
liens as to all of the properties of the Companies does not exceed $250,000; (d)
pledges or deposits under workers’ compensation (or similar) Laws, unemployment
insurance or other types of insurance or compensation plans, participation in
which is mandatory in connection with the operation of the Business; (e) pledges
or deposits that secure the performance of tenders, statutory

76

--------------------------------------------------------------------------------




obligations, bonds, bids, leases, Contracts and similar obligations; (f) with
respect to any Real Property Lease, landlord’s liens arising by operation of Law
in the Ordinary Course of Business, and Encumbrances created by the express
terms of the applicable lease; (g) Encumbrances to be discharged at Closing upon
the discharge by Buyer of Closing Date Debt; (h) easements, rights-of-way,
servitudes and other similar rights in land granted to, reserved or taken by any
Governmental Body or public utility that do not and would not, in the aggregate,
reasonably be likely to materially detract from the value of the asset or
property subject thereto or materially impair the continued use and/or occupancy
of such asset or property in connection with the operations of the Companies;
(i) restrictive covenants, private deed restrictions, reciprocal agreements and
other similar land use controls or agreements that do not and would not, in the
aggregate, reasonably be likely to materially detract from the value of the
asset or property subject thereto or materially impair the continued use and/or
occupancy of such asset or property in connection with the operations of the
Companies; (j) rights of expropriation, access, use or any other right conferred
or reserved by any Governmental Body under applicable Law, but not yet asserted;
(k) any interest or title of a lessor under any Real Property Lease including
any reservations, conditions and encumbrances set out in the Real Property
Leases, and all encumbrances registered on title to the Leased Real Property
which: (i) relate to the lessor’s interest in the Leased Real Property that do
not and would not, in the aggregate, reasonably be likely to materially detract
from the value of the asset or property subject thereto or materially impair the
continued use and/or occupancy of such asset or property in connection with the
operations of the Companies; and (ii) the Companies have no right to remove
and/or discharge from title pursuant to such Real Property Lease, but excluding
ground leases and lessor granted mortgages that are neither subordinate to such
Real Property Lease or subject to an enforceable nondisturbance agreement that
provides that such Real Property Lease will continue unless the tenant under
such lease is in default such that such Real Property Lease terms permit the
landlord to terminate such lease by reason of such default; (l) the exceptions
to coverage set out in any policies of title insurance in favor of the Companies
that remain valid on the Closing Date that do not and would not, in the
aggregate, reasonably be likely to materially detract from the value of the
asset or property subject thereto or materially impair the continued use and/or
occupancy of such asset or property in connection with the operations of the
Companies; (m) Encumbrances (other than encumbrances securing Closing Date Debt,
fee title interests of any third party in any material portion of an Owned Real
Property, and third-party interests in any material portion of the leasehold
interest in a Real Property Lease) that are of public record and would be shown
by a current title commitment or report or other similar report or listing;
(n) zoning, building, subdivision or other similar requirements or restrictions
relating to or affecting any Owned Real Property or Leased Real Property that do
not and would not, in the aggregate, reasonably be likely to materially detract
from the value of the asset or property subject thereto or materially impair the
continued use and/or occupancy of such asset or property in connection with the
operations of the Companies; and (o) Encumbrances described on Schedule 2.8(a).
“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, Governmental Body or other
entity.
“Personally Identifiable Information” means (a) nonpublic personal information
as that term is defined by the Financial Services Modernization Act of 1999, (b)
protected health information

77

--------------------------------------------------------------------------------




at that term is defined by the Health Insurance Portability and Accountability
Act of 1996, (c) cardholder data as that term is defined by PCI DSS, and (d) all
other personal information that (i) identifies, describes, or pertains to a
natural person and (ii) is required by Law to be treated as confidential. Such
information referred to above in this paragraph is not Personally Identifiable
Information if it is both (A) encrypted so that it is unintelligible and
unusable without the applicable decryption key or process and (B) separate from
such decryption key or process so that it remains unintelligible and unusable.
For the avoidance of doubt, if a person possesses or controls both such
information in encrypted form and the decryption key associated with such
information, such information is, in the hands of such person, Personally
Identifiable Information.
“PLL Policy” means any pollution legal liability insurance policy covering all
of the Locations obtained by Buyer in connection with the transactions
contemplated by this Agreement which identifies Sellers, the Companies, Buyer
and their respective Affiliates as named insureds. Such PLL Policy, to the
extent available in the marketplace, will cover remediation costs and
third-party liability for all Hazardous Substance contamination. The PLL Policy
will be written for a five-year term and will have limits of $5,000,000 and a
self-insured retention of $50,000.
“Post-Closing Straddle Period” has the meaning set forth in Section 4.9(a).
“Pre-Closing Period” means any taxable period ending on or prior to the Closing
Effective Time.
“Pre-Closing Period Returns” has the meaning set forth in Section 4.9(b)(i).
“Pre-Closing Straddle Period” has the meaning set forth in Section 4.9(a).
“Pre-Closing Tax Refunds” means refunds of, or applications against Tax in lieu
of refunds of, Pre-Closing Taxes.
“Pre-Closing Taxes” means, without duplication, the aggregate amount of: (a) all
Taxes of any Company for any Pre-Closing Period; (b) all Taxes of any Company
for any Pre-Closing Straddle Period; (c) any Specified Tax Liabilities; and (d)
imposed as a result of the transactions contemplated by this Agreement.
“Preliminary Closing Statement” has the meaning set forth in Section 1.3(b).
“Prior Deeds” means those deeds delivered to any Company by any Seller, any
Non-Company Affiliate, any Shareholder, any Cowford Member or any Affiliate of
any Seller, Shareholder or Cowford Member in respect of any Owned Real Property.
“Privileged Communications” has the meaning set forth in Section 9.13.
“Pro Forma Financial Statements” has the meaning set forth in Section 2.2(a).
“Proceeding” means any action, arbitration, known audit, known examination,
hearing, known claim, litigation or lawsuit (whether civil, criminal or
administrative) commenced, brought, conducted or heard by or before any
Governmental Body.

78

--------------------------------------------------------------------------------




“Proposal” has the meaning set forth in Section 4.1(c).
“Proprietary Software” has the meaning set forth in Section 2.10(e).
“Purchase Price” has the meaning set forth in Section 1.2(c).
“QSUB” has the meaning set forth in Section 2.4(c).
“QSUB Company” and “QSUB Companies” have the meanings set forth in Section
4.1(c).
“QSUB Conversion” has the meaning set forth in Section 4.1(j).
“QSUB Representations” means those representations and warranties contained in
Sections 2.4(b), (c), (d) and (e).
“R&W Policy” means that certain representations and warranties insurance policy
that may be obtained by Buyer. The R&W Policy will be written for at least a
5-year term and will have limits of at least $30,000,000 and a self-insured
retention as provided in this Agreement; provided, however, that Buyer may
secure a policy in excess of such term and limits provided that it will cover
100% of the increase in premium resulting therefrom.
“Real Property Lease” and “Real Property Leases” have the meanings set forth in
Section 2.8(b).
“Registered Intellectual Property Assets” has the meaning set forth in Section
2.10(a).
“Related Party” has the meaning set forth in Section 2.23.
“Related Party Receivable” has the meaning set forth in Section 2.23.
“Relevant Persons” has the meaning set forth in Section 2.25(a).
“Remediation” means all activities, whether undertaken pursuant to judicial or
administrative order or otherwise, required to comply with applicable
Environmental Law, to investigate, monitor and, if required, clean up, remove,
treat, or in any other way adjust contamination by Hazardous Substance on, in,
at or from a location.
“Representative” means, with respect to a particular Person, any director,
officer, manager, managing member, employee, agent, consultant, advisor or other
representative of such Person, including legal counsel, accountants and
financial advisors.
“Restricted Period” means the period commencing on the Closing Date and ending
on the fifth anniversary of the Closing Date.
“Review Period” has the meaning set forth in Section 1.3(b).
“Schedule Amendment” has the meaning set forth in Section 4.3(c).

79

--------------------------------------------------------------------------------




“Seller Certificates” means the certificates to be delivered at Closing pursuant
to Sections 1.7(b)(ix), 1.7(b)(x), 1.7(b)(xi) and 5.1(d).
“Seller Express Representations” has the meaning set forth in Section 2.26.
“Seller Fundamental Representations” means those representations and warranties
of Sellers contained in Section 2.1 (Organization; Capitalization; Ownership),
Section 2.12(a) (Authorization and Enforceability) and Section 2.16 (Broker’s
Fees).
“Seller Indemnified Parties” has the meaning set forth in Section 7.3.
“Seller Transaction Expenses” means all fees, costs and expenses incurred by or
on behalf of Sellers or any Company in connection with this Agreement or the
consummation of the transactions contemplated hereby (in each case, to the
extent payable or owed by any Company, and whether invoiced before or after
Closing), including: (a) all brokers’, finders’ or investment bankers’ fees
incurred by or on behalf of Sellers or any Company in connection with the
negotiation, preparation, execution and consummation of the transactions
contemplated hereby, including those of Fifth Third Securities, Inc.; (b) fees
and expenses of legal counsel or other professional advisors incurred by or on
behalf of Sellers or any Company in connection with consummation of the
transactions contemplated hereby; and (c) all transaction, change in control,
deferred compensation, long term incentive, executive retirement compensation
agreements or other similar bonuses payable by any Company to employees upon
consummation of the transactions contemplated hereby or incidental thereto; (d)
any Title Commitment costs to be paid by Sellers under Section 1.5(e); 50% of
the premium of the R&W Policy, subject to a maximum of $615,000 owed by Sellers;
(f) 50% of the premium of the PLL Policy, subject to a maximum of $200,000 owed
by Sellers; (g) 50% of the filing fee under the HSR Act; and (h) 50% of the fees
of the Escrow Agent and (i) any cancellation payments made pursuant to Section
4.10(f).
“Sellers” has the meaning set forth in the first paragraph of this Agreement.
“Sellers’ Adjustment Amount” has the meaning set forth in Section 1.3(d).
“Sellers’ Knowledge” means the actual knowledge, following reasonable inquiry,
of Shareholders, Jimmy Walker and solely with respect to Sections 2.8 and 2.15,
Hank Sirmans.
“Sellers’ Representative” has the meaning set forth in Section 4.15(a).
“Sellers’ Tax Contest” has the meaning set forth in Section 4.9(f).
“Severance” has the meaning set forth in Section 4.10(a).
“Shareholder” and “Shareholders” have the meaning set forth in the first
paragraph of this Agreement.
“Software” means any instructions for causing a computer to function in a
particular manner, whether in machine-readable form, human-readable form, or
otherwise, including without limitation device drivers, operating systems, and
application programs.

80

--------------------------------------------------------------------------------




“Solvent” means, with respect to any Person, that (a) the present fair saleable
value of the assets owned by such Person exceeds the amount required to pay its
probable liability on its existing debts as they become absolute and matured;
(b) such Person does not have an unreasonably small amount of capital with which
to engage in its business; and (c) such Person will be able to pay its debts and
liabilities as they become due.
“Specified Tax Liabilities” means (a) all Taxes arising from an affiliated group
of which any Company (or any predecessor of any Company) is or was a member in
the Pre-Closing Period for which any Company is liable pursuant to Treasury
Regulations Section 1.1502-6 or any analogous or similar Law; (b) all Taxes of
any Person imposed on any Company as a transferee or successor, by Contract or
pursuant to any Law, but only to the extent such Taxes arise out of an event or
transaction occurring in the Pre-Closing Period; and (c) any Liability (i) for
the payment of any amounts as a result of any Company being a party to any Tax
sharing or allocation agreement to the extent the Tax sharing or allocation
agreement was entered into in the Pre-Closing Period or (ii) with respect to the
payment of any amounts of any of the foregoing types as a result of any express
or implied obligation or Liability to indemnify any Person entered into in the
Pre-Closing Period, other than, in each case, any such customary agreements or
arrangements with customers, vendors, lessors or the like entered into in the
Ordinary Course of Business.
“Straddle Period” has the meaning set forth in Section 4.9(a).
“Straddle Period Returns” means the Tax Returns that are required to be filed
for any Straddle Period.
“Target Amount” means $300,000.
“Tax” or “Taxes” means any income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental, windfall
profit, customs, vehicle, airplane, boat, vessel or other title or registration,
capital stock, franchise, employees’ income withholding, foreign or domestic
withholding, Social Security, unemployment, disability, real property, personal
property, sales, use, transfer, value-added, concession, alternative, add-on
minimum and other tax, fee, assessment, levy, tariff, charge, or duty of any
kind whatsoever and any interest, penalty, addition, or additional amount
thereon imposed, assessed, or collected by or under the authority of any
Governmental Body or payable under any tax-sharing agreement or any other
Contract.
“Tax Benefit” means the value of any refund, credit or reduction in otherwise
required Tax payments, including any interest payable thereon, provided that
such value will be computed as of the later of the Closing Date or the first
date on which the right to the refund, credit or other Tax reduction arises or
otherwise becomes available to be utilized (regardless of the time of actual
utilization of the benefit), using the Tax rate applicable to the highest level
of income with respect to such Tax under applicable Law on such date.
“Tax Claim” has the meaning set forth in Section 4.9(f).
“Tax Dispute” has the meaning set forth in Section 4.9(h).

81

--------------------------------------------------------------------------------




“Tax Partnership” has the meaning set forth in Section 4.9(j)(iii).
“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Law
relating to any Tax.
“Taxing Authority” means any Governmental Body responsible for the imposition or
collection of any Tax.
“Third Party Leases” has the meaning set forth in Section 2.8(e).
“Third-Party Proceeding” has the meaning set forth in Section 7.5(a).
“Title Commitment” and “Title Commitments” have the meanings set forth in
Section 1.5.
“Transaction Certificates” means the Seller Certificates and the Buyer
Certificates.
“Transaction Documents” means this Agreement, the Escrow Agreement, the
Transaction Certificates and all other agreements to be executed and delivered
by a Party in connection with the consummation of the transactions contemplated
by this Agreement.
“Transfer Taxes” has the meaning set forth in Section 4.9(g).
“Transferred Assets and Contracts” has the meaning set forth in Section 4.1(h).
“Update Disclosure Delivery Date” has the meaning set forth in Section 4.2(b).
“Unregistered Intellectual Property Assets” has the meaning set forth in Section
2.10(a).
“UST” or “USTs” means all underground and above ground storage tanks located at
or under a Location and all associated (i) lines, (ii) pipes, (iii) pumping,
release detection, and spill and overfill protection equipment, and (iv) all
other apparatus, devices and other appurtenances thereto.
“Walker” has the meaning set forth in the first paragraph of this Agreement.
“WARN Act” means the Worker Adjustment and Retraining Notification (WARN) Act
Pub. L. 100 379.102 stat. 890 (1988), as amended, codified at 29 U.S.C. 2101 et
seq.
ARTICLE 6    
GENERAL
Section 6.1    Binding Effect; Benefits; Assignment. The terms of this Agreement
and the other Transaction Documents executed or to be executed by a Party will
be binding upon, inure to the benefit of and be enforceable by and against such
Party and its legal representatives, successors and authorized assigns. Except:
(a) as otherwise expressly provided in this Agreement or another

82

--------------------------------------------------------------------------------




Transaction Document; (b) for the provisions of Article 7, which are intended to
be for the benefit of, and will be enforceable by, the Seller Indemnified
Parties and the Buyer Indemnified Parties; (c) the provisions of Section 4.12,
which are intended to be for the benefit of, and will be enforceable by, the
Persons against whom claims are released therein; (d) the provisions of Section
4.13, which are intended to be for the benefit of, and will be enforceable by,
the Persons described therein, and (e) the provisions of Section 4.9(e), nothing
in this Agreement or such other Transaction Document, express or implied, is
intended to confer upon any other Person any rights or remedies under or by
reason of this Agreement or such other Transaction Document, this Agreement and
the other Transaction Documents being for the exclusive benefit of the Parties
and their respective legal representatives, successors and authorized assigns.
Except as contemplated in Section 4.9(e), no Party may assign any of its rights
or obligations under this Agreement or any other Transaction Document to any
other Person without the prior written consent of the Other Party to this
Agreement or the other parties to such other Transaction Documents, as
applicable, and any such attempted or purported assignment will be null and
void; provided, however, that Buyer may, without consent, assign all or part of
its rights under this Agreement or other Transaction Document to one or more of
its Affiliates, which assignment will not relieve Buyer of any of its
obligations under this Agreement or such other Transaction Document.
Section 6.2    Entire Agreement. This Agreement, the exhibits and schedules to
this Agreement (including the Disclosure Schedule) and the other Transaction
Documents set forth the entire agreement and understanding of the Parties in
respect of the transactions contemplated by this Agreement or other Transaction
Documents, as applicable, and supersede all prior Contracts, letters of intent,
arrangements and understandings relating to the subject matter hereof and
thereof. No representation, promise, inducement or statement of intention has
been made by any Party in connection with the transactions contemplated by this
Agreement or other Transaction Document that is not embodied in this Agreement
or such other Transaction Document, as applicable, and no Party will be bound by
or liable for any alleged representation, promise, inducement or statement of
intention not so embodied.
Section 6.3    Amendment and Waiver. This Agreement may be amended, modified,
superseded or canceled, and any of its provisions may be waived, only by a
written instrument executed by the Parties or, in the case of a waiver, by the
Party waiving compliance. The failure of a Party at any time to require
performance of any provision of this Agreement will in no manner affect the
right of that Party at a later time to enforce such provision. No waiver by a
Party of any provision of this Agreement or the breach of any provision of this
Agreement, in any one or more instances, will be deemed to be or construed as a
further or continuing waiver of such provision or breach, or any breach of any
other provision of this Agreement.
Section 6.4    Governing Law; Exclusive Jurisdiction. This Agreement and any
dispute about which this Agreement is a subject will be governed by and
construed in accordance with the applicable Laws of the State of Delaware,
without regard to choice of law principles of any jurisdiction. The Parties
hereby submit to the exclusive jurisdiction of the state or federal courts
located in New Castle County, Delaware in respect of any Proceeding related to
or arising out of this Agreement, including any Proceeding involving the
interpretation or enforcement of the provisions of this Agreement, and the
Parties hereby waive, and agree not to assert, any defense in

83

--------------------------------------------------------------------------------




any such action, suit or Proceeding, that they are not subject thereto or that
such action, suit or Proceeding may not be brought or is not maintainable in
such courts or that this Agreement may not be enforced in or by such courts or
that their property is exempt or immune from execution, that such suit, action
or Proceeding is brought in an inconvenient forum, or that the venue of such
suit, action or Proceeding is improper. The Parties agree not to bring any
Proceeding related to or arising out of this Agreement in any court other than
the courts located in New Castle County, Delaware.
Section 6.5    WAIVER OF TRIAL BY JURY. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
Section 6.6    Notices. All notices, requests, demands and other communications
required or permitted to be given pursuant to this Agreement must be in writing
and will be deemed to have been duly given: (a) on the day of delivery, if
delivered by hand; (b) on the day of delivery, if sent by facsimile or
electronic mail (with confirmation of receipt) at or prior to 5:00 p.m. Eastern
Time on a Business Day; (c) on the first Business Day following delivery, if
sent by facsimile or electronic mail on a day that is not a Business Day or
after 5:00 p.m. Eastern Time on a Business Day; (d) on the first Business Day
following deposit with a nationally recognized overnight delivery service; or
(e) upon actual receipt if sent by first class mailing, with first class,
postage prepaid:




If to Buyer:
with a copy to (which will not constitute notice):
CST Brands, Inc.
Attn: Kim Lubel, President and Chief Executive Officer
CST Brands, Inc.
Attn: Gerard J. Sonnier, Senior Vice President, General Counsel and Corporate
Secretary
One Valero Way
San Antonio, Texas 78249
One Valero Way
San Antonio, Texas 78249
 
 
Email: Kim.lubel@cstbrands.com
Email: Gerard.sonnier@cstbrands.com
 
 
      
      




84

--------------------------------------------------------------------------------




If to Sellers:
with a copy to (which will not constitute notice):
The Jones Company,
as Sellers’ Representative
Attn: James C. Jones III
215 Pendleton Street
Waycross, Georgia 31501
Facsimile: _______________
Email: __________________


Barnes & Thornburg LLP
Attn: Tracy T. Larsen
171 Monroe Avenue N.W.
Suite 1000
Grand Rapids, Michigan 49503
Facsimile: (616) 742-3999
Email: tracy.larsen@btlaw.com



A Party may change its address, facsimile number or e-mail address by prior
written notice to the Other Party provided as set forth in this Section 9.6.
Section 6.7    Counterparts. This Agreement may be executed by original
signature or by facsimile, digital or other electronic signature and in one or
more counterparts, each of which will be deemed an original and together will
constitute one and the same instrument.
Section 6.8    Expenses. Except as otherwise expressly provided in this
Agreement, Sellers, on one hand, and Buyer, on the other hand, will each pay all
of their own expenses, costs and fees (including legal and other professional
costs and fees) incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby (whether
the transactions contemplated by this Agreement are consummated or not). Except
to the extent paid by any Company prior to Closing or taken into account in the
calculation of the Final Closing Cash Payment, any expenses of Sellers and
Sellers’ Representative relating to the transactions contemplated by this
Agreement (including financial advisory, legal and accounting fees) will be paid
by Sellers at or as soon as practicable after Closing. Buyer will pay the fees
with respect to filings under the HSR Act and any fees paid to the Escrow Agent,
with Sellers’ portion of such amounts to be included in the Seller Transaction
Expenses.
Section 6.9    Headings; Construction; Time of Essence. The headings of the
articles, sections and paragraphs in this Agreement have been inserted for
convenience of reference only and will not restrict or otherwise modify any of
the provisions of this Agreement. Unless otherwise expressly provided, the words
“including,” “include” or “includes,” or other similar words, whenever used in
this Agreement will be deemed to be immediately followed by the words “without
limitation.” The words “herein,” “hereby,” “hereof,” “hereunder” and words of
similar import refer to this Agreement as a whole (including any exhibits and
schedules hereto) and not merely to any particular section, subsection or
paragraph contained in this Agreement. With regard to all dates and time periods
set forth or referred to in this Agreement, time is of the essence. All
references in this agreement to Sections, Schedules or Exhibits are references
to Sections of, and Exhibits and Schedules to, this Agreement, unless the
context otherwise requires. References in this Agreement to any gender include
references to all genders, and references to the singular include references to
the plural and vice versa. Neither this Agreement nor any other Transaction
Document (nor any uncertainty or ambiguity herein or therein) will be construed
against a Party under any rule of construction or otherwise. No Party will be
considered the draftsman of this Agreement or any

85

--------------------------------------------------------------------------------




other Transaction Document. The provisions of this Agreement have been
negotiated by and chosen by the Parties to express their mutual intent, and no
rule of strict construction will be applied against a Party. All references to
dollars or “$” in this Agreement or any other Transaction Document are to United
States Dollars.
Section 6.10    Partial Invalidity. Whenever possible, each provision of this
Agreement and each other Transaction Document will be interpreted in such manner
as to be effective and valid under applicable Law, but in case any one or more
of the provisions contained in this Agreement or other Transaction Document is,
for any reason, held by a court of competent jurisdiction to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision of this Agreement or other Transaction
Document, as applicable, which will otherwise remain in full force and effect.
Upon any such determination that any provision of this Agreement or other
Transaction Document is invalid, illegal or unenforceable, the Parties will
negotiate in good faith to modify this Agreement or other Transaction Document,
as applicable, by replacing the invalid, illegal or unenforceable provisions
with legal, valid and enforceable provisions the effect of which comes as close
as practicable to the original intent of the Parties in order that the
transactions contemplated by this Agreement are consummated as originally
contemplated to the greatest extent possible.
Section 6.11    Certain Disclosure Matters. The Disclosure Schedule contains a
series of schedules which, in part, set forth information specifically referred
to in Article 2 and, in part, provide exceptions or qualifications to the
representations and warranties contained in Article 2 (the latter schedules may
not be specifically referred to in Article 2). Neither the specification of any
dollar amount in Article 2 nor the disclosure of a document or information in a
schedule comprising part of the Disclosure Schedule is intended, or will be
construed or offered in any dispute between the Parties as evidence of, the
materiality of such dollar amount, document or information, nor does it
establish any standard of materiality upon which to judge the inclusion or
omission of any other documents or information in that schedule or any other
schedule comprising the Disclosure Schedule. The information contained in this
Agreement and the Disclosure Schedule is disclosed solely for the purposes of
this Agreement, and no information contained herein or therein will be deemed to
be an admission to any Person that is not a Party of any matter whatsoever,
including of any violation of Law or breach of any Contract. An exception or
qualification set forth in the Disclosure Schedule with respect to a particular
representation or warranty will be deemed to be an exception or qualification
with respect to all other applicable representations and warranties to the
extent the description of the facts regarding the event, item or matter
disclosed is adequate so as to make reasonably clear or otherwise make Buyer
reasonably aware that such exception or qualification is applicable to such
other representations and warranties, whether or not such exception or
qualification is so numbered or such other representations and warranties
expressly refer to a schedule comprising the Disclosure Schedule; provided,
however, that notwithstanding the foregoing, the Seller Fundamental
Representations may not be, and will not be deemed to be, qualified as a result
of any disclosure with respect to any representation or warranty other than the
specifically numbered schedules in the Disclosure Schedule which correspond to
the numbered sections of this Agreement pertaining to the Seller Fundamental
Representations.

86

--------------------------------------------------------------------------------




Section 6.12    Specific Performance. The Parties agree that irreparable damage
would occur to the non-breaching Party if any provision of this Agreement were
not performed by a Party in accordance with the terms hereof. Accordingly,
subject to the limitations set forth in this Section 9.12, prior to the valid
termination of this Agreement pursuant to Section 6.1, and in addition to any
other remedy to which a non-breaching Party is entitled at Law or in equity, the
non-breaching Party will be entitled to injunctive relief to prevent breaches of
this Agreement and will be entitled to specifically enforce the performance of
the provisions hereof. The Parties agree and acknowledge that: (a) by seeking
the remedies provided for in this Section 9.12, a Party will not in any respect
waive its right to seek any other form of relief that may be available to such
Party under this Agreement in the event that this Agreement has been terminated
or in the event that the remedies provided for in this Section 9.12 are not
available or otherwise are not granted; and (b) nothing contained in this
Section 9.12 will require any Party to institute any Proceeding for (or limit
any Party’s right to institute any Proceeding for) specific performance under
this Section 9.12 before properly exercising any termination right under Article
6 (and pursuing any other remedies under this Agreement after such termination)
nor will the commencement of any Proceeding pursuant to this Section 9.12 or
anything contained in this Section 9.12 restrict or limit any Party’s right to
properly terminate this Agreement in accordance with the terms of Article 6 or
pursue any other remedies under this Agreement that may be available then or
thereafter. Each Party agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief on the basis that
the Other Party has an adequate remedy at Law or an award of specific
performance is not an appropriate remedy for any reason at Law or equity. Any
Party seeking an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement will not
be required to provide any bond or other security in connection with any such
order or injunction.
Section 6.13    Representation by Barnes & Thornburg LLP; Privileged
Communications. In the event of any dispute after Closing between Buyer or any
of its Affiliates (including any Company), on the one hand, and any Seller or
Non-Company Affiliate, on the other hand, Buyer and each Company hereby consent
to the representation by Barnes & Thornburg LLP of any Seller or Non-Company
Affiliate notwithstanding the prior representation of the Companies by Barnes &
Thornburg LLP, and Buyer and each Company hereby waive any right to object
thereto on the basis of any conflict of interest arising from such
representation or similar claim. Buyer acknowledges and agrees that as to all
pre-Closing communications between or among any Seller or Non-Company Affiliate
and the Companies and their respective employees and agents, on one hand, and
their respective legal counsel (including Barnes & Thornburg LLP), on the other
hand, relating to the Transaction Documents or the transactions contemplated
thereby, the attorney-client privilege, the expectation of client confidence and
all other rights to any evidentiary privilege (collectively, “Privileged
Communications”) belong to and may be controlled by such Seller, and will not
pass to or be claimed by Buyer or any of its Affiliates (including, after
Closing, any Company). The Parties agree that following the Closing, Buyer will
not have access to, or any right to make use of, any Privileged Communications
or any related files or records maintained by Barnes & Thornburg LLP. As soon as
possible following the Closing, Buyer will make best efforts to locate and
destroy any Privileged Communications which may come into its possession as a
result of the transactions contemplated herein, and to promptly destroy any
Privileged Communications that may later be discovered to be its possession
without retaining any copies or records.

87

--------------------------------------------------------------------------------




[Remainder of page is intentionally left blank. Signature pages follow]



88

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Stock and Membership Interest
Purchase Agreement as of the date stated in the first paragraph of this Stock
and Membership Interest Purchase Agreement.


BUYER:


CST BRANDS, INC.




By: /s/ Kimberly S. Lubel            
Name: Kimberly S. Lubel
Title: President and Chief Executive Officer




SELLERS:
    
THE JONES COMPANY




By: /s/ James A. Walker, Jr.         
Name: James A. Walker, Jr.
Title: President




PATAGONIA PARTNERS, LLC




By: /s/ James C. Jones, III         
Name: James C. Jones, III
Title: Member




/s/ James A. Walker, Jr.            
James A. Walker, Jr.




THE COMPANIES (solely for purposes of Section 4.12 and Section 9.13):


FLASH FOODS, INC.




By: /s/ James A. Walker, Jr.             
Name: James A. Walker, Jr.

[Signature Page to Stock and Membership Interest Purchase Agreement]

--------------------------------------------------------------------------------




Title: President

[Signature Page to Stock and Membership Interest Purchase Agreement]

--------------------------------------------------------------------------------




FUEL SOUTH, INC.




By: /s/ James A. Walker, Jr.            
Name: James A. Walker, Jr.
Title: President




FUEL SOUTH EXPRESS, INC.




By: /s/ James A. Walker, Jr.             
Name: James A. Walker, Jr.
Title: President




BACON GROCERY COMPANY, INC.




By: /s/ James A. Walker, Jr.            
Name: James A. Walker, Jr.
Title: President


COWFORD HOLDINGS, LLC




By: /s/ Patagonia Partners, LLC, James C. Jones III    
Name: Patagonia Partners, LLC, James C. Jones III
Title: Member




KEMP RIDGE HOLDINGS, LLC




By: /s/ The Jones Co., James A. Walker, Jr.    
Name: The Jones Co., James A. Walker, Jr.
Title: Managing Member




SHAREHOLDERS (solely for purposes of Section 4.4 and Section 4.12):




/s/ James C. Jones III            
James C. Jones III




--------------------------------------------------------------------------------








/s/ Patrick C. Jones            
Patrick C. Jones


4810-8283-0889, v. 23


